EXHIBIT 10.17
 
EXECUTION VERSION

 

 
FIRST LIEN CREDIT AGREEMENT
 
among
 
WEB.COM GROUP, INC.,
 
as Borrower,
 
The Several Lenders from Time to Time Parties Hereto,
 
J.P. MORGAN SECURITIES LLC
and
DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents,
 
GOLDMAN SACHS LENDING PARTNERS LLC
and
SUNTRUST BANK,
as Co-Documentation Agents,
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
Dated as of October 27, 2011

 

 
J.P. MORGAN SECURITIES LLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS LENDING PARTNERS LLC
and
SUNTRUST ROBINSON HUMPHREY INC,
as Joint Lead Arrangers and Joint Bookrunners

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
       
SECTION 1.
DEFINITIONS
1
         
1.1.
Defined Terms
1
 
1.2.
Other Definitional Provisions
30
       
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
31
         
2.1.
Term Commitments
31
 
2.2.
Procedure for Term Loan Borrowing
31
 
2.3.
Repayment of Term Loans
31
 
2.4.
Revolving Commitments
32
 
2.5.
Procedure for Revolving Loan Borrowing
32
 
2.6.
Swingline Commitment
33
 
2.7.
Procedure for Swingline Borrowing; Refunding of Swingline Loans
33
 
2.8.
Commitment Fees, etc
34
 
2.9.
Termination or Reduction of Revolving Commitments
35
 
2.10.
Optional Prepayments
35
 
2.11.
Mandatory Prepayments
36
 
2.12.
Conversion and Continuation Options
37
 
2.13.
Limitations on Eurodollar Tranches
38
 
2.14.
Interest Rates and Payment Dates
38
 
2.15.
Computation of Interest and Fees
38
 
2.16.
Inability to Determine Interest Rate
39
 
2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
39
 
2.18.
Requirements of Law
41
 
2.19.
Taxes
42
 
2.20.
Indemnity
45
 
2.21.
Change of Lending Office
45
 
2.22.
Mitigation Obligations; Replacement of Lenders
46
 
2.23.
Defaulting Lenders
46
 
2.24.
Incremental Facility
48
 
2.25.
Extensions of Term Loans and Revolving Commitments
50
 
2.26.
Prepayments Below Par
51
       
SECTION 3.
LETTERS OF CREDIT
53
         
3.1.
L/C Commitment
53
 
3.2.
Procedure for Issuance and Amendment of Letter of Credit
55
 
3.3.
Fees and Other Charges
55
 
3.4.
L/C Participations
55
 
3.5.
Reimbursement Obligation of the Borrower
56
 
3.6.
Obligations Absolute
56
 
3.7.
Letter of Credit Payments
57
 
3.8.
Applications
57
 
3.9.
Letters of Credit Issued for Subsidiaries
57


 
i

--------------------------------------------------------------------------------

 


SECTION 4.
REPRESENTATIONS AND WARRANTIES
57
         
4.1.
Financial Condition
57
 
4.2.
No Change
58
 
4.3.
Existence; Compliance with Law
58
 
4.4.
Power; Authorization; Enforceable Obligations
58
 
4.5.
No Legal Bar
59
 
4.6.
Litigation
59
 
4.7.
Insurance
59
 
4.8.
Ownership of Property; Liens
59
 
4.9.
Intellectual Property
59
 
4.10.
Taxes
59
 
4.11.
Federal Regulations
60
 
4.12.
Labor Matters
60
 
4.13.
ERISA
60
 
4.14.
Investment Company Act; Other Regulations
60
 
4.15.
Subsidiaries
61
 
4.16.
Use of Proceeds
61
 
4.17.
Environmental Matters
61
 
4.18.
Accuracy of Information, etc
62
 
4.19.
Security Documents
62
 
4.20.
Solvency
62
 
4.21.
Patriot Act
63
       
SECTION 5.
CONDITIONS PRECEDENT
63
         
5.1.
Conditions to Initial Extension of Credit
63
 
5.2.
Conditions to Each Extension of Credit After the Closing Date
66
       
SECTION 6.
AFFIRMATIVE COVENANTS
66
         
6.1.
Financial Statements
66
 
6.2.
Certificates; Other Information
67
 
6.3.
Payment of Obligations
68
 
6.4.
Maintenance of Existence; Compliance
68
 
6.5.
Maintenance of Property; Insurance
68
 
6.6.
Inspection of Property; Books and Records; Discussions
69
 
6.7.
Notices
69
 
6.8.
Environmental Laws
69
 
6.9.
Ratings
69
 
6.10.
Further Assurances; Additional Collateral, etc
70
 
6.11.
Designation of Subsidiaries
71
 
6.12.
Post-Closing Covenants
71
       
SECTION 7.
NEGATIVE COVENANTS
72
         
7.1.
Consolidated First Lien Net Leverage Ratio
72
 
7.2.
Indebtedness
72
 
7.3.
Liens
75
 
7.4.
Fundamental Changes
77
 
7.5.
Disposition of Property
77
 
7.6.
Restricted Payments
78
 
7.7.
Investments
79


 
ii

--------------------------------------------------------------------------------

 



 
7.8.
Payments and Modifications of Certain Debt Instruments
81
 
7.9.
Transactions with Affiliates
81
 
7.10.
Sales and Leasebacks
82
 
7.11.
Swap Agreements
82
 
7.12.
Changes in Fiscal Periods
82
 
7.13.
Negative Pledge Clauses
82
 
7.14.
Clauses Restricting Subsidiary Distributions
82
 
7.15.
Lines of Business
83
       
SECTION 8.
EVENTS OF DEFAULT
83
         
8.1.
Events of Default
83
 
8.2.
Application of Proceeds
85
       
SECTION 9.
THE AGENTS
86
         
9.1.
Appointment
86
 
9.2.
Delegation of Duties
86
 
9.3.
Exculpatory Provisions
87
 
9.4.
Reliance by Administrative Agent
87
 
9.5.
Notice of Default
87
 
9.6.
Non-Reliance on Agents and Other Lenders
88
 
9.7.
Indemnification
88
 
9.8.
Agent in Its Individual Capacity
88
 
9.9.
Successor Administrative Agent
88
 
9.10.
Agents
89
       
SECTION 10.
MISCELLANEOUS
89
         
10.1.
Amendments and Waivers
89
 
10.2.
Notices
91
 
10.3.
No Waiver; Cumulative Remedies
92
 
10.4.
Survival of Representations and Warranties
92
 
10.5.
Payment of Expenses and Taxes
93
 
10.6.
Successors and Assigns; Participations and Assignments
94
 
10.7.
Adjustments; Set-off
98
 
10.8.
Counterparts
99
 
10.9.
Severability
99
 
10.10.
Integration
99
 
10.11.
GOVERNING LAW
99
 
10.12.
Submission To Jurisdiction; Waivers
99
 
10.13.
Acknowledgements
100
 
10.14.
Releases of Guarantees and Liens
100
 
10.15.
Confidentiality
100
 
10.16.
WAIVERS OF JURY TRIAL
101
 
10.17.
Patriot Act
101
 
10.18.
Usury Savings
101
 
10.19.
Intercreditor Agreement
102


 
iii

--------------------------------------------------------------------------------

 

SCHEDULES:
 
1.1A
Commitments

1.1B
Existing Letters of Credit

1.1C
Rollover Letters of Credit

3.1
Subsidiaries

4.1
Liabilities and Dispositions

4.15
Subsidiaries

4.19
UCC Filing Jurisdictions; Intellectual Property Filings

7.2(g)
Existing Indebtedness

7.3(f)
Existing Liens

7.7(n)
Existing Investments



EXHIBITS:
 
A
Form of Guarantee and Collateral Agreement

B
Form of Compliance Certificate

C-1
Form of Closing Certificate for Borrower

C-2
Form of Closing Certificate for Loan Parties

D
Form of Assignment and Assumption

E-1
Form of U.S. Tax Certificate

E-2
Form of U.S. Tax Certificate

E-3
Form of U.S. Tax Certificate

E-4
Form of U.S. Tax Certificate

F
Form of Borrowing Notice

G
Form of Loan Conversion and Continuation Notice

H-1
Form of Term Loan Note

H-2
Form of Revolving Loan Note

I
Form of Discounted Prepayment Option Notice

J
Form of Lender Participation Notice

K
Form of Discounted Voluntary Prepayment Notice

L
Form of Intercreditor Agreement


 
iv

--------------------------------------------------------------------------------

 

FIRST LIEN CREDIT AGREEMENT (this “Agreement”), dated as of October 27, 2011,
among WEB.COM GROUP, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), J.P. MORGAN SECURITIES LLC and DEUTSCHE BANK
SECURITIES INC., as co-syndication agents (in such capacity, the “Co-Syndication
Agents”), GOLDMAN SACHS LENDING PARTNERS LLC and SUNTRUST BANK, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”), and
JPMORGAN CHASE BANK, N.A., as administrative agent.
 
RECITALS
 
WHEREAS, pursuant to a Purchase Agreement (the “Acquisition Agreement”) by and
among the Borrower, Net Sol Holdings LLC and GA-Net Sol Parent LLC (the
“Target”), dated August 3, 2011, the Target will become a wholly-owned
subsidiary of the Borrower (the “Acquisition”);
 
WHEREAS, in order to finance the Acquisition, to repay existing indebtedness and
other long-term obligations of the Borrower and the Target and their respective
Subsidiaries (the “Refinancing”), to pay fees, commissions and expenses in
connection with the Acquisition, the Refinancing and the financing thereof and
to provide ongoing working capital requirements of the Borrower and its
Restricted Subsidiaries following the Acquisition, the Borrower has requested
that the Lenders enter into this Agreement and make the extensions of credit
provided for herein;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:
 
SECTION 1.      DEFINITIONS
 
1.1.      Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c) the
Eurodollar Rate that would be calculated as of such day (or, if such day is not
a Business Day, as of the next preceding Business Day) in respect of a proposed
Eurodollar Loan with a one-month Interest Period plus 1.0% (provided, that for
the avoidance of doubt, the Eurodollar Rate for any day shall be based on the
rate appearing on the Libor Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day).  Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Rate or such Eurodollar Rate shall be effective as of the opening of
business on the day of such change in the Prime Rate, the Federal Funds Rate or
such Eurodollar Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Acceptable Discount”: as defined in Section 2.26(c).
 
“Acceptance Date”: as defined in Section 2.26(b).
 
“Acquisition”:  as defined in the recitals hereto.
 
“Acquisition Agreement”:  as defined in the recitals hereto.

 
 

--------------------------------------------------------------------------------

 

“Acquisition Agreement Representations”: the representations and warranties made
by the Target  in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Borrower has the right to terminate
its obligations under the Acquisition Agreement, or to otherwise not consummate
the Acquisition, as a result of the breach of such representations and
warranties.
 
“Additional Lender”: as defined in Section 2.24(b).
 
“Adjustment Date”:  as defined in the Applicable Pricing Grid.
 
“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of determining the Affiliates of the Borrower, “control”
of a Person means the power, directly or indirectly, either to direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.
 
“Affiliated Debt Fund”: any Affiliate of the Borrower (i) that is a bona fide
debt fund or an investment vehicle that is engaged in making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course and (ii) for which General Atlantic, LLC does
not, directly or indirectly, possess the power to direct or cause the direction
of the investment policies of such Affiliate.
 
“Affiliated Lender”: any Affiliate of the Borrower other than (i) the Borrower
or any Subsidiary of the Borrower and (ii) any natural Person.
 
“Agent Indemnitee”:  as defined in Section 9.7.
 
“Agents”:  the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.
 
“Aggregate Exposure Percentage”:  with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitment; provided, that in
the case of Section 2.23 when a Defaulting Lender shall exist, “Aggregate
Exposure Percentage” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.  If the Commitments have terminated or expired, the Aggregate
Exposure Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Discount”: as defined in Section 2.26(c).
 
“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:
 

   
Eurodollar Loans
   
ABR Loans
 
Revolving Loans and
           
Swingline Loans
    5.50 %     4.50 %
Term Loans
    5.50 %     4.50 %


 
2

--------------------------------------------------------------------------------

 

; provided, that on and after the first Adjustment Date occurring after the
completion of the first full fiscal quarter of the Borrower after the Closing
Date, the Applicable Margin with respect to Revolving Loans and Swingline Loans
will be determined pursuant to the Applicable Pricing Grid.


“Applicable Pricing Grid”:  with respect to the Revolving Loans, Swingline Loans
and the Commitment Fee Rate, the table set forth below:
 
Consolidated First
Lien Net Leverage
Ratio
 
Applicable Margin for
Eurodollar Loans
(Revolving Loans)
   
Applicable Margin for
ABR Loans
(Revolving Loans and
Swingline Loans)
   
Commitment Fee Rate
 
Greater than 3.25:1.00
    5.50 %     4.50 %     0.50 %
Less than or equal to
3.25:1.00 but greater than 2.50:1.00
    5.25 %     4.25 %     0.375 %
Less than or equal to
2.50:1.00
    5.00 %     4.00 %     0.25 %



For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin and the Commitment Fee Rate resulting from changes in the Consolidated
First Lien Net Leverage Ratio shall become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which financial
statements are delivered to the Lenders pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph.  If
any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the table set forth above shall
apply.  In addition, at all times while an Event of Default shall have occurred
and be continuing, the highest rate set forth in each column of the table set
forth above shall apply.  Each determination of the Consolidated First Lien Net
Leverage Ratio for purposes of the Applicable Pricing Grid shall be made in a
manner consistent with the determination thereof pursuant to Section 7.1.
 
“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
 
“Approved Fund”:  as defined in Section 10.6(b).
 
“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f), (g) or (h) of Section 7.5) that yields gross proceeds to the Borrower
or any of its Restricted Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $1,000,000.
 
“Assignee”:  as defined in Section 10.6(b).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

 
3

--------------------------------------------------------------------------------

 

“Available Amount”:  as of any date of determination, an amount equal to the sum
of:
 
(a)       $5,000,000;
 
plus
 
(b)       the sum of (without duplication):


(i) the Cumulative Retained Excess Cash Flow Amount;


(ii) the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any issuance of Capital Stock by the Borrower (other than any
such issuance to a Group Member), but excluding any issuance of Disqualified
Stock;


(iii) the net cash proceeds received after the Closing Date and on or prior to
such date from any capital contribution to the Borrower (other than any
Specified Equity Contribution) or any Restricted Subsidiary; provided that any
such capital contribution is from a Person other than a Group Member;


(iv) the aggregate amount received  after the Closing Date and on or prior to
such date by the Borrower or any Restricted Subsidiary in cash from any dividend
or other distribution by an Unrestricted Subsidiary;


(v) the net cash proceeds received after the Closing Date and on or prior to
such date by the Borrower or any Restricted Subsidiary from the issuance of
convertible or exchangeable debt securities that have been converted into or
exchanged for Capital Stock of a Group Member (other than Disqualified Stock);


(vi) the aggregate amount received in cash or Cash Equivalents after the Closing
Date and on or prior to such date by the Borrower or any Restricted Subsidiary
in connection with the sale, transfer or other disposition of its ownership
interest in any then-existing joint venture that is not a Subsidiary or in any
Unrestricted Subsidiary, in each case, to the extent of the Investment in such
joint venture or Unrestricted Subsidiary (with the amount of such Investment
being calculated in accordance with the last sentence of Section 7.7);


(vii) the aggregate amount received in cash or Cash Equivalents after the
Closing Date and on or prior to such date by the Borrower or any Restricted
Subsidiary in connection with the sale, transfer or other disposition to a
Person (other than a Group Member) of any Investment made in reliance on Section
7.7(m) and repurchases and redemptions (other than by a Group Member) of such
Investments from the Borrower or its Restricted Subsidiaries and repayments of
loans or advances (other than by a Group Member) that constitute Investments
made in reliance on Section 7.7(m); provided that such amount shall not exceed
the amount of such initial Investment made in reliance on Section 7.7(m); and

 
4

--------------------------------------------------------------------------------

 


(viii) the amount equal to the net reduction in Investments made by the Borrower
or any Restricted Subsidiaries in any Person resulting from the redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries or the merger or
consolidation of an Unrestricted Subsidiary with and into the Borrower or any of
its Restricted Subsidiaries not to exceed the amount of Investments previously
made by the Borrower or any Restricted Subsidiary in such Unrestricted
Subsidiary (with the amount of such Investments being calculated in accordance
with the last sentence of Section 7.7);


minus


(c)       the amount of any Investments made in reliance on Section 7.7(m) prior
to such date, the consideration paid prior to such date in reliance on Section
7.7(h)(iv) in respect of Persons that do not become Subsidiary Guarantors, any
Restricted Payments made in reliance on Section 7.6(f) prior to such date and
any prepayments of Indebtedness made in reliance on Section 7.8(a)(ii) prior to
such date.
 
“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
 
“Bankruptcy Event”: with respect to any Lender or any Person that directly or
indirectly controls such Lender (each, a “Distressed Person”), as the case may
be, a voluntary or involuntary case with respect to such Distressed Person under
any debt relief law, or a custodian, conservator, receiver or similar official
is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, or such Distressed Person or any person that
directly or indirectly controls such Distressed Person is subject to a forced
liquidation, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
governmental authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt; provided that a Bankruptcy Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or any person that directly or
indirectly controls such Lender by a governmental authority or an
instrumentality thereof.
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“Canadian Government Loan”: the principal amount of the Indebtedness of
Register.com, Inc. under the Promissory Note, dated as of June 9, 2008, issued
in favor of Her Majesty the Queen in Right of the Province of Nova Scotia
pursuant to the Letter of Offer, dated March 27, 2008, from Nova Scotia Economic
Development to Register.com, Inc.

 
5

--------------------------------------------------------------------------------

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation), any and all warrants, rights or options to purchase any of the
foregoing and any and all securities convertible into or exchangeable for shares
of the foregoing, whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or others  interests are outstanding on any date of
determination.
 
“Capitalized Software Development Expenses”:  for any period, (a) $1,850,000
minus (b) the aggregate software development expenses of the Target and its
Subsidiaries that are capitalized during such period.
 
“Captive Insurance Subsidiary”:  any Subsidiary that is subject to regulation as
an insurance company (or any Subsidiary thereof).
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by
Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service,
Inc. (“Moody’s”), or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within 270 days from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended from time to time,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 
6

--------------------------------------------------------------------------------

 

“Change in Control”:  (a)(i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), other than any combination consisting solely of the Permitted
Investors, of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of the Borrower on
a fully diluted basis and (ii) the Permitted Investors shall own, directly or
indirectly, beneficially or of record, less than such Person or “group” on a
fully diluted basis; (b) the Permitted Investors (or any “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) which includes one or more Permitted Investors) shall acquire
or hold, directly or indirectly, beneficially or of record, shares representing
more than 70% of the issued and outstanding Capital Stock of the Borrower on a
fully diluted basis; (c) the common stock of the Borrower shall cease to be
listed and traded on a nationally recognized stock exchange as a result of, or
in connection with, any increase in the percentage of the issued and outstanding
Capital Stock of the Borrower owned or held by the Permitted Investors (or any
“group” (within the meaning of the Exchange Act and the rules of the SEC
thereunder as in effect on the date hereof) which includes one or more Permitted
Investors); or (d) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated by the board of directors of the Borrower or a Permitted Investor,
(ii) appointed by directors so nominated nor (iii) appointed by General
Atlantic, LLC or one of its Affiliates.
 
“Class”:  when used in reference to (a) any Loan, refers to whether such Loan is
a Revolving Loan, Term Loan or Swingline Loan, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment or Term Commitment and (c) any
Lender, refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments.
 
“Closing Date”:  the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is October 27, 2011.
 
“Closing Date Material Adverse Effect”: a “Material Adverse Effect”, as such
term is defined in the Acquisition Agreement as of the date of signing thereof,
but applied mutatis mutandis to the Borrower, the Target and their respective
Subsidiaries on a consolidated basis.
 
“Co-Documentation Agents”:  as defined in the preamble hereto.
 
“Co-Syndication Agents”:  as defined in the preamble hereto.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
 
“Commitment Fee Rate”:  0.50% per annum; provided, that on and after the first
Adjustment Date occurring after the completion of the first full fiscal quarter
of the Borrower after the Closing Date, the Commitment Fee Rate will be
determined pursuant to the Applicable Pricing Grid.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 
7

--------------------------------------------------------------------------------

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender pursuant to an Assignment and Assumption;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
 
“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date.
 
“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans or Swingline Loans to the extent otherwise
included therein.

 
8

--------------------------------------------------------------------------------

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and (except with respect to clauses (d), (h) and (i))
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) provision for taxes based on income (or
similar taxes in lieu of income taxes), profits or capital (or equivalents),
including federal, foreign, state, local, franchise, excise and similar taxes
and foreign withholding taxes of such Person paid or accrued during such period
(including penalties and interest related to taxes or arising from tax
examinations), (b) interest expense and, to the extent not reflected in interest
expense, (i) any net losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, (ii)
amortization or writeoff of debt discount, debt issuance costs, commissions and
discounts, (iii) costs of surety bonds obtained in connection with financing
activities and (iv) other fees and charges associated with Indebtedness
(including the Loans and the loans made pursuant to the Second Lien Loan
Documents), (c) depreciation and amortization expense, impairment charges
(including amortization of intangible assets (including goodwill) and deferred
financing fees), organization costs and amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits, (d) Capitalized Software Development Expenses (if
positive) for any period ending after the Closing Date, provided that, with
respect to any Reference Period, the aggregate amount added in the calculation
of Consolidated EBITDA for such Reference Period pursuant to this clause (d)
shall not exceed $7,400,000, (e) extraordinary losses reducing Consolidated Net
Income during any such period, (f) cost-savings, operating expense reductions
and synergies projected by the Borrower in good faith to be realized as a result
of (i) the Acquisition (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of the relevant Reference Period), net of the amount of actual
benefits realized in respect thereof, provided that actions (or substantial
steps) in respect of such cost-savings, operating expense reductions and
synergies have been taken (in the good faith determination of the Borrower)
within 12 months of the Closing Date and (ii) mergers and other business
combinations, Permitted Acquisitions, divestitures, cost savings initiatives and
other similar initiatives consummated after the Closing Date, in each case
permitted by this Agreement (collectively, “Initiatives”) (calculated on a pro
forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of the relevant Reference Period),
net of the amount of actual benefits realized in respect thereof; provided that
actions (or substantial steps) in respect of such cost-savings, operating
expense reductions and synergies have been taken (in the good faith
determination of the Borrower) within 12 months of the applicable Initiative;
provided further that, with respect to any Reference Period, the aggregate
amount added in the calculation of Consolidated EBITDA for such Reference Period
pursuant to clauses (f) and (g) shall not exceed 15% of Consolidated EBITDA
(calculated prior to giving effect to any add-backs pursuant to clauses (f) and
(g)), (g) unusual and non-recurring cash expenses recognized for restructuring
costs, including but not limited to severance costs, relocation costs and
litigation expenses, in connection with the Acquisition or any Initiative,
provided that the aggregate amount of restructuring costs added in the
calculation of Consolidated EBITDA pursuant to this clause (g) (i) in respect of
the Acquisition (x) shall not exceed $15,000,000 and (y) shall be incurred
within 12 months after the Closing Date and (ii) in respect of Initiatives (x)
shall not exceed $7,500,000 in any Reference Period and (y) shall be incurred
within 12 months of the applicable Initiative; provided further that, with
respect to any Reference Period, the aggregate amount added in the calculation
of Consolidated EBITDA for such Reference Period pursuant to clauses (f) and (g)
shall not exceed 15% of Consolidated EBITDA (calculated prior to giving effect
to any add-backs pursuant to clauses (f) and (g)), (h) the increase (if any) in
the balance of the amount of deferred revenue as of the end of any such period
over the balance of the amount of deferred revenue as of the end of the
immediately prior period, (i) the decrease (if any) in the balance of prepaid
registry fees as of the end of any such period below the balance of prepaid
registry fees as of the end of the immediately prior period, (j) non-cash
stock-based or other equity-based compensation expenses, (k) other non-cash
expenses or losses reducing Consolidated Net Income during any such period
(excluding any such losses or expenses that represent an accrual or reserve for
a cash expenditure for a future period), (l) Transaction Expenses in an
aggregate amount not to exceed $50,000,000 over the term of this Agreement, (m)
other non-recurring transactional costs, fees or expenses (whether or not the
transaction is actually consummated) incurred or paid by any Group Member in
connection with any incurrence, modification or repayment of Indebtedness
(including any amendments or waivers of the Loan Documents or the Second Lien
Loan Documents), issuance of Capital Stock, mergers and other consolidations,
Dispositions, Permitted Acquisitions or Investments by any Group Member, in each
case permitted hereunder; provided that the aggregate amount added in the
calculation of Consolidated EBITDA pursuant to this clause (m) shall not exceed
$2,000,000 over the term of this Agreement, (n) cash expenses relating to
earn-outs and similar obligations; provided that such earn-out or similar
obligation is in effect for no longer than two years from the closing date of
the underlying transaction, (o) non-recurring charges, losses, lost profits,
expenses or write-offs to the extent indemnified or insured by a third party and
actually reimbursed by such third party, (p) losses and expenses incurred in
connection with the effect of currency and exchange rate fluctuations on
intercompany balances and other balance sheet items, provided that, with respect
to any Reference Period, the aggregate amount of cash losses and expenses added
in the calculation of Consolidated EBITDA for such Reference Period pursuant to
this clause (p) shall not exceed $500,000, and (q) costs incurred in preparation
for compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, minus, (a) to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income, (ii) any extraordinary income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash gains on the
sales of assets outside the ordinary course of business, but excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item in any prior period), (iii) income tax credits (to the
extent not netted from income tax expense), (iv) any other non-cash income and
(v)  any gains in connection with the effect of currency and exchange rate
fluctuations on intercompany balances and other balance sheet items, provided
that, with respect to any Reference Period, the aggregate amount of cash gains
subtracted in the calculation of Consolidated EBITDA for such Reference Period
pursuant to this clause (v) shall not exceed $500,000, (b) any cash payments
made during such period in respect of items described in clause (k) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected in Consolidated Net Income to the extent such amounts were
added back in any prior fiscal quarter, all as determined on a consolidated
basis, (c) the decrease (if any) in the balance of the amount of deferred
revenue as of the end of any such period below the balance of the amount of
deferred revenue as of the end of the immediately prior period and (d) the
increase (if any) in the balance of prepaid registry fees as of the end of any
such period above the balance of prepaid registry fees as of the end of the
immediately prior period.  For the purposes of calculating Consolidated EBITDA
for any period of four consecutive fiscal quarters (each, a “Reference Period”)
pursuant to any determination of the Consolidated Leverage Ratio, (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means the Acquisition and any Permitted Acquisition made
pursuant to Section 7.7(h) that involves the payment of consideration by the
Borrower and its Restricted Subsidiaries in excess of $20,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property to any Person that is not a Loan Party or a Restricted Subsidiary
that yields gross proceeds to the Borrower or any of its Restricted Subsidiaries
in excess of $7,500,000.

 
9

--------------------------------------------------------------------------------

 

The financial results of Unrestricted Subsidiaries, joint ventures and variable
interest entities shall be excluded in calculating “Consolidated EBITDA” except
that Consolidated EBITDA for any period shall be increased by the amount of cash
dividends paid by such Unrestricted Subsidiaries, joint ventures and variable
interest entities to the Borrower or any of its Restricted Subsidiaries that are
Wholly Owned Subsidiaries.
 
Notwithstanding anything to the contrary contained herein, for the purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended December 31, 2010, March 31, 2011,
June 30, 2011 and September 30, 2011, Consolidated EBITDA for such fiscal
quarters shall be $27,336,000, $36,297,000, $32,467,000 and $34,622,000,
respectively.
 
“Consolidated First Lien Debt”: at any date, Consolidated Total Debt that is
secured by a first priority Lien on any of the assets of the Borrower or any of
its Restricted Subsidiaries.
 
“Consolidated First Lien Net Leverage Ratio”:  as of any date of determination,
the ratio of (a) Consolidated First Lien Debt less unrestricted cash and Cash
Equivalents of the Loan Parties, in an aggregate amount not to exceed
$50,000,000, in each case as of such date to (b) (i) for purposes of Section
7.1, Consolidated EBITDA for the Reference Period ended as of such date and (ii)
otherwise, Consolidated EBITDA for the Reference Period most recently ended
prior to such date for which financial statements have been delivered.
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, (b) the
income (or deficit) of any Person (other than a Restricted Subsidiary of the
Borrower) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Restricted Subsidiary in the form of dividends
or similar distributions and (c) the undistributed earnings of any Restricted
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than under any
Loan Document) or Requirement of Law applicable to such Restricted Subsidiary.

 
10

--------------------------------------------------------------------------------

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Total Net Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Total Debt less unrestricted cash and Cash Equivalents
of the Loan Parties, in an aggregate amount not to exceed $50,000,000, in each
case as of such date, to (b) Consolidated EBITDA for the Reference Period most
recently ended prior to such date for which financial statements have been
delivered.
 
“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound (it
being agreed that, for purposes of Section 6.4, “Contractual Obligation” shall
not include any Loan Document).
 
“Control”: the possession, directly or indirectly, of the power either to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 
“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.
 
“Cumulative Retained Excess Cash Flow Amount”: at any date of determination, an
amount (which may be negative) equal to the aggregate cumulative sum of the
Retained Percentage of Excess Cash Flow for the Excess Cash Flow Periods ended
on or prior to such date; provided that in calculating the Available Amount with
respect to the Excess Cash Flow Period for the fiscal year ending December 31,
2011, Cumulative Retained Excess Cash Flow Amount shall equal the proportionate
share of the amount calculated for such Excess Cash Flow Period based on the
number of days elapsed since the Closing Date and a fiscal year of 365 days.
 
“Declined Prepayment Amount”: as defined in Section 2.11(f).
 
“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 
11

--------------------------------------------------------------------------------

 

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that (a) has refused (either verbally or in writing and has not retracted
such refusal) or failed to make available its portion of any incurrence of
Revolving Loans or reimbursement obligations required to be made by it, which
refusal or failure is not cured within one Business Day after the date of such
refusal or failure (unless, with respect to any incurrence of any Revolving
Loans, such Lender notifies the Administrative Agent in writing that such
failure is a result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied or waived), (b) has failed to pay over
to the Administrative Agent, any Issuing Lender or any other Lender any other
amount required to be paid by it within one Business Day of the date when due,
(c) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement, (d) has failed, within
three Business Days after written request by a Credit Party, acting in good
faith and based on the reasonable belief that such Lender may not fulfill its
funding obligation, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, unless the subject of a good
faith dispute (provided, that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (d) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent), or (e) has admitted in writing that it is insolvent or
has become the subject of a Bankruptcy Event.
 
“Discount Range”: as defined in Section 2.26(b).
 
“Discounted Prepayment Option Notice”: as defined in Section 2.26(b).
 
“Discounted Voluntary Prepayment”: as defined in Section 2.26(a).
 
“Discounted Voluntary Prepayment Notice”: as defined in Section 2.26(e).
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Disqualified Stock”:  with respect to any Person, any Capital Stock of such
Person which, by its terms, or by the terms of any security into which it is
convertible or for which it is putable or exchangeable, or upon the happening of
any event, matures or is mandatorily redeemable (other than solely as a result
of a change of control or asset sale) pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely as a result of a change of control or asset sale), in whole or in part,
in each case prior to the date that is 91 days after the Final Maturity Date (as
in effect on the date of the incurrence of such Disqualified Stock); provided
that if such Capital Stock is issued to any plan for the benefit of employees of
the Borrower or its Restricted Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
 
“Disregarded Domestic Subsidiary”: any Domestic Subsidiary that is (i) a direct
or indirect Subsidiary of a Foreign Subsidiary or (ii) a disregarded entity for
United States federal income tax purposes if substantially all of such Domestic
Subsidiary’s directly or indirectly held assets consist of Capital Stock or
Indebtedness of one or more Foreign Subsidiaries.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 
12

--------------------------------------------------------------------------------

 

“ECF Percentage”:  (a) with respect to the fiscal years ending December 31, 2011
and December 31, 2012, 75% and (b) thereafter, 50%; provided, that, with respect
to any fiscal year of the Borrower commencing with the fiscal year ending
December 31, 2013, the ECF Percentage shall be reduced to (a) 25% if the
Consolidated First Lien Net Leverage Ratio as of the last day of such fiscal
year is less than 2.00 to 1.00 but greater than or equal to 1.00 to 1.00 and (b)
0% if the Consolidated First Lien Net Leverage Ratio as of the last day of such
fiscal year is less than 1.00 to 1.00.
 
“Environmental Claim”: any written or oral notice, claim, demand, order, action,
suit, complaint, proceeding, request for information or other communication by
any person alleging liability or potential liability (including without
limitation liability or potential liability for investigatory costs, cleanup
costs, governmental response costs, natural resource damages, property damage,
personal injury, fines or penalties) arising out of, relating to, based on or
resulting from (i) the presence, discharge, emission, release or threatened
release of any Materials of Environmental Concern at any location; (ii)
circumstances forming the basis of any violation or alleged violation of any
Environmental Law or Environmental Permit or (iii) otherwise relating to
obligations or liabilities under any Environmental Laws.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning pollution or protection of the environment or
human health and safety.
 
“Environmental Permits”: any and all permits, licenses, registrations,
approvals, notifications, exemptions and any other authorization required under
any Environmental Law.
 
“Environmental Report”:  any report, study, assessment, audit, or other similar
document that addresses any issue of actual or potential noncompliance with,
actual or potential liability under or cost arising out of, or actual or
potential impact on business in connection with, any Environmental Law or any
proposed or anticipated change in or addition to Environmental Law.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“ERISA Affiliate”: any trade or business (whether or not incorporated) which is
under common control with a Group Member within the meaning of Section 4001 of
ERISA or is part of a group which includes any Group Member and which is treated
as a single employer under Section 414(b), (c), (m) or (o) of the Code.

 
13

--------------------------------------------------------------------------------

 

“ERISA Event”:  (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 or 430 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, whether or not
waived; (d) the filing pursuant to Section 412 of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure by any Group Member or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the Code
or any installment payment with respect to Withdrawal Liability; (d) the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or the incurrence by any Group Member or any  ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan, including but not limited to the imposition of any Lien in favor
of the PBGC or any Pension Plan; (e) a determination that any Pension Plan is,
or is expected to be, in “at risk” status (within the meaning of Section 430 of
the Code or Section 303 of ERISA); (f) the receipt by any Group Member or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (g) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt
by any Group Member or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Group Member or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 or Title IV of ERISA or terminated (within the meaning of Section
4041A of ERISA) or (i) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan, other than any such failure that is
capable of correction and is corrected within a reasonable period of time
following the later of its occurrence or its discovery and in all events before
such failure triggers any additional tax or penalty that is material.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Rate” shall
be determined by reference to such other comparable publicly available service
for displaying eurodollar rates as may be selected by the Administrative Agent
or, in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein. In no event shall
the Eurodollar Rate with respect to the Term Loans be less than 1.50%.
 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8.1; provided, that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 
14

--------------------------------------------------------------------------------

 

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, (iv) the
aggregate net amount of non-cash loss on the Disposition of property by the
Group Members during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income, (v) the increase (if any) in the balance of the amount
of deferred revenue of the Borrower and its Restricted Subsidiaries for such
fiscal year, (vi) the decrease (if any) in the balance of prepaid registry fees
of the Borrower and its Restricted Subsidiaries for such fiscal year and (vii)
the decrease (if any) in the balance of the amount of deferred tax assets of the
Borrower and its Restricted Subsidiaries over deferred tax liabilities of the
Borrower and its Restricted Subsidiaries for such fiscal year minus (b) the sum,
without duplication, of (i) the amount of all non-cash gains or credits included
in arriving at such Consolidated Net Income (including credits included in the
calculation of deferred tax assets and liabilities), (ii) the aggregate amount
actually paid by the Group Members in cash during such fiscal year on account of
Capital Expenditures and Permitted Acquisitions (to the extent not funded with
(A) the proceeds of Indebtedness or the issuance of Capital Stock, (B) the
Reinvestment Deferred Amount or (C) the Available Amount), (iii) to the extent
not funded with the proceeds of Indebtedness, the net amount of Investments made
during such period pursuant to Section 7.7(k) and (l) (excluding Investments
among the Group Members), (iv) to the extent not funded with (A) the proceeds of
Indebtedness or (B) the Available Amount, the aggregate amount of all scheduled
principal repayments of Funded Debt (other than the Term Loans and the Revolving
Loans) of the Group Members made during such fiscal year (other than in respect
of any revolving credit facility to the extent there is not an equivalent
permanent reduction in commitments thereunder), (v) to the extent not funded
with the proceeds of Indebtedness, the aggregate amount of all scheduled
principal repayments of the Term Loans made during such fiscal year, (vi)
increases in Consolidated Working Capital for such fiscal year, (vii) the
aggregate net amount of non-cash gain on the Disposition of property by the
Group Members during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (viii) non-recurring cash fees and expenses incurred in
connection with the Transactions or any Permitted Acquisition (whether or not
consummated), (ix) cash expenditures in respect of purchase price adjustments
paid in connection with the Transactions, any Permitted Acquisition or any other
acquisition permitted hereunder, (x) the amount (determined by the Borrower) of
such Consolidated Net Income (if any) that is mandatorily prepaid or reinvested
pursuant to this Agreement (or as to which a waiver of the requirements of such
Section applicable thereto has been granted thereunder) prior to the date of
determination of Excess Cash Flow for such fiscal year as a result of any Asset
Sale or Recovery Event giving rise to such Consolidated Net Income, (xi) the
aggregate amount of any premium or penalty actually paid in cash that is
required to be made in connection with any prepayment of Indebtedness,
(xii) cash expenditures in respect of Swap Agreements during such period to the
extent not deducted in arriving at such Consolidated Net Income, (xiii) the
amount representing accrued expenses for cash payments (including with respect
to retirement plan obligations) that are not paid in cash in such fiscal year;
provided, that such amounts will be added to Excess Cash Flow for the following
fiscal year to the extent not paid in cash during such following fiscal year
(and no future deduction shall be made for purposes of this definition when such
amounts are paid in cash in any future period), (xiv) the decrease (if any) in
the balance of the amount of deferred revenue of the Borrower and its Restricted
Subsidiaries for such fiscal year, (xv) the increase (if any) in the balance of
prepaid registry fees of the Borrower and its Restricted Subsidiaries for such
fiscal year and (xvi) the increase (if any) in the balance of the amount of
deferred tax assets of the Borrower and its Restricted Subsidiaries over
deferred tax liabilities of the Borrower and its Restricted Subsidiaries for
such fiscal year; provided that the aggregate amount subtracted in the
calculation of Excess Cash Flow pursuant to clauses (b)(ii) (in respect of
Permitted Acquisitions), (b)(iii) and (b)(ix) above shall not exceed (x)
$35,000,000 in any fiscal year and (y) $50,000,000 over the term of this
Agreement.
 
“Excess Cash Flow Application Date”:  as defined in Section 2.11(c).
 
“Excess Cash Flow Period”: each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2012 and, solely for purposes of determining the
Available Amount, the fiscal year ending December 31, 2011.
 
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
 
“Existing Debt”: the Indebtedness under (a) the First Lien Credit Agreement,
dated as of March 7, 2007, among the Target, Deutsche Bank Trust Company
Americas, as administrative agent and collateral agent, and Deutsche Bank
Securities Inc. and Banc of America Securities LLC, as joint lead arrangers and
joint lead bookrunners, the lenders party thereto and the other party thereto,
(b) the Credit Agreement, dated as of April 17, 2007, among the Target and
Woodbridge Penzugyi Szolgaltato KFT, Branch Office Zug, as lender, and the other
parties party thereto and (c) the Credit Agreement, dated as of July 30, 2010,
among the Borrower, the lenders party thereto, Wells Fargo Bank, as syndication
agent and Royal Bank of Canada, as administrative agent.

 
15

--------------------------------------------------------------------------------

 

“Existing Letters of Credit”: the letters of credit identified on Schedule 1.1B.
 
“Extended Revolving Commitment”: as defined in Section 2.25(a).
 
“Extended Revolving Loans”: as defined in Section 2.25(a).
 
“Extended Term Loans”: as defined in Section 2.25(a).
 
“Extension”: as defined in Section 2.25(a).
 
“Extension Offer”: as defined in Section 2.25(a).
 
“Facility”:  each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).
 
“FATCA”:  Sections 1471 through 1474 of the Code, any substantially similar
amendments or successor statutes and any current or future regulations or
official interpretations thereof.
 
“Federal Funds Rate”:  for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided, that (a), if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the immediately
preceding Business Day as so published on the next succeeding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
 
“Fee Letter”: the Fee Letter, dated as of August 3, 2011, by and among the
Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Deutsche Bank
Securities Inc., Deutsche Bank Trust Company Americas, Goldman Sachs Lending
Partners LLC, SunTrust Bank and SunTrust Robinson Humphrey Inc.
 
“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
 
“Final Maturity Date”: as at any date, the latest to occur of (a) the Maturity
Date, (b) the maturity date in respect of any outstanding Extended Term Loans
and (c) the maturity date in respect of any outstanding Incremental Term Loans.
 
“Final Revolving Termination Date”: as at any date, the latest to occur of (a)
the Revolving Termination Date, (b) the maturity date in respect of any
outstanding Extended Revolving Commitments and (c) the maturity date in respect
of any outstanding Incremental Revolving Facility.
 
“First Lien Refinancing Indebtedness”: as defined in Section 7.2(a).
 
“Foreign Benefit Arrangement”:  any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate, other than a Foreign Plan.

 
16

--------------------------------------------------------------------------------

 

“Foreign Plan”:  each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate, other
than a Foreign Benefit Arrangement.
 
“Foreign Plan Event”:  with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the material and uncorrected
failure of any Foreign Benefit Arrangement or Foreign Plan to comply with any
material provisions of applicable law and regulations or with the material terms
of such Foreign Benefit Arrangement or Foreign Plan.
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans and any Permitted
Refinancings thereof and the loans under the Second Lien Credit Agreement and
any Permitted Refinancings thereof.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners),
and the Internet Corporation for Assigned Names and Number, the Internet
Assigned Number Authority and any other Person that governs, regulates or
administers the creation, ownership, registration and/or use of domain names,
URLs and Internet addresses, including all gTLDs and ccTLDs).
 
“Group Member”: collectively, the Borrower and any of its Restricted
Subsidiaries.
 
“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

 
17

--------------------------------------------------------------------------------

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
 
“Immaterial Subsidiary”: on any date, any Restricted Subsidiary that represented
1% or less of consolidated total assets and 1% or less of annual consolidated
revenues (for the most recent Reference Period for which financial statements
are available) of the Borrower and its Restricted Subsidiaries as reflected on
the most recent financial statements delivered pursuant to Section 6.1(a) prior
to such date; provided, that (i) at such time as any such Subsidiary becomes a
party to this Agreement or any other Loan Document or executes and delivers a
guarantee, security agreement, mortgage or other similar agreement supporting
the Obligations, such Subsidiary shall at all times thereafter not be an
Immaterial Subsidiary irrespective of the value of its assets or its revenues
and (ii) the aggregate assets and aggregate annual consolidated revenues (for
the most recent Reference Period for which financial statements are available)
of all Immaterial Subsidiaries shall at no time exceed 5% of consolidated total
assets and 5% of annual consolidated revenues of the Borrower and its Restricted
Subsidiaries, respectively (the “5% Requirement”); provided further, that in the
event that the designation of any Restricted Subsidiary as an Immaterial
Subsidiary would result in the failure to comply with the 5% Requirement, the
Borrower shall notify the Administrative Agent as to the Restricted Subsidiary
or Restricted Subsidiaries which shall no longer be deemed Immaterial
Subsidiaries, to the extent required to ensure compliance with the 5%
Requirement.
 
“Incremental Facilities”: as defined in Section 2.24(a).
 
“Incremental Facility Amendment”: as defined in Section 2.24(b).
 
“Incremental Facility Closing Date”: as defined in Section 2.24(b).
 
“Incremental Revolving Facility”: as defined in Section 2.24(a).
 
“Incremental Term Facility”: as defined in Section 2.24(a).

 
18

--------------------------------------------------------------------------------

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit, surety bonds or similar arrangements, (g) the liquidation value of
all redeemable preferred Disqualified Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, and (i) all obligations of the kind referred to
in clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, valued at the lesser of (i) if recourse is limited to such property,
the fair market value of such property or (ii) the amount of the Indebtedness of
such other Person; provided that Indebtedness shall not include earn-out
obligations until such obligations become a liability on the balance sheet of
such Person in accordance with GAAP.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.
 
“Indemnified Liabilities”:  as defined in Section 10.5.
 
“Indemnitee”:  as defined in Section 10.5.
 
“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”: the collective reference to all intellectual property
and all rights, priorities and privileges relating to intellectual property,
whether arising under United States, multinational or foreign laws or otherwise,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses (each as
defined in the Guarantee and Collateral Agreement), trade secrets, know-how and
other proprietary information and related documentation, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.
 
“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the date
hereof, among the Loan Parties, the Administrative Agent and the Second Lien
Administrative Agent, substantially in the form of Exhibit L.
 
“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the first Business Day following the last day of each March, June,
September and December (or, if an Event of Default is in existence, the first
Business Day following last day of each calendar month) to occur while such Loan
is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period, (d) as to any Loan (other
than any Revolving Loan that is an ABR Loan and any Swingline Loan), the date of
any repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.

 
19

--------------------------------------------------------------------------------

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, if agreed
to by all Lenders under the relevant Facility, nine or twelve months or a
shorter period) thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months (or, if agreed to by all Lenders under the relevant
Facility, nine or twelve months or a shorter period) thereafter, as selected by
the Borrower by irrevocable notice to the Administrative Agent not later than
11:00 A.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:
 
(i)        if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)       the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (or, with
respect to any Extended Revolving Loans or any Loans under an Incremental
Revolving Facility, the maturity date with respect thereto) or beyond the date
final payment is due on the Term Loans (or, with respect to any Extended Term
Loans or any Loans under an Incremental Term Facility, the maturity date with
respect thereto);
 
(iii)      any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)      the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“Investments”:  as defined in Section 7.7.
 
“Issuing Lender”:  (i) JPMorgan Chase Bank, N.A. or any affiliate thereof or any
other Revolving Lender (or any affiliate thereof) which agrees to be an Issuing
Lender and is reasonably acceptable to the Borrower and the Administrative
Agent, in their respective capacity as issuer of any Letter of Credit and (ii)
solely with respect to the Rollover Letters of Credit, Deutsche Bank Trust
Company Americas.  Each reference herein to “the Issuing Lender” shall be deemed
to be a reference to the relevant Issuing Lender with respect to the relevant
Letter of Credit.
 
“L/C Commitment”:  $15,000,000.
 
“L/C Disbursement”:  a payment made by an Issuing Lender pursuant to a Letter of
Credit.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
 
“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 
20

--------------------------------------------------------------------------------

 

“Lead Arrangers”: the collective reference to J.P. Morgan Securities LLC,
Deutsche Bank Securities Inc., Goldman Sachs Lending Partners LLC and SunTrust
Robinson Humphrey Inc.
 
“Lender Participation Notice”: as defined in Section 2.26(c).
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
“Letters of Credit”:  as defined in Section 3.1(a).
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any capital lease
having substantially the same economic effect as any of the foregoing).
 
“Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Security Documents, the Intercreditor
Agreement, any amendment or supplement entered into in connection with any
Incremental Facility and any amendment, waiver, supplement or other modification
to any of the foregoing.
 
“Loan Parties”:  the Borrower and each of its Subsidiaries that is a party to a
Loan Document.
 
“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).
 
“Management Group”: the group consisting of the directors, executive officers
and other management personnel of the Borrower on the Closing Date together with
(a) any new directors of the Borrower whose election by such Board of Directors
or whose nomination for election by the shareholders of the Borrower was
approved by a vote of a majority of the directors of the Borrower then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (b) executive officers and other
management personnel of the Borrower hired at a time when the directors on the
Closing Date together with the directors so approved constituted a majority of
the directors of the Borrower.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property, or financial condition of the Group Members taken as a
whole or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights and remedies of the Administrative Agent or
the Lenders hereunder or thereunder.
 
“Material Restricted Subsidiary”: at any date of determination, each Restricted
Subsidiary other than Immaterial Subsidiaries.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation or any hazardous, toxic
or other substances, materials or wastes, regulated pursuant to or that could
give rise to liability under any Environmental Law.

 
21

--------------------------------------------------------------------------------

 

“Maturity Date”: October 27, 2017.
 
“Minimum Extension Condition”: as defined in Section 2.25(b).
 
“Minimum Tranche Amount”: as defined in Section 2.25(b).
 
“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking and other customary advisor fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the cash proceeds received from such issuance
or incurrence, net of attorneys’ fees, investment banking and other customary
advisor fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.
 
“Non-Consenting Lender”:  as defined in Section 10.1.
 
“Non-Excluded Taxes”:  as defined in Section 2.19(a).
 
“Non-U.S. Lender”:  as defined in Section 2.19(e).
 
“Non-Wholly Owned Subsidiary”:  any Domestic Subsidiary that is not a Wholly
Owned Subsidiary.
 
“Notes”:  the collective reference to any promissory note evidencing Loans,
substantially in the form of Exhibit H-1 in the case of a Note with respect to a
Term Loan and substantially in the form of Exhibit H-2 in the case of a Note
with respect to Revolving Loans.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of (a) Specified Swap Agreements, a Person that is a Lender or an
Affiliate of a Lender at the time such Specified Swap Agreement is entered into
(or, in respect of any Swap Agreement entered into prior to the Closing Date,
any Person that is a Lender or an Affiliate of a Lender on the Closing Date),
notwithstanding whether such Person subsequently ceases at any time to be a
Lender or an Affiliate thereof under this Agreement for any reason, and (b)
Specified Cash Management Agreements, any Affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement, any Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

 
22

--------------------------------------------------------------------------------

 

“Offered Loans”: as defined in Section 2.26(c).
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.
 
“Participant”:  as defined in Section 10.6(c).
 
“Participant Register”:  as defined in Section 10.6(c).
 
“Patriot Act”: as defined in Section 10.17.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Pension Plan”:  any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.
 
“Permitted Acquisition”:  as defined in Section 7.7(h).
 
“Permitted Investors”: each of (a) General Atlantic, LLC and its Affiliates and
(b) the Management Group.
 
“Permitted Refinancing” shall mean, with respect to any Indebtedness of any
person, any modification, refinancing, refunding, replacement, renewal or
extension of such Indebtedness, in whole or in part; provided, that (i) in the
case of any modification, refinancing, refunding, replacement, renewal or
extension of Indebtedness assumed pursuant to Section 7.2(q), no person that is
not an obligor with respect to such Indebtedness immediately prior to such
modification, refinancing, refunding, replacement, renewal or extension shall be
an obligor with respect to such Indebtedness after giving effect to such
modification, refinancing, refunding, replacement, renewal or extension, (ii)
the final maturity and weighted average life to maturity of such Indebtedness
shall not be shortened as a result of such modification, refinancing, refunding,
replacement, renewal or extension, (iii) in the case of any modification,
refinancing, refunding, replacement, renewal or extension of Indebtedness
incurred pursuant Section 7.2(e), the other material terms and conditions of
such Indebtedness after giving effect to such modification, refinancing,
refunding, replacement, renewal or extension, taken as a whole, including the
collateral if any securing such Indebtedness, shall not be materially more
restrictive as determined by the Borrower in good faith, (iv) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, replaced, renewed or extended except by an amount (such
amount, the “Additional Permitted Amount”) equal to unpaid accrued interest and
premium thereon at such time plus reasonable fees and expenses incurred in
connection with such modification, refinancing, refunding, replacement, renewal
or extension and (v) for the avoidance of doubt, the Indebtedness being so
modified, refinanced, refunded, replaced, renewed or extended is paid down (or
commitments in respect thereof are reduced) on a dollar-for-dollar basis by such
Permitted Refinancing (other than by the Additional Permitted Amount).

 
23

--------------------------------------------------------------------------------

 

“Permitted Sale and Leaseback”: the sale and leaseback of the property located
at 1425 North Washington Street, Spokane, Washington.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA
but excluding any Multiemployer Plan), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Group Member or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in section 3(5) of ERISA.
 
“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).
 
“Pro Forma Balance Sheet”:  as defined in Section 4.1(a).
 
“Pro Forma Statement of Operations”:  as defined in Section 4.1(a).
 
“Prohibited Transaction”:  as described in Section 406 of ERISA and Section
4975(c)(1) of the Code.
 
“Properties”:  as defined in Section 4.17(a).
 
“Proposed Change”:  as defined in Section 10.1.
 
“Proposed Discounted Prepayment Amount”: as defined in Section 2.26(b).
 
“Qualifying Lenders”: as defined in Section 2.26(d).
 
“Qualifying Loans”: as defined in Section 2.26(d).
 
“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries.
 
“Refinancing”: as defined in the recitals hereto.


“Refunded Swingline Loans”:  as defined in Section 2.7(b).
 
“Register”:  as defined in Section 10.6(b)(iv).
 
“Regulation S-X”:  Regulation S-X of the Securities Act of 1933, as amended from
time to time.

 
24

--------------------------------------------------------------------------------

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Restricted
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans or reduce the Revolving Commitments pursuant to Section 2.11(b) as a
result of the delivery of a Reinvestment Notice.
 
“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business, other than
current assets.
 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business, other than current assets.
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if the Borrower enters into a legally binding commitment to reinvest the
Net Cash Proceeds from such Reinvestment Event within such 12-month period, the
date that is 180 days after the end of such 12-month period) and (b) the date on
which the Borrower shall have determined not to, or shall have otherwise ceased
to, acquire or repair assets useful in the Borrower’s business, other than
current assets, with all or any portion of the relevant Reinvestment Deferred
Amount.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Replaced Revolving Facility”: as defined in Section 10.1.
 
“Replacement Revolving Facility”: as defined in Section 10.1.
 
“Replaced Term Loans”:  as defined in Section 10.1.
 
“Replacement Term Loans”:  as defined in Section 10.1.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
the regulations issued pursuant to Section 4043(b) of ERISA.
 
“Required Lenders”:  the holders of more than 50% of the sum of (a) the
aggregate unpaid principal amount of the Term Loans then outstanding and (b) the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding.

 
25

--------------------------------------------------------------------------------

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.
 
“Retained Percentage”: with respect to any Excess Cash Flow Period, (a) 100%
minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The original amount of the Total Revolving Commitments is
$50,000,000.
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
“Revolving Credit Exposure”: with respect to any Lender at any time, the sum of
the outstanding principal amount of such Revolving Lender's Revolving Loans and
its L/C Obligations at such time.
 
“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
 
“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loans”:  as defined in Section 2.4(a).
 
“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding; provided, that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.

 
26

--------------------------------------------------------------------------------

 

“Revolving Termination Date”:  October 27, 2016.
 
“Rollover Letters of Credit”: the letters of credit identified on Schedule 1.1C.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Second Lien Administrative Agent”:  JPMorgan Chase Bank, N.A., as second lien
administrative agent under the Second Lien Loan Documents, and its successors
and assigns.
 
“Second Lien Credit Agreement”: the Second Lien Credit Agreement, dated as of
the date hereof, among the Borrower, the lenders party thereto, the Second Lien
Administrative Agent and the other agents party thereto.
 
“Second Lien Guarantee and Collateral Agreement”: the Second Lien Guarantee and
Collateral Agreement, dated as of the date hereof, among the Loan Parties and
the Second Lien Administrative Agent.
 
“Second Lien Loan Documents”:  collectively, (a) the Second Lien Credit
Agreement, (b) the Second Lien Security Documents, (c) any promissory note
evidencing the loans under the Second Lien Credit Agreement, and (d) any
amendment, waiver, supplement or other modification to any of the documents
described in clauses (a) through (c).
 
“Second Lien Security Documents”:  (a) the Second Lien Guarantee and Collateral
Agreement, (b) any mortgages executed by any Loan Party which provide the Second
Lien Administrative Agent, for the benefit of the lenders under the Second Lien
Credit Agreement, a second priority lien on the properties subject to Mortgages,
and (c) all other security documents delivered after the date hereof to the
Second Lien Administrative Agent granting a lien on any property of any Person
to secure the obligations and liabilities of any Loan Party under any Second
Lien Loan Document.
 
“Secured Parties”: the collective reference to the Administrative Agent, the
Swingline Lender, the Issuing Lender, the Lenders and any Affiliate of any
Lender to which Obligations are owed by any Loan Party (including, with respect
to Specified Swap Agreements, any Person that is a Lender or an Affiliate of a
Lender at the time such Specified Swap Agreement is entered into (or, in respect
of any Swap Agreement entered into prior to the Closing Date, any Person that is
a Lender or an Affiliate of a Lender on the Closing Date), notwithstanding
whether such Person subsequently ceases at any time to be a Lender or an
Affiliate thereof under this Agreement for any reason).
 
“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, any Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 
27

--------------------------------------------------------------------------------

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition, (i)
“debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, or bank card products
or services provided in connection therewith, including in connection with any
automated clearing house transfers of funds or any similar transactions between
any Loan Party and any Lender or an Affiliate thereof, which has been designated
by such Lender and the Borrower, by notice to the Administrative Agent not later
than 90 days after the execution and delivery by such Loan Party, as a
“Specified Cash Management Agreement”.
 
“Specified Equity Contribution”: as defined in Section 7.1.
 
“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by any Loan Party and
any Person that is a Lender or an Affiliate of a Lender at the time such Swap
Agreement is entered into (or, in respect of any Swap Agreement entered into
prior to the Closing Date, any Person that is a Lender or an Affiliate of a
Lender on the Closing Date), notwithstanding whether such Person subsequently
ceases at any time to be a Lender or an Affiliate thereof under this Agreement
for any reason.
 
“Subordinated Indebtedness”:  any Indebtedness of any Group Member that is
subordinated in right of payment to the Obligations; provided that, for the
avoidance of doubt, Indebtedness under the Second Lien Credit Agreement shall
not be considered Subordinated Indebtedness.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
 
“Subsidiary Guarantor”:  each direct or indirect Material Restricted Subsidiary
of the Borrower (other than any Foreign Subsidiary, Disregarded Domestic
Subsidiary, Non-Wholly Owned Subsidiary or Captive Insurance Subsidiary) that
becomes a party to the Guarantee and Collateral Agreement pursuant to Section
5.1(a) or 6.10(c).
 
“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any of its Restricted Subsidiaries shall be a “Swap Agreement”.

 
28

--------------------------------------------------------------------------------

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000; provided, that such amount may be
adjusted downward should the Borrower exceed the Revolving Commitment (less the
Swingline Commitment) and may be adjusted back up if any repayments or
prepayments of Revolving Loans are made so as to result in availability under
the Revolving Commitment (less the Swingline Commitment).
 
“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Exposure Percentage of the total Swingline
Exposure at such time.
 
“Swingline Lender”:  JPMorgan Chase Bank, N.A. or any of its Affiliates, in its
capacity as the lender of Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.6.
 
“Swingline Participation Amount”:  as defined in Section 2.7(c).
 
“Target”:  as defined in the recitals hereto.
 
“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A.  The original aggregate amount of the Term Commitments is
$600,000,000.
 
“Term Lenders”:  each Lender that has a Term Commitment or that holds a Term
Loan.
 
“Term Loan”:  as defined in Section 2.1.
 
“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).
 
“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
 
“Transaction Expenses”: any non-recurring fees or expenses incurred or paid by
any Group Member in connection with the Transactions.
 
“Transactions”: the Acquisition, the Refinancing, the entering into of the Loan
Documents and the initial borrowings hereunder, the entering into of the Second
Lien Loan Documents and the borrowings thereunder and the payments of fees,
commissions and expenses in connection with each of the foregoing.

 
29

--------------------------------------------------------------------------------

 

“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”:  the United States of America.
 
“Unrestricted Subsidiary”: any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.11.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
described in Sections 4203 and 4205, respectively, of ERISA.
 
1.2.      Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
 
(b)       As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to the Borrower or any of its Restricted Subsidiaries not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that except as expressly specified in the definition of Consolidated
EBITDA, notwithstanding anything to the contrary herein, all accounting or
financial terms used herein shall be construed, and all financial computations
pursuant hereto shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Restricted Subsidiaries at “fair
value”, as defined therein), (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time. In the event that any Accounting Change (as defined below) shall occur
and such change results in a change in the method of determination or
calculation under this Agreement, then the Borrower and the Administrative Agent
agree to enter into good faith negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Change with the
desired result that the criteria for evaluating the Borrower and its Restricted
Subsidiaries consolidated financial condition shall be the same after such
Accounting Change as if such Accounting Change had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all accounting
determinations and computations made hereunder (including under Section 7.1 and
the definitions used in such calculation) shall continue to be calculated or
construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.  Unless otherwise expressly provided, Section 7.1 and all
defined financial terms shall be computed on a consolidated basis for the
Borrower and its Restricted Subsidiaries, in each case without
duplication.  Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, for the purposes of calculating compliance with any
covenant in this Agreement or any other Loan Document, no effect shall be given
to any change in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010 or a
substantially similar pronouncement.

 
30

--------------------------------------------------------------------------------

 

(c)       The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
 
SECTION 2.      AMOUNT AND TERMS OF COMMITMENTS
 
2.1.      Term Commitments.  Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower
on the Closing Date in an amount not to exceed the amount of the Term Commitment
of such Lender.  The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.12.
 
2.2.      Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice in the form of Exhibit F (which notice
must be received by the Administrative Agent prior to 12:00 Noon, New York City
time, (a) three Business Days prior to the anticipated Closing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the anticipated Closing
Date, in the case of ABR Loans) requesting that the Term Lenders make the Term
Loans on the Closing Date and specifying the amount to be borrowed.  Upon
receipt of such notice the Administrative Agent shall promptly notify each Term
Lender thereof.  Not later than 9:00 A.M., New York City time, on the Closing
Date each Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Term Loan
or Term Loans to be made by such Lender; provided, that if any Term Lender has
not funded its Term Loan by 9:00 A.M., New York City time on the Closing Date
and has not indicated to the Administrative Agent that it will not be funding
its Term Loan, the Administrative Agent is authorized to advance such Term
Lender’s Term Loan; provided further, that such Term Lender shall fund its Term
Loan no later than 12:00 Noon, New York City time on the Closing Date.  The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.
 
2.3.      Repayment of Term Loans.  The Term Loan of each Lender shall mature in
consecutive quarterly installments on the last day of each fiscal quarter (or,
in the case of the last installment, on the Maturity Date), commencing on March
31, 2012, each of which installments shall be in an aggregate principal amount
equal to (i) for the fiscal quarters ending on or before December 31, 2012,
0.25% of the original aggregate principal amount of the Term Loans and (ii)
thereafter, 1.25% of the original aggregate principal amount of the Term Loans;
provided that with respect to the installment payable on the Maturity Date, such
installment shall be in an amount equal to the then outstanding principal amount
of the Term Loans.

 
31

--------------------------------------------------------------------------------

 

2.4.      Revolving Commitments.  (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment.  During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.12.  Notwithstanding
the foregoing, in no event shall Revolving Loans in excess of $30,000,000 be
made on the Closing Date.
 
(b)       The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
 
2.5.      Procedure for Revolving Loan Borrowing.   The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided, that the Borrower shall give the Administrative Agent
irrevocable notice in the form of Exhibit F (which notice must be received by
the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of ABR Loans) (provided, that any such notice of a borrowing of ABR Loans
under the Revolving Facility to finance payments required by Section 3.5 may be
given not later than 10:00 A.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor.  Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $500,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $500,000, such lesser amount) and (y) in the
case of Eurodollar Loans, $2,500,000 or a whole multiple of $500,000 in excess
thereof; provided, that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.7.  Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof.  Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Notwithstanding the foregoing, solely with respect to the
Revolving Loans made on the Closing Date, not later than 9:00 A.M., New York
City time, on the Closing Date each Revolving Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to its pro rata share of such Revolving Loans; provided, that if any
Revolving Lender has not funded its pro rata share of such Revolving Loans by
9:00 A.M., New York City time on the Closing Date and has not indicated to the
Administrative Agent that it will not be funding its pro rata share of such
Revolving Loans, the Administrative Agent is authorized to advance such
Revolving Lender’s pro rata share of such Revolving Loans; provided further,
that such Revolving Lender shall fund its pro rata share of such Revolving Loans
no later than 12:00 Noon, New York City time on the Closing Date.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

 
32

--------------------------------------------------------------------------------

 

2.6.      Swingline Commitment.  (a) Subject to the terms and conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided, that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero.  During the Revolving
Commitment Period, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof.  Swingline Loans shall be ABR Loans only.
 
(b)       The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided, that on each date that a Revolving Loan
is borrowed, the Borrower shall repay all Swingline Loans then outstanding.
 
(c)       If the maturity date shall have occurred in respect of any tranche of
Revolving Commitments at a time when another tranche or tranches of Revolving
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swingline Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided that if on the occurrence of such earliest maturity
date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
3.1(c)), there shall exist sufficient unutilized Extended Revolving Commitments
so that the respective outstanding Swingline Loans could be incurred pursuant to
the Extended Revolving Commitments which will remain in effect after the
occurrence of such maturity date, then there shall be an automatic adjustment on
such date of the participations in such Swingline Loans and the same shall be
deemed to have been incurred solely pursuant to the relevant Extended Revolving
Commitments, and such Swingline Loans shall not be so required to be repaid in
full on such earliest maturity date.
 
2.7.      Procedure for Swingline Borrowing; Refunding of Swingline
Loans.  (a)Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give each of the Swingline Lender and the
Administrative Agent irrevocable fax or .pdf notice signed by the authorized
signatories (which written notice must be received by each of the Swingline
Lender and the Administrative Agent not later than 1:00 P.M., New York City
time, on the proposed Borrowing Date), specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period).  Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof.  Not later than 3:00 P.M., New York City time, the Swingline
Lender shall make the proceeds of such Swingline Loan available to the Borrower
on the requested Borrowing Date by depositing such proceeds in the account of
the Borrower on such Borrowing Date in immediately available funds.
 
(b)       The Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time, to
the Administrative Agent, who shall then request each Revolving Lender to make,
and each Revolving Lender hereby agrees to make, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender.  Each Revolving Lender shall make
the amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one Business Day after the date of such notice.  The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans.  The Borrower irrevocably authorizes
the Swingline Lender, following notice by the Swingline Lender to the
Administrative Agent, to charge the Borrower’s accounts (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

 
33

--------------------------------------------------------------------------------

 

(c)       If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender (through the Administrative Agent) an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.
 
(d)       Whenever, at any time after the Swingline Lender has received from any
Revolving Lender (through the Administrative Agent) such Lender’s Swingline
Participation Amount, the Swingline Lender receives any payment on account of
the Swingline Loans, the Swingline Lender will distribute (through the
Administrative Agent) to such Lender  its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return (through the Administrative
Agent) to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.
 
(e)       Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other Revolving Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
 
2.8.      Commitment Fees, etc.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.

 
34

--------------------------------------------------------------------------------

 

(b)       The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
2.9.      Termination or Reduction of Revolving Commitments.  The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided, that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments.  Each notice
delivered by the Borrower pursuant to this Section 2.9 shall be irrevocable;
provided, that such notice may state that it is conditioned upon the
effectiveness of other credit facilities, settlement of an offering of
securities or a Change in Control, in each case, which such notice may be
revoked by the Borrower (by notice to the Administrative Agent no later than
10:00 A.M., New York City time, on the specified effective date) if such
condition is not satisfied.  Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.
 
2.10.    Optional Prepayments.  The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
notice delivered to the Administrative Agent no later than 12:00 Noon, New York
City time, three Business Days prior thereto, in the case of Eurodollar Loans,
and no later than 12:00 Noon, New York City time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.20; provided further that in the event
of any prepayment of Term Loans made on or prior to the first anniversary of the
Closing Date (i) with the proceeds of any secured term loans (including any new
or additional term loans under this Agreement) having a lower effective yield
(taking into account applicable interest rate, including floors, original issue
discount (“OID”) and fees, with OID and fees being equated to interest rate
based on a four-year life to maturity) than the effective yield (taking into
account applicable interest rate, including floors, OID and fees, with OID and
fees being equated to interest rate based on a four-year life to maturity) for
the Term Loans or (ii) pursuant to any repricing amendment in connection with
the Term Loans or any refinancing of the Term Loans resulting in the total yield
(as so calculated) payable thereon on the date of such amendment being lower
than the total yield (as so calculated) with respect to the Term Loans, the
Borrower shall pay to the applicable Lenders with respect to such Term Loans a
prepayment premium equal to 1% of the principal amount of the Term Loans so
prepaid or refinanced or, in the case of a repricing amendment, 1% of the
aggregate amount of the Term Loans outstanding immediately prior to such
amendment.  Each notice delivered by the Borrower pursuant to this Section 2.10
shall be irrevocable; provided, that such notice may state that it is
conditioned upon the effectiveness of other credit facilities, which such notice
may be revoked by the Borrower (by notice to the Administrative Agent no later
than 10:00 A.M., New York City time, on the specified effective date) if such
condition is not satisfied.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Term Loans shall be in an aggregate principal
amount of $1,000,000 (or, if the Term Loans then outstanding are less than
$1,000,000, such lesser amount).  Partial prepayments of Swingline Loans shall
be in an aggregate principal amount of $100,000 (or, if the Swingline Loans then
outstanding are less than $100,000, such lesser amount).  Amounts to be applied
in connection with prepayments and Commitment reductions made pursuant to this
Section 2.10 shall be applied, in the case of Term Loans, to the prepayment of
the Term Loans in accordance with Section 2.17(b) and as directed by the
Borrower (or, absent such direction, in direct order of maturity) and, in the
case of Commitment reductions, to reduce permanently the Revolving Commitments.

 
35

--------------------------------------------------------------------------------

 

2.11.    Mandatory Prepayments.  (a)  If any Indebtedness shall be incurred by
the Borrower or any of its Restricted Subsidiaries (excluding any Indebtedness
permitted by Section 7.2 (other than First Lien Refinancing Indebtedness)), an
amount equal to 100% of the Net Cash Proceeds thereof shall be applied within
one Business Day of the date of such issuance or incurrence toward the
prepayment of the Term Loans as set forth in Section 2.11(d).
 
(b)       If on any date the Borrower or any of its Restricted Subsidiaries
shall have received Net Cash Proceeds of at least $5,000,000 in the aggregate
from any Asset Sales or Recovery Events then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied within
one Business Day of such date toward the prepayment of the Term Loans as set
forth in Section 2.11(d); provided, that notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.11(d).
 
(c)       If, for any fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2012, there shall be Excess Cash Flow, the Borrower
shall, on the relevant Excess Cash Flow Application Date, prepay an aggregate
amount of Term Loans in an amount equal to (A) the ECF Percentage of Excess Cash
Flow for the fiscal year covered by the financial statements for such fiscal
year (such prepayment to be applied as set forth in Section 2.11(d) below),
minus (B) solely to the extent not funded with the proceeds of Indebtedness, (x)
the aggregate amount of all optional prepayments of the Term Loans pursuant to
Section 2.10 or Section 2.26 made during such fiscal year (provided that with
respect to any prepayment pursuant to Section 2.26, the aggregate amount of such
prepayment for purposes of this clause shall be the amount of the Borrower’s
cash payment in respect of such prepayment) to the extent not otherwise deducted
previously pursuant to this clause, (y) with respect to the Excess Cash Flow
Period ending on December 31, 2012, the aggregate amount of all optional
repayments of Revolving Loans (not to exceed the amount of Revolving Loans drawn
as of the Closing Date, and only to the extent not reborrowed prior to the end
of such Excess Cash Flow Period) pursuant to Section 2.10 made during such
fiscal year to the extent not otherwise deducted previously pursuant to this
clause (provided that in no event shall the deduction pursuant to this clause
(y) exceed the lesser of (i) $12,000,000 and (ii) an amount equal to 25% of
Excess Cash Flow calculated without giving effect to this clause (y)) and (z)
with respect to the Excess Cash Flow Period ending on December 31, 2013 and each
Excess Cash Flow Period ending thereafter, the aggregate amount of all optional
repayments of Revolving Loans pursuant to Section 2.10 made during such fiscal
year that are accompanied by an equivalent permanent reduction in the Revolving
Commitments to the extent not otherwise deducted previously pursuant to this
clause.  Each such prepayment shall be made on a date (an “Excess Cash Flow
Application Date”) no later than five Business Days after the earlier of (i) the
date on which the financial statements of the Borrower referred to in Section
6.1(a), for the fiscal year with respect to which such prepayment is made, are
required to be delivered to the Lenders and (ii) the date such financial
statements are actually delivered.
 
(d)       Partial prepayments of the Term Loans pursuant to Section 2.11 shall
be applied in accordance with Section 2.17(b) first, to the next eight
installments thereof scheduled to be paid in direct order, and second, to the
remaining installments on a pro rata basis (other than the repayment to be made
on the Maturity Date).  The application of any prepayment pursuant to Section
2.11 shall be made, first, to ABR Loans and, second, to Eurodollar Loans.  Each
prepayment of the Loans under Section 2.11 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

 
36

--------------------------------------------------------------------------------

 

(e)       Notwithstanding any other provisions of Section 2.11, to the extent
any or all of the Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary,
the Net Cash Proceeds of any Recovery Event received by a Foreign Subsidiary or
Excess Cash Flow attributable to Foreign Subsidiaries, are prohibited or delayed
by any applicable local law (including, without limitation, financial
assistance, corporate benefit restrictions on upstreaming of cash intra group
and the fiduciary and statutory duties of the directors of such Foreign
Subsidiary) from being repatriated or passed on to or used for the benefit of
the Borrower or any applicable Domestic Subsidiary or if the Borrower has
determined in good faith that repatriation of any such amount to the Borrower or
any applicable Domestic Subsidiary would have material adverse tax consequences
(including a material acceleration of the point in time when such earnings would
otherwise be taxed) with respect to such amount, the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
prepay the Term Loans at the times provided in this Section 2.11 but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation or the passing on to or
otherwise using for the benefit of the Borrower or the applicable Domestic
Subsidiary, or the Borrower believes in good faith that such material adverse
tax consequence would result, and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable local
law or the Borrower determines in good faith such repatriation would no longer
have such material adverse tax consequences, such repatriation will be promptly
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than five Business Days after such
repatriation) applied (net of additional taxes payable or reasonably estimated
to be payable as a result thereof) to the prepayment of the Term Loans pursuant
to Section 2.11 (provided that no such prepayment of the Term Loans pursuant to
Section 2.11 shall be required in the case of any such Net Cash Proceeds or
Excess Cash Flow the repatriation of which the Borrower believes in good faith
would result in material adverse tax consequences, if on or before the date on
which such Net Cash Proceeds so retained would otherwise have been required to
be applied to reinvestments or prepayments pursuant to a Reinvestment Notice (or
such Excess Cash Flow would have been so required if it were Net Cash Proceeds),
the Borrower applies an amount equal to the amount of such Net Cash Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Cash Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary).
 
(f)        Notwithstanding anything to the contrary contained in this Section
2.11, if any Term Lender shall notify the Administrative Agent (i) on the date
of such prepayment, with respect to any prepayment under Section 2.11(a) or (b)
or (ii) at least one Business Day prior to the date of a prepayment under
Section 2.11(c) that it wishes to decline its share of such prepayment, such
share (the “Declined Prepayment Amount”) may be retained  by the Borrower.
 
2.12.    Conversion and Continuation Options.  (a)  The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice in the form of Exhibit G of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date; provided, that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
in the form of Exhibit G of such election no later than 11:00 A.M., New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided, that no ABR Loan under a particular Facility may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 
37

--------------------------------------------------------------------------------

 

(b)       Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent in the form of Exhibit G, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided, that no Eurodollar Loan under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations; provided further, that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
2.13.    Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that no more than ten Eurodollar
Tranches shall be outstanding at any one time.
 
2.14.    Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
 
(b)       Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
 
(c)       (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding overdue Loans and
Reimbursement Obligations shall bear interest at a rate per annum equal to (x)
in the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2.0% or (y) in the
case of Reimbursement Obligations, the rate applicable to ABR Loans under the
Revolving Facility plus 2.0%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans under the
relevant Facility plus 2.0% (or, in the case of any such other amounts that do
not relate to a particular Facility, the rate then applicable to ABR Loans under
the Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).
 
(d)       Interest shall be payable in arrears on each Interest Payment Date;
provided, that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
 
2.15.    Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurodollar Rate shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

 
38

--------------------------------------------------------------------------------

 

(b)       Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).
 
2.16.    Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(a)       the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower in the absence of manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or
 
(b)       the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.
 
2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)  Each
borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the respective Term
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.
 
(b)       Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders.  The amount of each principal prepayment of the Term Loans shall
be applied to reduce the then remaining installments of the Term Loans, pro rata
based upon the respective then remaining principal amounts thereof.  Except as
otherwise may be agreed by the Administrative Agent and the Required Lenders,
any prepayment of Loans shall be applied to the then outstanding Term Loans on a
pro rata basis regardless of Type.  Amounts prepaid on account of the Term Loans
may not be reborrowed.  For the avoidance of doubt, no payment made to any
Lender pursuant to Section 2.26 shall be subject to this Section 2.17(b).
 
(c)       Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 
39

--------------------------------------------------------------------------------

 

(d)       All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to
each relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7.  If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(e)       Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
paragraph shall be conclusive in the absence of manifest error.  If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the relevant
Facility, on demand, from the Borrower.
 
(f)        Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Rate.  Nothing herein shall be deemed
to limit the rights of the Administrative Agent or any Lender against the
Borrower.
 
(g)       If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.4, 2.6, 3.1, 2.17(e), 2.17(f) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 
40

--------------------------------------------------------------------------------

 

2.18.    Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 
(i)        shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for the excluded taxes described in the first
sentence of Section 2.19, taxes imposed pursuant to FATCA and changes in the
rate of tax on the overall net income of such Lender);
 
(ii)       shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
 
(iii)      shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans (or, in the case of (i), any Loan) or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, within 10 days after receipt of an invoice
therefor, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable.  If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
 
(b)       If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.
 
(c)       Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, in each case shall be
deemed to be a change in a Requirement of Law, regardless of the date enacted,
adopted or issued.

 
41

--------------------------------------------------------------------------------

 

(d)       A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided,
that if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
 
2.19.    Taxes.  (a)  All payments made by or on behalf of any Loan Party under
this Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes, franchise
taxes (imposed in lieu of net income taxes), branch-level income tax and branch
profits taxes imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document); provided, that
if any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
as determined in good faith by the applicable withholding agent, (i) such
amounts shall be paid to the relevant Governmental Authority in accordance with
applicable law and (ii) the amounts so payable by the applicable Loan Party to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement as
if such withholding or deduction had not been made; provided further, that the
Borrower shall not be required to increase any such amounts payable to the
Administrative Agent or any Lender with respect to any Non-Excluded Taxes (w)
that are attributable to such Lender’s failure to comply with the requirements
of paragraph (e) or (f) of this Section (x) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, or designates a new lending office except to the
extent that such Lender (or its assignor if any) was entitled, at the time of
such change in lending office (or assignment), to receive additional amounts
from the Borrower with respect to such Non-Excluded Taxes pursuant to this
paragraph or (y) that are imposed pursuant to FATCA.
 
(b)       In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)       Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof.  If (i) the Borrower fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, (ii) the Borrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure, in the case of (i) and (ii), or any such direct imposition of tax,
excluding interest and penalties caused by the willful misconduct or gross
negligence of the Administrative Agent or any Lender, in the case of (iii).

 
42

--------------------------------------------------------------------------------

 

(d)       Each Lender shall indemnify the Administrative Agent for the full
amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.
 
(e)       Any Lender that is entitled to an exemption from or reduction of
withholding tax or backup withholding tax under the law of any applicable
jurisdiction with respect to payments under the Loan Documents shall deliver to
the Borrower and the Administrative Agent at any time or times reasonably
requested by such Borrower or the Administrative Agent, such properly completed
and executed documentation as prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent to permit such payments to
be made without such withholding tax or backup withholding tax or at a reduced
rate.
 
Without limiting the generality of the foregoing, any Lender that is not a
“United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Non-U.S. Lender is legally entitled to do so), whichever of the following is
applicable:


(i)        duly completed signed originals of Internal Revenue Service Form
W-8BEN (or any successor forms) claiming eligibility for benefits of an income
tax treaty to which the United States is a party,


(ii)       duly completed signed originals of Internal Revenue Service Form
W-8ECI (or any successor forms),


(iii)      in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a signed
original certificate, in substantially the form of Exhibit E-1, or any other
form approved by the Administrative Agent and the Borrower, to the effect that
such Non-U.S. Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Non-U.S. Lender’s conduct of a United States trade or business and (y) duly
completed signed originals of Internal Revenue Service Form W-8BEN (or any
successor forms),


 
43

--------------------------------------------------------------------------------

 

(iv)      to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), a signed original Internal Revenue Service
Form W-8IMY, accompanied by a signed original Form W-8ECI, W-8BEN, a certificate
in substantially the form of Exhibit E-2, Exhibit E-3 or Exhibit E-4, as
applicable, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that, if the Non-U.S. Lender is a partnership
(and not a participating Lender) and one or more partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a certificate, in substantially the form of Exhibit E-3, on behalf of
such beneficial owner(s), or


(v)      any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.


Any Lender that is a “United States person” (within the meaning of Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter as prescribed by applicable law or
upon the request of the Borrower or the Administrative Agent), duly executed and
properly completed copies of Internal Revenue Service Form W-9 certifying that
it is not subject to backup withholding.


Each Lender shall, from time to time after the initial delivery by Lender of the
forms described above, whenever a lapse in time or change in such Lender’s
circumstances renders such forms, certificates or other evidence so delivered
obsolete, expired or inaccurate, promptly (1) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Non-U.S. Lender’s status or that such Lender is entitled to an exemption from or
reduction in withholding tax or backup withholding tax  with respect to payments
under any Loan Document or (2) notify the Administrative Agent and the Borrower
of the invalidity of any previously delivered forms, certifications, or other
evidence (including invalidity due to a change in the Lender’s status as the
beneficial owner (for United States tax purposes) of any payments (or portions
thereof) due under the Loan Documents) and its inability to deliver any such
forms, certificates or other evidence.


Each Lender on or prior to the date on which such Lender becomes a Lender
hereunder and from time to time thereafter, either upon the request of the
Borrower or the Administrative Agent or its agents or upon the expiration or
obsolescence of any previously delivered documentation, shall furnish to the
Borrower and the Administrative Agent any documentation that is required under
FATCA to enable the Borrower or the Administrative Agent to determine and
execute its obligations, duties and liabilities with respect to FATCA, including
but not limited to any taxes it may be required to withhold in respect of FATCA.


(f)        A Lender that is entitled to an exemption from or reduction of
non-United States withholding tax with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided, that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

 
44

--------------------------------------------------------------------------------

 

(g)       If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Loan Party or any other Person.
 
(h)       The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.20.    Indemnity.  The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment (including any payment made to a Lender in connection with a forced
assignment by such Lender of Loans in accordance with Section 2.22(b) or Section
10.1) of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto.  Such indemnification may include an amount equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
2.21.    Change of Lending Office.  Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.18 or 2.19(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no material economic, legal or regulatory
disadvantage; provided further, that nothing in this Section shall affect or
postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.18 or 2.19(a).

 
45

--------------------------------------------------------------------------------

 

2.22.    Mitigation Obligations; Replacement of Lenders.
 
(a)       If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.19(a), then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.18 or
2.19(a), as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)       If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.19(a), or if any Lender becomes a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon three Business Days’ written notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.6; provided that such Lender shall be deemed to have executed the
applicable Assignment and Assumption), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in L/C Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(including amounts payable pursuant to Section 2.20), from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.18 or
payments required to be made pursuant to Section 2.19(a), such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
2.23.    Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)       fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.8(a);
 
(b)       the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
 
(c)       if any Swingline Exposure or L/C Obligation exists at the time such
Lender becomes a Defaulting Lender then:
 
(i)        all or any part of the Swingline Exposure and L/C Obligation of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Aggregate Exposure Percentages but only to the
extent the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and L/C Obligation does not exceed
the total of all non-Defaulting Lenders’ Commitments;

 
46

--------------------------------------------------------------------------------

 

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall following notice by the
Administrative Agent (x) first, within three Business Days following notice by
the Administrative Agent, prepay such Swingline Exposure and (y) second, within
three Business Days following notice by the Administrative Agent, cash
collateralize for the benefit of the Issuing Lender only the Borrower’s
obligations corresponding to such Defaulting Lender’s L/C Obligation (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 8 for so long as such L/C
Obligation is outstanding;
 
(iii)      if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligation pursuant to Section 2.23(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Obligation during the period such
Defaulting Lender’s L/C Obligation is cash collateralized;
 
(iv)      if the L/C Obligation of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Aggregate Exposure Percentages; and
 
(v)       if all or any portion of such Defaulting Lender’s L/C Obligation is
neither reallocated nor cash collateralized pursuant to Section 2.23, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such L/C Obligation) and letter of
credit fees payable under Section 3.3(a) with respect to such Defaulting
Lender’s L/C Obligation shall be payable to the Issuing Lender until and to the
extent that such L/C Obligation is reallocated and/or cash collateralized; and
 
(d)       so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligation will be 100% covered by the Commitments of the non-Defaulting
Lenders, including obligations to participate in Swingline Loans and Letters of
Credit, and/or cash collateral will be provided by the Borrower in accordance
with Section 2.23(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.23(c)(i) (and such
Defaulting Lender shall not participate therein).
 
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Obligation of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Aggregate
Exposure Percentage.

 
47

--------------------------------------------------------------------------------

 

2.24.    Incremental Facility.  (a)  The Borrower may from time to time amend
this Agreement in order to provide to the Borrower additional revolving loan
facilities and/or increased revolving commitments in respect of the Revolving
Facility or any other existing revolving facility hereunder (each, an
“Incremental Revolving Facility”) and additional term loan facilities hereunder
(each, an “Incremental Term Facility”; together with any Incremental Revolving
Facility, the “Incremental Facilities”), provided that (i) the aggregate
principal amount of the Incremental Facilities shall not exceed $50,000,000,
(ii) each Incremental Facility shall be in a minimum aggregate principal amount
of $25,000,000, (iii) the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 7.1 after giving effect to the
incurrence of such Incremental Facility, such compliance to be determined (x) on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.1(a) or (b) as though
such incurrence had been consummated as of the first day of the fiscal period
covered thereby, (y) assuming, if such Incremental Facility is an Incremental
Revolving Facility, such Incremental Revolving Facility is fully drawn as of
such date and (z) disregarding the proceeds of such Incremental Facility in
calculating such financial covenant and (iv) at the time and after giving effect
to the incurrence of any Incremental Facility and the use of proceeds thereof,
no Default or Event of Default shall have occurred and be continuing.  The Loans
and Commitments in respect of any Incremental Facility and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral and guaranteed on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Loan Documents.  Each Incremental Term Facility must have a weighted average
life to maturity which is the same or longer than the then remaining weighted
average life to maturity of the Term Facility and a final maturity no earlier
than the Final Maturity Date.  Incremental Facilities will be entitled to
prepayments and voting rights on the same basis as the comparable Facility
unless the applicable Incremental Facility Amendment specifies a lesser
treatment.  Each Incremental Revolving Facility shall have a final maturity no
earlier than the Final Revolving Termination Date.  The terms of the applicable
Incremental Facility shall be as set forth in the applicable Incremental
Facility Amendment; provided that (i) other than amortization (with respect to
any Incremental Term Facility), pricing or maturity date, each Incremental
Facility shall have the same terms as the Term Facility or the Revolving
Facility, as applicable, or such terms as are reasonably satisfactory to the
Administrative Agent and the Borrower, (ii) no Incremental Revolving Facility
shall have any amortization and (iii) if, for any Incremental Facility, the
Applicable Margin (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount (equated to interest based on
an assumed four-year life to maturity) payable to all Lenders providing such
Incremental Facility and any Eurodollar or ABR floor applicable to such
Incremental Facility but excluding any ticking fees, arrangement fees and other
fees not paid to the makers of such loans generally) relating to such
Incremental Facility exceeds the Applicable Margin (which, for such purposes
only, shall be deemed to include all upfront or similar fees or original issue
discount (equated to interest based on an assumed four-year life to maturity)
payable to all Lenders providing the Term Facility or the Revolving Facility, as
applicable, and any Eurodollar or ABR floor applicable to the Term Facility or
the Revolving Facility, as applicable) relating to the Term Facility or the
Revolving Facility, as applicable, immediately prior to the effectiveness of
such Incremental Facility by more than 0.25%, the Applicable Margin (as
calculated above) relating to the Term Facility or the Revolving Facility, as
applicable, shall be adjusted to be equal to the Applicable Margin (as
calculated above) relating to such Incremental Facility minus 0.25% (it being
understood that differences in any Eurodollar or ABR floor, if required to be
adjusted pursuant to the foregoing, shall be added to the Eurodollar or ABR
floor to the extent required and not to the Applicable Margin).  In the case of
any Incremental Revolving Facility that increases the commitments under the
Revolving Facility or any other existing revolving credit facility hereunder,
the manner in which such increase is implemented shall be reasonably
satisfactory to the Administrative Agent.  At no time shall there be Revolving
Commitments hereunder (including revolving commitments in respect of any
Incremental Revolving Facility, Extended Revolving Commitments and any original
Revolving Commitments) that have more than four different maturity dates.

 
48

--------------------------------------------------------------------------------

 

(b)       An Incremental Facility shall be made available hereunder upon
delivery to the Administrative Agent of notice thereof executed by the
Borrower.  Any additional bank, financial institution, existing Lender or other
Person that elects to extend loans or commitments under an Incremental Facility
shall be reasonably satisfactory to the Borrower (any such bank, financial
institution, existing Lender or other Person being called an “Additional
Lender”) and, if not already a Lender, shall (i) be subject to the consent (not
to be unreasonably withheld or delayed) of the Administrative Agent, the Issuing
Lender and/or the Swingline Lender (to the extent such consent would be required
with respect to an assignment to such Additional Lender pursuant to Section
10.6) and (ii) become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Additional Lender and the
Administrative Agent. No Incremental Facility Amendment shall require the
consent of any Lenders other than the Additional Lenders with respect to such
Incremental Facility Amendment. No Lender shall be obligated to provide any
Incremental Facility, unless it so agrees. Commitments in respect of any
Incremental Facility shall become Commitments under this Agreement. An
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section (including to provide for voting provisions applicable to the Additional
Lenders). The effectiveness of any Incremental Facility Amendment shall, unless
otherwise agreed to by the Administrative Agent and the Additional Lenders, be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 5.2. The proceeds
of any Incremental Facility will be used only for general corporate purposes
(including, for the avoidance of doubt, Permitted Acquisitions and other
Investments and Restricted Payments).

 
49

--------------------------------------------------------------------------------

 

2.25.    Extensions of Term Loans and Revolving
Commitments.  (a)  Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of Term Loans with a like maturity date or
Revolving Commitments with a like maturity date, in each case on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Term Loans or Revolving Commitments with a like maturity date, as the case may
be) and on the same terms to each such Lender, the Borrower is hereby permitted
to consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans and/or Revolving Commitments and otherwise modify the
terms of such Term Loans and/or Revolving Commitments pursuant to the terms of
the relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Term Loans and/or Revolving Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans or
Revolving Commitments, as applicable, in each case as so extended, as well as
the original Term Loans and the original Revolving Commitments (in each case not
so extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted, and any Extended Revolving Commitments shall constitute a
separate tranche of Revolving Commitments from the tranche of Revolving
Commitments from which they were converted), so long as the following terms are
satisfied:  (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders, (ii) except as to interest rates, fees and final
maturity (which shall be determined by the Borrower and set forth in the
relevant Extension Offer), the Revolving Commitment of any Revolving Lender that
agrees to an extension with respect to such Revolving Commitment extended
pursuant to an Extension (an “Extended Revolving Commitment”; and the Loans
thereunder, “Extended Revolving Loans”), and the related outstandings, shall be
a Revolving Commitment (or related outstandings, as the case may be) with the
same terms as the original Revolving Commitments (and related outstandings);
provided that (x) subject to the provisions of Sections 2.6(c) and 3.1(c) to the
extent dealing with Swingline Loans and Letters of Credit which mature or expire
after a maturity date when there exist Extended Revolving Commitments with a
longer maturity date, all Swingline Loans and Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Commitments in
accordance with their Revolving Percentages (and except as provided in Sections
2.6(c) and 3.1(c), without giving effect to changes thereto on an earlier
maturity date with respect to Swingline Loans and Letters of Credit theretofore
incurred or issued) and all borrowings under Revolving Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different rates on Extended Revolving Commitments (and
related outstandings) and (B) repayments required upon the maturity date of the
non-extending Revolving Commitments) and (y) at no time shall there be Revolving
Commitments hereunder (including Extended Revolving Commitments, any revolving
commitments under any Incremental Revolving Facility and any original Revolving
Commitments) that have more than four different maturity dates, (iii) except as
to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iv), (v) and (vi), be determined between the
Borrower and set forth in the relevant Extension Offer), the Term Loans of any
Term Lender that agrees to an extension with respect to such Term Loans extended
pursuant to any Extension (“Extended Term Loans”) shall have the same terms as
the tranche of Term Loans subject to such Extension Offer until the maturity of
such Term Loans, (iv) the final maturity date of any Extended Term Loans shall
be no earlier than the then latest maturity date hereunder and the amortization
schedule applicable to Term Loans pursuant to Section 2.3 for periods prior to
the Term Loan Maturity Date, as applicable, may not be increased, (v) the
weighted average life of any Extended Term Loans shall be no shorter than the
remaining weighted average life of the Term Loans extended thereby, (vi) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Commitments, as the case
may be, in respect of which Term Lenders or Revolving Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Commitments, as the case
may be, offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans or Revolving Loans, as the case may be, of such Term Lenders
or Revolving Lenders, as the case may be, shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Lenders, as the case may be, have accepted such Extension Offer, (viii) all
documentation in respect of such Extension shall be consistent with the
foregoing, (ix) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower and (x) the Minimum Tranche Amount shall be
satisfied unless waived by the Administrative Agent.


(b)       With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.9, 2.10,  2.11 or 2.17 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that (x) the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Commitments (as applicable) of any or all applicable
tranches be tendered and (y) no tranche of Extended Term Loans shall be in an
amount of less than $50,000,000 (or, if less, the then aggregate outstanding
amount of the Term Loans) (the “Minimum Tranche Amount”), unless such Minimum
Tranche Amount is waived by the Administrative Agent.  The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Commitments on
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement (including Sections 2.9,
2.10, 2.11 or 2.17 or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section.
 
 
50

--------------------------------------------------------------------------------

 
 
(c)        No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans and/or
Revolving Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Commitments, the consent of the Issuing Lender and
the Swingline Lender, which consent shall not be unreasonably withheld or
delayed.  All Extended Term Loans, Extended Revolving Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral and guaranteed on a pari
passu basis with all other applicable Obligations under this Agreement and the
other Loan Documents.  The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section.  Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest maturity date so that
such maturity date is extended to the then latest maturity date (or such later
date as may be advised by local counsel to the Administrative Agent).
 
(d)       In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.
 
2.26.    Prepayments Below Par.  (a)  Notwithstanding anything to the contrary
set forth in this Agreement (including Sections 2.17 or 10.7) or any other Loan
Document, the Borrower shall have the right at any time and from time to time to
prepay Term Loans to the Lenders at a discount to the par value of such Loans
and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant
to the procedures described in this Section 2.26; provided that (A) on the date
of the Discounted Prepayment Option Notice and after giving effect to the
Discounted Voluntary Prepayment, there shall be no outstanding Revolving Loans
or Swingline Loans, (B) any Discounted Voluntary Prepayment shall be offered to
all Term Lenders of a particular tranche on a pro rata basis, (C) the Borrower
shall deliver to the Administrative Agent, together with each Discounted
Prepayment Option Notice, a certificate of a Responsible Officer of the Borrower
(1) stating that no Event of Default has occurred and is continuing or would
result from the Discounted Voluntary Prepayment, (2) containing a customary
representation and warranty that there is no material non-public information as
of such date, (3) stating that each of the conditions to such Discounted
Voluntary Prepayment contained in this Section 2.26 has been satisfied and (4)
specifying the aggregate principal amount of Term Loans to be prepaid pursuant
to such Discounted Voluntary Prepayment and (D) the aggregate amount of Term
Loans prepaid pursuant to this Section 2.26 (valued at the par amount thereof)
shall not exceed $100,000,000.
 
 
51

--------------------------------------------------------------------------------

 


(b)       To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit I hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below.  The Proposed Discounted Prepayment Amount of any Loans
shall not be less than $10,000,000 (unless otherwise agreed by the
Administrative Agent).  The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment (A) the
Proposed Discounted Prepayment Amount for Loans to be prepaid, (B) a discount
range (which may be a single percentage) selected by the Borrower with respect
to such proposed Discounted Voluntary Prepayment equal to a percentage of par of
the principal amount of the Loans to be prepaid (the “Discount Range”), and (C)
the date by which Lenders are required to indicate their election to participate
in such proposed Discounted Voluntary Prepayment, which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).
 
(c)        Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof.  On
or prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit J hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Loans to be prepaid held by such Lender with respect to which such Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Discount
(“Offered Loans”).  Based on the Acceptable Discounts and principal amounts of
the Loans to be prepaid specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable discount for such Loans to be prepaid
(the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Borrower if the Borrower has selected a single
percentage pursuant to Section 2.26(b) for the Discounted Voluntary Prepayment
or (B) otherwise, the highest Acceptable Discount at which the Borrower can pay
the Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided  that in the event that such Proposed
Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range.  The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Voluntary Discounted Prepayment and have Qualifying Loans (as defined
below).  Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.
 
(d)       The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Loans to be prepaid (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent).  If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.
 
 
52

--------------------------------------------------------------------------------

 


(e)        Each Discounted Voluntary Prepayment shall be made within five
Business Days of the Acceptance Date (or such later date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (and not subject to Section 2.20), upon irrevocable
notice substantially in the form of Exhibit K hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 p.m. New York City Time, three Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall (i) specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent, (ii) provide a customary representation
and warranty that there is no material non-public information at the time of
such purchase or a statement that such representation and warranty cannot be
made at such time and (iii) state that no Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment.  Upon
receipt of any Discounted Voluntary Prepayment Notice, the Administrative Agent
shall promptly notify each relevant Lender thereof.  If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid.  The par principal amount of each Discounted Voluntary Prepayment of a
Term Loan shall be applied ratably to reduce the remaining installments of such
Term Loans.
 
(f)        To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.26(c) above)
established by the Administrative Agent and the Borrower.
 
(g)       Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A)
upon written notice to the Administrative Agent, the Borrower may withdraw or
modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice. Within one Business Day of delivery of a Discounted
Voluntary Prepayment Notice, a Lender may withdraw its offer to participate in a
Discounted Voluntary Prepayment solely if the Borrower is unable to provide a
customary representation and warranty in the Discounted Voluntary Prepayment
Notice that there is no material non-public information.
 
(h)       Nothing in this Section 2.26 shall require the Borrower to undertake
any Discounted Voluntary Prepayment.
 
SECTION 3.      LETTERS OF CREDIT
 
3.1.      L/C Commitment.  (a)  Subject to the terms and conditions hereof, the
IssuingLender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue standby letters of credit (“Letters of
Credit”) for the account of the Borrower or the Subsidiaries listed on Schedule
3.1 (as such schedule may be updated from time to time to the satisfaction of
the Issuing Lender), and to amend or extend Letters of Credit previously issued
by it, on any Business Day during the Revolving Commitment Period in such form
as may be approved from time to time by the Issuing Lender; provided, that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero.  Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date; provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above);
provided further, that in the event any such Letter of Credit is renewed beyond
the date referred to in clause (y) above, such Letter of Credit shall be cash
collateralized or otherwise credit supported to the reasonable satisfaction of
the Administrative Agent and the Issuing Lender on or prior to the date that is
five Business Days prior to the Revolving Termination Date.
 
 
53

--------------------------------------------------------------------------------

 


(b)       The Issuing Lender shall not at any time be obligated to issue or
amend any Letter of Credit if such issuance or amendment would conflict with, or
cause the Issuing Lender or any L/C Participant to exceed any limits imposed by,
any applicable Requirement of Law.
 
(c)       If the maturity date in respect of any tranche of Revolving
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Commitments in respect of which the
maturity date shall not have occurred are then in effect, (x) the outstanding
Revolving Loans shall be repaid pursuant to Section 2.10 on such maturity date
in an amount sufficient to permit the reallocation of the L/C Obligations
relating to the outstanding Letters of Credit contemplated by clause (y) below
and (y) such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make payments in respect thereof pursuant to
Section 3.4) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the Revolving
Commitments in respect of such non-terminating tranches at such time (it being
understood that (A) the participations therein of Revolving Lenders under the
maturing tranche shall be correspondingly released and (B) no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), but without limiting
the obligations with respect thereto, the Borrower shall cash collateralize any
such Letter of Credit in a manner reasonably satisfactory to the Administrative
Agent and the Issuing Bank.  If, for any reason, such cash collateral is not
provided or the reallocation does not occur, the Revolving Lenders under the
maturing tranche shall continue to be responsible for their participating
interests in the Letters of Credit; provided that, notwithstanding anything to
the contrary contained herein, upon any subsequent repayment of the Revolving
Loans, the reallocation set forth in clause (i) shall automatically and
concurrently occur to the extent of such repayment (it being understood that no
partial face amount of any Letter of Credit may be so reallocated).  Except to
the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders in any Letter
of Credit issued before such maturity date.  Commencing with the maturity date
of any tranche of Revolving Commitments, the sublimit for Letters of Credit
under any tranche of Revolving Commitments that has not so then matured shall be
as agreed with such Revolving Lenders; provided that in no event shall such
sublimit be less than the sum of (x) the L/C Obligations of the Revolving
Lenders under such extended tranche immediately prior to such maturity date and
(y) the face amount of the Letters of Credit reallocated to such tranche of
Revolving Commitments pursuant to clause (i) above (assuming Revolving Loans are
repaid in accordance with clause (i)(x)).
 
(d)       The Rollover Letters of Credit shall, as of and after the Closing
Date, be deemed issued and outstanding pursuant to, and shall constitute
“Letters of Credit” for all purposes of, this Agreement; provided that the
Rollover Letters of Credit shall not be extended unless agreed by the applicable
Issuing Bank.
 
 
54

--------------------------------------------------------------------------------

 


3.2.      Procedure for Issuance and Amendment of Letter of Credit.  The
Borrower may from time to time request that the Issuing Lender issue or amend,
as the case may be, a Letter of Credit by delivering to the Issuing Lender and
the Administrative Agent at their respective addresses for notices specified
herein an Application therefor, completed to the satisfaction of each of the
Issuing Lender and the Administrative Agent, and such other certificates,
documents and other papers and information as the Issuing Lender may
request.  Upon receipt of any Application, the Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures (including receiving information from the Administrative Agent that
there is sufficient availability under the L/C Commitment and the Revolving
Commitment) and shall promptly issue or amend, as applicable, the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue or amend any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof, amending an
existing Letter of Credit, or as otherwise may be agreed to by the Issuing
Lender and the Borrower.  The Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower promptly following the issuance or amendment
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance or
amendment of each Letter of Credit (including the amount thereof).
 
3.3.      Fees and Other Charges.  (a)  The Borrower will pay a fee on all
outstanding undrawn and unexpired Letters of Credit at a per annum rate equal to
the Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date.  In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date or amendment date, as applicable.
 
(b)       In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
3.4.      L/C Participations.  (a)  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned to it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount that is not so reimbursed (or is so returned).  Each
L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
 
 
55

--------------------------------------------------------------------------------

 


(b)       If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4 a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility.  A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
 
(c)       Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of Collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.
 
3.5.      Reimbursement Obligation of the Borrower.  If any draft is paid under
any Letter of Credit, the Borrower shall reimburse the Issuing Lender for the
amount of (a) the draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment, not
later than 1:00 P.M., New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice; provided, that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.5 or Section
2.7 that such payment be financed with an ABR Revolving Loan or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Loan or Swingline Loan.  Each such payment shall be made
to the Issuing Lender at its address for notices referred to herein in Dollars
and in immediately available funds.  Interest shall be payable on any such
amounts from the date on which the relevant draft is paid until payment in full
at the rate set forth in (x) until the Business Day next succeeding the date of
the relevant notice, Section 2.14(b) and (y) thereafter, Section 2.14(c).
 
3.6.      Obligations Absolute.  The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person.  The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.  The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.
 
 
56

--------------------------------------------------------------------------------

 
 
3.7.      Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
 
3.8.      Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
 
3.9.      Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Issuing Lender hereunder of any and all drawings
under such Letter of Credit.  The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.
 
SECTION 4.      REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
 
4.1.      Financial Condition.  (a)  Each of the unaudited pro forma
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at June 30, 2011 (including the notes thereto) (the “Pro Forma Balance Sheet”)
and the related pro forma statement of operations of the Borrower and its
consolidated Subsidiaries (the “Pro Forma Statement of Operations”), copies of
which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred (i) on such date (in the case of the Pro
Forma Balance Sheet) and (ii) at the beginning of such period (in the case of
the Pro Forma Statement of Operations)) to the Transactions.  Each of the Pro
Forma Balance Sheet and the Pro Forma Statement of Operations has been prepared
based on the best information available to the Borrower as of the date of
delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at June 30,
2011, assuming that the events specified in the preceding sentence had actually
occurred at such date (in the case of the Pro Forma Balance Sheet) or at the
beginning of such period (in the case of the Pro Forma Statement of Operations.
 
(b)       The audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at December 31, 2008, December 31, 2009 and
December 31, 2010 and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Ernst & Young, LLP, present fairly in all material
respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended.  The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at March 31, 2011 and June 30, 2011 and the related
unaudited consolidated statements of income and cash flows for the fiscal
periods ended on such date, present fairly in all material respects the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the portion of the fiscal year then ended
(subject to normal year-end audit adjustments).  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein), subject, in the case of the unaudited quarterly financial statements,
to normal year-end audit adjustments, if any.
 
 
57

--------------------------------------------------------------------------------

 
 
(c)       The audited consolidated balance sheets of the Target and its
consolidated Subsidiaries as at December 31, 2008, December 31, 2009 and
December 31, 2010 and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Ernst & Young, LLP, to the Borrower’s knowledge,
present fairly in all material respects the consolidated financial condition of
the Target and its consolidated Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended.  To the Borrower’s knowledge, all such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).  As of the Closing Date, neither the Target nor any of
its Subsidiaries has any material Guarantee Obligations, contingent liabilities
and liabilities for taxes, or any long-term leases or unusual forward or
long-term commitments, including any interest rate or foreign currency swap or
exchange transaction or obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph
or reflected on Schedule 4.1.  During the period from December 31, 2010 to and
including the date hereof, there has been no Disposition by the Target or any of
its Subsidiaries of any material part of its business or property, other than as
set forth on Schedule 4.1.
 
4.2.      No Change.  Since December 31, 2010, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
4.3.      Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except in the case of each of (b)
through (d), to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
4.4.      Power; Authorization; Enforceable Obligations.  Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto.  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).  No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the execution, delivery, performance, validity or enforceability of any of the
Loan Documents, except (i) the filings referred to in Section 4.19 or otherwise
required in order to perfect, record or maintain the security interests granted
under the Security Documents and (ii) those that, if not obtained or made, could
not reasonably be expected to have a Material Adverse Effect.
 
 
58

--------------------------------------------------------------------------------

 
 
4.5.      No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member, except for
any such violation other than with respect to a violation of the organizational
documents of any Group Member, which could not reasonably be expected to have a
Material Adverse Effect, and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any such Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).
 
4.6.      Litigation.  No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of any
Responsible Officer of the Borrower, threatened by or against any Group Member
or against any of the properties or revenues of any Group Member (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.
 
4.7.      Insurance.  The properties of the Group Members are insured with
financially sound and reputable insurance companies, in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption) as are customarily insured against
by Persons engaged in the same general area by companies engaged in the same or
a similar business, and owning similar properties, as the Group Members.
.
4.8.      Ownership of Property; Liens.  Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property except as
could not reasonably be expected to materially interfere with the conduct of
business of the Group Members, taken as a whole, and none of such property is
subject to any Lien except as permitted by Section 7.3.
 
4.9.      Intellectual Property.  Each Group Member owns, is licensed to use or
possesses the right to use all material Intellectual Property necessary for the
conduct of its business as currently conducted.  No claim has been asserted in
writing and is pending by any Person challenging the use of any Intellectual
Property owned by any Group Member or the validity or effectiveness of any such
Intellectual Property, nor does any Responsible Officer of the Borrower know of
any valid basis for any such claim.  The conduct of the business by each Group
Member does not infringe on the rights of any Person in any material respect.
 
4.10.    Taxes.  (i) Each Group Member has filed or caused to be filed all
material Federal, state and other tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); and (ii) no tax Lien has been filed, and, to the knowledge of the
Borrower, no claim is being asserted, with respect to any such tax, fee or other
charge.
 
 
59

--------------------------------------------------------------------------------

 


4.11.    Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.
 
4.12.    Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters (including but not
limited to meal and rest breaks);  (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member; (d) all individuals have
been properly classified as employees or contractors; (e)  there is no
litigation or other proceeding pending, or to the knowledge of the Borrower,
threatened, against any Group Member arising out of employment matters; and (f)
no Group Member is subject to any consent decree arising out of employment
matters.
 
4.13.    ERISA.  Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) each Plan is drafted and
has been operated and administered in compliance with the applicable provisions
of ERISA and the provisions of the Code relating to Plans and the regulations
and published interpretations thereunder; (ii) no ERISA Event or Foreign Plan
Event has occurred or is reasonably expected to occur; (iii) all amounts
required by applicable law with respect to, or by the terms of, any retiree
welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an obligation
to contribute have been accrued in accordance with ASC Topic 715-60.  The
present value of all accrued benefits under each Pension Plan (determined based
on the assumptions used by such Pension Plans pursuant to Section 430(h) of the
Code) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed by more than a material
amount the value of the assets of such Pension Plan (as determined pursuant to
Section 430(g) of the Code) allocable to such accrued benefits, and the present
value of all accumulated benefit obligations of all underfunded Pension Plans
(based on the assumptions used for purposes of ASC Topic 715-30) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than a material amount the fair market value of the assets of all such
underfunded Pension Plans; (iv) no Group Member nor any ERISA Affiliate has had
a complete or partial withdrawal from any Multiemployer Plan, and, to the
knowledge of the Loan Parties, none of the Loan Parties nor any ERISA Affiliate
would become subject to any liability under ERISA if the Loan Parties or any
such ERISA Affiliate were to withdraw completely from all Multiemployer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made; and (f) no such Multiemployer Plan is in
Reorganization or Insolvent.
 
4.14.    Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended from time
to time.  No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.
 
 
60

--------------------------------------------------------------------------------

 


4.15.    Subsidiaries.  Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
(i) sets forth the name and jurisdiction of organization of each Subsidiary and,
as to each such Subsidiary, the percentage of each class of Capital Stock owned
by any Loan Party and (ii) identifies all of the Unrestricted Subsidiaries and
(b) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Subsidiary of the Borrower, except to the extent permitted
by the Loan Documents.
 
4.16.    Use of Proceeds.  The proceeds of the Term Loans shall be used to
finance a portion of the Acquisition and the Refinancing and to pay related fees
and expenses.  The proceeds of the Revolving Loans and the Swingline Loans, and
the Letters of Credit, shall be used for working capital needs and general
corporate purposes of Group Members (including to finance a portion of the
Acquisition and the Refinancing, to pay related fees and expenses and for
Permitted Acquisitions and other Investments and Restricted Payments).
 
4.17.    Environmental Matters.
 
(a)       Except as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:
 
(i)        the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected give rise to liability under, any applicable Environmental Law;
 
(ii)       each Group Member (A) is in compliance with all, and has not violated
any, applicable Environmental Laws; (B) holds all Environmental Permits (each of
which is in full force and effect) required for any of its current or intended
operations or for any property owned, leased, or otherwise operated by it; and
(C) is in compliance with all, and has not violated any, of its Environmental
Permits;
 
(iii)      no Group Member is aware of any past, present, or reasonably
anticipated future events, circumstances, practices, plans, or legal
requirements that could reasonably be expected to prevent it from (or increase
the burden on it of) complying with applicable Environmental Laws or obtaining,
renewing, or complying with all Environmental Permits required under such laws;
 
(iv)      Materials of Environmental Concern are not present at, on, under, in
or about any current or former Properties or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
in amounts or concentrations or under circumstances that:  (A) constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law or otherwise result in costs to any Group Member; or (B)
interfere with the continuing operations of any Group Member;
 
(v)       no Group Member has received notice of any pending or threatened
Environmental Claim with regard to any of the Properties or the business
operated by the any Group Member, nor is the Borrower aware of any facts,
conditions or circumstances that could reasonably be expected to give rise to
such an Environmental Claim; and
 
(vi)      no Group Member has assumed or retained any obligations or liabilities
of any kind, fixed or contingent, known or unknown, under any Environmental Law
or with respect to any Material of Environmental Concern.
 
 
61

--------------------------------------------------------------------------------

 


(b)       The Borrower has provided to the Administrative Agent true and
complete copies of all Environmental Reports that are in the possession or
control of any Group Member.
 
4.18.    Accuracy of Information, etc.  No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, taken
as a whole, contain as of the date such statement, information, document or
certificate was so furnished any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not materially misleading in light of the circumstances when made.  The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.  There is no fact
known to any Loan Party that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.
 
4.19.    Security Documents.  (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the certificated Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent (together with a properly completed and signed stock power or
endorsement), and in the case of the other Collateral described in the Guarantee
and Collateral Agreement, when financing statements and other filings specified
on Schedule 4.19 in appropriate form are filed in the offices specified on
Schedule 4.19, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).
 
(b)       If and when delivered, each of the Mortgages, upon proper filing,
shall be effective to create in favor of the Administrative Agent, for the
benefit of the Lenders, a legal, valid and enforceable security interest in the
properties described therein and proceeds thereof, and if and when such
Mortgages are filed in the appropriate recording offices, each such Mortgage
shall constitute a fully perfected (if and to the extent perfection may be
achieved by such filings) Lien on, and security interest in, all right, title
and interest of the Loan Parties in the property subject to such Mortgage and
the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(except that the security interest created in such property may be subject to
the Liens permitted by Section 7.3).


4.20.    Solvency.  As of the Closing Date, the Loan Parties on a consolidated
basis are, and immediately after giving effect to the Transactions will be,
Solvent.
 
 
62

--------------------------------------------------------------------------------

 


4.21.    Patriot Act.  To the extent applicable, each Group Member is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended from time to time, and each of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended from time to time) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act.  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended from time
to time.
 
SECTION 5.      CONDITIONS PRECEDENT
 
5.1.      Conditions to Initial Extension of Credit.  The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:
 
(a)       Credit Agreement; Guarantee and Collateral Agreement; Intercreditor
Agreement.  The Administrative Agent shall have received (i) this Agreement,
executed and delivered by the Administrative Agent, the Borrower and each Person
listed on Schedule 1.1A, (ii) the Guarantee and Collateral Agreement, executed
and delivered by the Borrower and each Subsidiary Guarantor, including for the
avoidance of doubt, the Target, (iii) an Acknowledgement and Consent in the form
attached to the Guarantee and Collateral Agreement, executed and delivered by
each Issuer (as defined therein), if any, that is not a Loan Party and (iv) the
Intercreditor Agreement, executed and delivered by each Loan Party, the
Administrative Agent and the Second Lien Administrative Agent.
 
(b)       Acquisition; Equity Contribution; Refinancing.  (i) The Acquisition
shall be consummated concurrently with the initial funding of the Facilities in
accordance with the terms of the Acquisition Agreement and no terms or
conditions of the Acquisition Agreement shall have been amended or modified in
any material respect, no provision thereof shall have been waived in any
material respect and no material consent thereunder shall have been granted by
the Borrower, in each case in a manner materially adverse to the Lenders (in
their capacity as such), as reasonably determined by the Lead Arrangers, without
the consent of the Lead Arrangers (which consent shall not be unreasonably
withheld or delayed);
 
(ii)       The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Borrower shall have received a cash contribution (in
the form of common equity) from General Atlantic, LLC or its Affiliates, which,
together with any common equity issued to such investors pursuant to the
Acquisition Agreement and any existing common equity of the Target, will be in
an aggregate amount equal to at least 33% of the total pro forma (i)
consolidated Indebtedness plus (ii) equity capitalization of the Borrower and
its Restricted Subsidiaries on the Closing Date after giving effect to the
Transactions (it being understood that for purposes hereof, (i) the existing
common equity of the Target shall be deemed to be $237,845,000 and (ii) the pro
forma equity capitalization of the Borrower and its Restricted Subsidiaries
shall be deemed to be $384,365,000).
 
(iii)       The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing Debt shall have been repaid and all
commitments, security interests and guarantees in connection therewith shall
have been terminated.



 
63

--------------------------------------------------------------------------------

 


(c)       Pro Forma Balance Sheet; Financial Statements.  The Lenders shall have
received (i) the Pro Forma Balance Sheet and the Pro Forma Statement of
Operations for the 12-month period ending June 30, 2011, prepared in accordance
with Regulation S-X with such adjustments or deviations therefrom as the Lead
Arrangers may agree, (ii) the audited consolidated financial statements of the
Target for the 2008, 2009 and 2010 fiscal years and (iii) the unaudited interim
consolidated financial statements of the Target for each fiscal quarter ended
(A) after the date of the latest applicable financial statements delivered
pursuant to clause (ii) of this paragraph and (B) at least 45 days prior to the
Closing Date.
 
(d)       Acquisition Agreement Representations.  All of the Acquisition
Agreement Representations shall be true and correct in all material respects on
and as of the Closing Date as if made on and as of the Closing Date (unless
stated to relate to a specific earlier date, in which case, such representations
and warranties shall be true and correct in all material respects as of such
earlier date).
 
(e)       Lien Searches.  The Administrative Agent shall have received the
results of a recent Lien search with respect to each Loan Party, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
(A) permitted by Section 7.3 or (B) discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.
 
(f)        Fees.  The Lenders, the Administrative Agent and the Lead Arrangers
shall have received all fees required to be paid, and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the third Business Day prior to the Closing Date
pursuant to the Fee Letter.  All such amounts will be paid with proceeds of
Loans made on the Closing Date and will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Closing Date.
 
(g)       Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including (other
than with respect to MonsterCommerce, LLC) the charter, articles, certificate of
organization or incorporation of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party (if
applicable), and (ii) a long-form good standing certificate for each Loan Party
(other than MonsterCommerce, LLC) from its jurisdiction of organization (if
applicable).
 
(h)       Legal Opinion.  The Administrative Agent shall have received the legal
opinion of Cooley LLP, counsel to the Group Members, in form and substance
reasonably satisfactory to the Administrative Agent.
 
(i)        Pledged Stock; Stock Powers; Pledged Notes.  The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof; provided that if,
notwithstanding the use by the Loan Parties of commercially reasonable efforts
to deliver to the Administrative Agent the certificates and undated stock powers
required by clause (i) and the promissory notes and related transfer forms
required by clause (ii), such certificates, stock powers, promissory notes
and/or transfer forms are not delivered as of the Closing Date, delivery of such
items (other than any certificates representing the shares of Capital Stock of
Material Restricted Subsidiaries that are (x) Domestic Subsidiaries and (y)
Wholly Owned Subsidiaries) shall not be a condition to the agreement of each
Lender to make the initial extension of credit requested to be made by it (but
shall be required to be satisfied within 30 days of the Closing Date (or such
later date as the Administrative Agent may agree in its reasonable discretion)).
 
 
64

--------------------------------------------------------------------------------

 
 
(j)        Filings, Registrations and Recordings.  Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation; provided that if, notwithstanding the
use by the Loan Parties of commercially reasonable efforts to satisfy the
requirement set forth in this Section 5.1(j), such requirement is not satisfied
as of the Closing Date, the satisfaction of such requirement (other than with
respect to the filing of any Uniform Commercial Code financing statement) shall
not be a condition to the agreement of each Lender to make the initial extension
of credit requested to be made by it (but shall be required to be satisfied
within 30 days of the Closing Date (or such later date as the Administrative
Agent may agree in its reasonable discretion)).
 
(k)       Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower.
 
(l)        Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2 of the Guarantee and
Collateral Agreement; provided that if, notwithstanding the use by the Loan
Parties of commercially reasonable efforts to satisfy the requirement set forth
in this Section 5.1(l), such requirement is not satisfied as of the Closing
Date, the satisfaction of such requirement shall not be a condition to the
agreement of each Lender to make the initial extension of credit requested to be
made by it (but shall be required to be satisfied within 30 days of the Closing
Date (or such later date as the Administrative Agent may agree in its reasonable
discretion)).
 
(m)      No Material Adverse Effect.  Since June 30, 2011, no Closing Date
Material Adverse Effect has occurred.
 
(n)       Patriot Act. Before the end of the third Business Day prior to the
Closing Date, the Administrative Agent shall have received all documentation and
other information, which has been requested in writing at least five Business
Days prior to the Closing Date, required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
 
(o)       Representations and Warranties. All of the representations and
warranties made by any Loan Party in the Loan Documents shall be true and
correct in all material respects; provided that the only representations and
warranties the truth or accuracy of which in all material respects shall be a
condition to the agreement of each Lender to make the initial extension of
credit requested to be made by it hereunder shall be the representations and
warranties set forth in Section 4.3(a), 4.4 (other than the last sentence
thereof), 4.5 (solely with respect to organizational documents and Requirements
of Law; provided that the term “Material Adverse Effect” therein shall be deemed
to be replaced, solely for purposes hereof, with the term “Closing Date Material
Adverse Effect”), 4.11, 4.14, 4.16, 4.19(a), 4.20 and 4.21.
 
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
 
65

--------------------------------------------------------------------------------

 
 
5.2.      Conditions to Each Extension of Credit After the Closing Date.  The
agreement of each Lender (other than as agreed by the Administrative Agent and
the Additional Lenders as set forth in Section 2.24(b)) to make any extension of
credit requested to be made by it on any date, other than on the Closing Date,
is subject to the satisfaction of the following conditions precedent:
 
(a)       Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects on and as of such earlier date.
 
(b)       No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder (other than on the Closing Date and as agreed by the Administrative
Agent and the Additional Lenders as set forth in Section 2.24(b)) shall
constitute a representation and warranty by the Borrower as of the date of such
extension of credit that the conditions contained in this Section 5.2 have been
satisfied.
 
SECTION 6.      AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Restricted Subsidiaries to:
 
6.1.      Financial Statements.  Furnish to the Administrative Agent and each
Lender:
 
(a)       as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated and
unaudited Borrower-prepared consolidating balance sheet of the Borrower and its
consolidated and consolidating Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on, in the case of audited financial statements, without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by Ernst & Young, LLP or other independent
certified public accountants of nationally recognized standing; and
 
(b)      as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated and unaudited Borrower-prepared
consolidating balance sheet of the Borrower and its consolidated and
consolidating Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
 
 
66

--------------------------------------------------------------------------------

 
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
 
6.2.      Certificates; Other Information.  Furnish to the Administrative Agent
and each Lender:
 
(a)       concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
 
(b)       concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each of the Borrower and its Restricted Subsidiaries with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be (including, in the case of
financial statements delivered pursuant to Section 6.1(a), beginning with the
financial statements for the fiscal year ending December 31, 2012, a reasonably
detailed calculation of Excess Cash Flow), and (y) to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party, (2) a list of any Intellectual
Property acquired by any Loan Party and (3) a description of any Person that has
become a Borrower or any of its Restricted Subsidiaries, in each case since the
date of the most recent report delivered pursuant to this clause (y) (or, in the
case of the first such report so delivered, since the Closing Date);
 
(c)       as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year;
 
(d)      concurrently with the delivery of any financial statements pursuant to
Section 6.1, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Restricted Subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter, as compared to the comparable periods of
the previous year;
 
(e)       [Reserved];
 
(f)        within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;
 
 
67

--------------------------------------------------------------------------------

 


(g)       promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) of ERISA that the Borrower, any of its Subsidiaries
or any ERISA Affiliate may request with respect to any Multiemployer Plan and
(ii) any notices described in Section 101(l) of ERISA that the Borrower, any of
its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided, that if the Borrower, any of its relevant
Subsidiaries or ERISA Affiliate has not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower, any of its
Subsidiaries or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices promptly after receipt thereof; and
 
(h)       promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof as the Administrative Agent may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(d) or (f) shall be deemed to have been delivered on the date (i) on which
the Borrower files such documents with the SEC and such documents are publicly
available on the SEC’s EDGAR filing system or any successor thereto, (ii) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website or (iii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent for
further distribution to any Lender that requests that the Borrower deliver such
paper copies and (B) in the case of clauses (i) and (ii) above, the Borrower
shall (x) notify the Administrative Agent of the filing or posting of any such
documents and (y) provide copies of all such documents to the Administrative
Agent for posting on an Internet or intranet website to which the Lenders have
access.
 
6.3.      Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, including tax liabilities, except where
such obligation is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower or any of its relevant Restricted
Subsidiaries.
 
6.4.      Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises reasonably
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 or 7.5 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with Requirements of
Law, except (i) to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect or (ii) to
the extent such Requirement of Law is currently being contested in good faith by
appropriate proceedings.
 
6.5.      Maintenance of Property; Insurance.  (a)  Keep all material property
reasonably necessary in the conduct of its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are
customarily insured against by Persons engaged in the same general area by
companies engaged in the same or a similar business and owning similar
properties.
 
 
68

--------------------------------------------------------------------------------

 


6.6.      Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP (or, in the case of Foreign Subsidiaries, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of organization) and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (b) at
reasonable times and upon reasonable advance notice, as often as may be desired,
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members and with their independent certified public accountants;
provided, that (i) representatives of the Group Members may be present and
participate in any such discussion with such accountants and (ii) unless an
Event of Default has occurred and is continuing, such visits, inspections and
making of abstracts shall occur not more than once in any fiscal quarter for the
Administrative Agent and all of the Lenders taken together.
 
6.7.      Notices.  Promptly after a Responsible Officer or any Loan Party
obtains knowledge thereof, give notice to the Administrative Agent and each
Lender of:
 
(a)       the occurrence of any Default or Event of Default;
 
(b)      any litigation or proceeding affecting any Group Member (i) in which
the amount sought against any Group Member is $10,000,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought as to
which there is a reasonable probability of an adverse determination and, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or (iii) which relates to any Loan Document;
 
(c)       an ERISA Event; and
 
(d)      any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8.      Environmental Laws.  (a)  Comply with, and undertake reasonable
efforts to ensure compliance, by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and
undertake reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.
 
(b)       Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
 
6.9.      Ratings.  Use commercially reasonable efforts to obtain and maintain a
public corporate family and/or corporate credit rating, as applicable, and
public ratings in respect of the Facilities, in each case from each of S&P and
Moody’s.
 
 
69

--------------------------------------------------------------------------------

 


6.10.    Further Assurances; Additional Collateral, etc.  (a)  With respect to
any property acquired after the Closing Date by any Loan Party (other than (x)
any property described in paragraph (c) below, (y) any property subject to a
Lien expressly permitted by Section 7.3(g) and (z) any Excluded Collateral (as
defined in the Guarantee and Collateral Agreement)) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and the filing of documents with the
United States Patent and Trademark Office and the United States Copyright Office
as may be required by the Security Documents or by law or as may be requested by
the Administrative Agent.
 
(b)       With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly (i) execute and deliver a
first priority Mortgage, in favor of the Administrative Agent, for the benefit
of the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, (iv) deliver a “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to such real property (if such
real property is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards, together
with a notice about special flood hazard area status and flood disaster
assistance required pursuant to Section 208.25(i) of Regulation H of the Board,
duly executed by the Borrower or the applicable Subsidiary) and (v) if such real
property is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards, obtain
flood insurance made available under the National Flood Insurance Act of 1968,
if such insurance is available, or otherwise provide evidence of flood
insurance, reasonably satisfactory to the Administrative Agent.
 
(c)       With respect to any new Material Restricted Subsidiary created or
directly acquired after the Closing Date by the Borrower or any other Loan Party
(which, for the purposes of this paragraph (c), shall include any directly-held
existing Subsidiary of a Loan Party that becomes a Material Restricted
Subsidiary (other than any Disregarded Domestic Subsidiary, Foreign Subsidiary,
Non-Wholly Owned Subsidiary or Captive Insurance Subsidiary) or ceases to be a
Disregarded Domestic Subsidiary, a Foreign Subsidiary, a Non-Wholly Owned
Subsidiary or a Captive Insurance Subsidiary), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is directly owned by any Loan Party (provided that such security interest
shall be limited, in the case of a Foreign Subsidiary or a Disregarded Domestic
Subsidiary, to 65% of such voting Capital Stock in such Foreign Subsidiary or
Disregarded Domestic Subsidiary, as applicable), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Subsidiary (if such new
Subsidiary is a Material Restricted Subsidiary, unless such Subsidiary is a
Foreign Subsidiary, a Disregarded Domestic Subsidiary, a Non-Wholly Owned
Subsidiary or a Captive Insurance Subsidiary) (A) to become a party to the
Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent. Notwithstanding anything to the contrary contained herein, if any
Subsidiary shall guarantee obligations in respect of the Second Lien Credit
Agreement or any Permitted Refinancing thereof, such Subsidiary shall promptly
become a party to the Guarantee and Collateral Agreement.
 
 
70

--------------------------------------------------------------------------------

 
 
6.11.    Designation of Subsidiaries.  (a) The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it has Indebtedness with recourse to
any Group Member, (ii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary, (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is party to any
agreement or contract with any Group Member, unless the terms of such agreement
are no less favorable to the applicable Group Member than those that might be
obtained from an unaffiliated third-party, (v) no Subsidiary may be designated
as an Unrestricted Subsidiary if such Subsidiary is a Person with respect to
which any Group Member has any direct or indirect obligation to make capital
contributions or to maintain such Subsidiary’s financial condition, (vi) no
Disregarded Domestic Subsidiary may be designated an Unrestricted Subsidiary,
(vii) no Subsidiary may be designated an Unrestricted Subsidiary if after giving
effect to such designation, the Consolidated Total Net Leverage Ratio
(calculated disregarding the proceeds of any Indebtedness incurred on such date)
as of such date would exceed 3.00 to 1.00, (viii) for so long as the Second Lien
Credit Agreement is outstanding, no Subsidiary may be (x) designated an
Unrestricted Subsidiary hereunder unless it simultaneously becomes an
“Unrestricted Subsidiary” under the Second Lien Credit Agreement and (y)
designated a Restricted Subsidiary hereunder unless it simultaneously becomes a
“Restricted Subsidiary” under the Second Lien Credit Agreement  and (ix) no
Unrestricted Subsidiary may engage in any transaction described in Section 7.8
(with respect to the prepayment of any Indebtedness) if the Borrower is
prohibited from engaging in such transaction.
 
(b)       The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein, at the date of designation in
an amount equal to the fair market value of the Borrower’s investment therein as
determined in good faith by the board of directors of the Borrower.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall, at
the time of such designation, constitute the incurrence of any Indebtedness or
Liens of such Subsidiary existing at such time.  Upon a redesignation of any
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent Investment in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s Investment in such Subsidiary at the time
of such redesignation less (b) the fair market value of the net assets of such
Subsidiary at the time of such redesignation.  Any property transferred to or
from an Unrestricted Subsidiary shall be valued at its fair market value at the
time of such transfer, in each case as determined in good faith by the board of
directors of the Borrower.  


6.12.    Post-Closing Covenants.  Satisfy, to the extent not satisfied as of the
Closing Date, the requirements set forth in Sections 5.1(i), 5.1(j) and 5.1(l)
within the time period set forth in the applicable Section.
 
 
71

--------------------------------------------------------------------------------

 
 
SECTION 7.      NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:
 
7.1.      Consolidated First Lien Net Leverage Ratio.  Permit the Consolidated
First Lien Net Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower  ending with any fiscal quarter set
forth below to exceed the ratio set forth below opposite such fiscal quarter:
 
Fiscal Quarter Ending
 
Consolidated First Lien Leverage Ratio
     
December 31, 2011 through September 30, 2012
 
5.50:1.00
     
December 31, 2012 through September 30, 2013
 
5.25:1.00
     
December 31, 2013 through September 30, 2014
 
4.75:1.00
     
December 31, 2014 through September 30, 2015
 
4.25:1.00
     
December 31, 2015 and thereafter
 
3.50:1.00



Solely for purposes of determining compliance with the financial covenant set
forth herein, any cash equity contribution (which equity shall be common equity
or other equity on terms and conditions reasonably acceptable to the
Administrative Agent) made to the Borrower during the period commencing on the
first day of the relevant fiscal quarter and on or prior to the day that is 10
Business Days after the day on which financial statements for the relevant
fiscal quarter are required to be delivered pursuant to Section 6.1(a) or
Section 6.1(b), as applicable, shall, at the request of Borrower, be included in
the calculation of Consolidated EBITDA for the purposes of determining
compliance with the financial covenant set forth herein for periods including
such fiscal quarter (any such equity contribution so included in the calculation
of Consolidated EBITDA, a “Specified Equity Contribution”); provided that (a) in
each four fiscal quarter-period there shall be a period of at least two fiscal
quarters in which no Specified Equity Contribution is made and there shall not
be more than four Specified Equity Contributions during the term of this
Agreement, (b) the amount of any Specified Equity Contribution shall be no
greater than the amount required to cause the Borrower to be in compliance with
the financial covenant set forth herein, (c) there shall be no pro forma
reduction in Indebtedness with the proceeds of any Specified Equity Contribution
for the purpose of determining compliance with the financial covenant set forth
herein for any fiscal quarter ended prior to the fiscal quarter in which such
Specified Equity Contribution was made and (d) upon the Administrative Agent’s
receipt of any such request of Borrower to include any Specified Equity
Contribution in the calculation of Consolidated EBITDA, until the 10th Business
Day after the applicable day on which financial statements are required to be
delivered pursuant to Section 6.1(a) or Section 6.1(b), as applicable, no Credit
Party shall exercise any right to accelerate the Loans or terminate the
Commitments and no Credit Party shall exercise any right to foreclose on or take
possession of the Collateral solely on the basis of an Event of Default having
occurred and being continuing as a result of a breach of this Section 7.1.  For
the avoidance of doubt, all Specified Equity Contributions shall be disregarded
for all other purposes of this Agreement.
 
7.2.      Indebtedness.  Create, issue, incur, assume, become liable in respect
of or suffer to exist any Indebtedness, except:
 
 
72

--------------------------------------------------------------------------------

 
 
(a)       (i) Indebtedness of any Loan Party under this Agreement (including
Indebtedness in respect of any Incremental Facility) and any Permitted
Refinancing in respect of the Term Loans (any Indebtedness under such Permitted
Refinancing, the “First Lien Refinancing Indebtedness”); provided that, (w) such
First Lien Refinancing Indebtedness, if secured, is secured only by the
Collateral on a pari passu or junior basis with the Obligations under this
Agreement (provided that the First Lien Refinancing Indebtedness shall not
consist of bank loans that are secured on a pari passu basis with the
Obligations under this Agreement), (x) no Loan Party that is not originally
obligated with respect to repayment of the Indebtedness being refinanced is
obligated with respect to the First Lien Refinancing Indebtedness, (y) the terms
of any such First Lien Refinancing Indebtedness are (excluding pricing, fees,
rate floors and optional prepayment or redemption terms), taken as a whole, no
more favorable to the lenders providing such First Lien Refinancing Indebtedness
than those applicable to the Indebtedness being refinanced (other than any
covenants or other provisions applicable only to periods after the later of the
Final Maturity Date and the Final Revolving Termination Date) and (z) such First
Lien Refinancing Indebtedness shall be subject to an intercreditor agreement
reasonably satisfactory to the Administrative Agent;
 
(b)       Indebtedness of (i) the Borrower to any Restricted Subsidiary, (ii)
any Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary or
(iii) any Restricted Subsidiary that is not a Loan Party to any other Restricted
Subsidiary that is not a Loan Party;
 
(c)       Guarantee Obligations incurred by any Group Member of obligations of
any Loan Party to the extent such obligations are permitted hereunder; provided
that to the extent any such obligations are subordinated to the Obligations, any
such related Guarantee Obligations incurred by a Loan Party shall be
subordinated to the guarantee of such Loan Party of the Obligations on terms no
less favorable to the Lenders than the subordination provisions of the
obligations to which such Guarantee Obligation relates;
 
(d)       Indebtedness of any Loan Party under the Second Lien Credit Agreement
in an initial principal amount not to exceed $150,000,000 and any Permitted
Refinancing thereof;  
 
(e)       the Existing Letters of Credit; provided that the aggregate face value
of the Existing Letters of Credit shall not exceed $1,250,000 at any time;
 
(f)        Indebtedness (including, without limitation, Capital Lease
Obligations and purchase money obligations) to finance the acquisition of fixed
or capital assets in an aggregate principal amount not to exceed $10,000,000 at
any one time outstanding;
 
(g)       Indebtedness outstanding on the date hereof and listed on Schedule
7.2(g) and any Permitted Refinancing thereof;
 
(h)       Indebtedness pursuant to the Canadian Government Loan not to exceed
CDN $672,000 at any time and any guarantees provided in connection therewith;
 
(i)        Indebtedness of the Borrower in respect of Specified Cash Management
Agreements, netting services, overdraft protections and other cash management,
intercompany cash pooling and similar arrangements in connection with deposit
accounts, in each case in the ordinary course of business;
 
(j)        Indebtedness arising under any Swap Agreement permitted by Section
7.11;
 
 
73

--------------------------------------------------------------------------------

 
 
(k)       Indebtedness (other than for borrowed money) that may be deemed to
exist pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;
 
(l)        Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health, disability or other types of social
security benefits, unemployment or other insurance obligations, reclamation and
statutory obligations, in each case in the ordinary course of business;
 
(m)      Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds, so long as such Indebtedness is covered or extinguished within five
Business Days;
 
(n)       Indebtedness consisting of (i) the financing of insurance premiums or
self-insurance obligations or (ii) take-or-pay obligations contained in supply
or similar agreements in each case in the ordinary course of business;
 
(o)      client advance or deposits received in the ordinary course of business;
 
(p)      any indemnification, purchase price adjustment, earn-out or similar
obligations incurred in connection with Investments permitted by Section 7.7;
 
(q)       Indebtedness acquired by any Group Member in connection with a
Permitted Acquisition; provided, that such Indebtedness is not incurred in
connection with, or in contemplation of, such transaction; provided further,
that on the date of the incurrence of such Indebtedness, after giving effect to
the incurrence thereof and otherwise determined on a pro forma basis in
accordance with the provisions set forth in the definition of Consolidated
EBITDA, the Consolidated First Lien Net Leverage Ratio would not exceed the
Consolidated First Lien Net Leverage Ratio then in effect pursuant to Section
7.1 minus 0.25:1.00; provided further that (x) such Indebtedness is not
guaranteed in any respect by the Borrower or any Restricted Subsidiary (other
than by any such Person that so becomes a Restricted Subsidiary or is the
survivor of a merger with such Person and any of its Restricted Subsidiaries)
and (y) such Person executes a supplement to the Guarantee and Collateral
Agreement to the extent required under Section 6.10;
 
(r)        the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person as of such date in accordance with GAAP
arising from the Permitted Sale and Leaseback;
 
(s)       additional Indebtedness of the Group Members in an aggregate principal
amount (for all Group Members) not to exceed $15,000,000 at any one time
outstanding;
 
(t)        Indebtedness pursuant to an arrangement with a Governmental Authority
having terms substantially similar to those of the Canadian Government Loan in
an aggregate amount not to exceed $5,000,000 at any time and guarantees provided
in connection therewith;
 
(u)       time-based licenses of the Borrower or any Subsidiary in the ordinary
course of business;
 
 
74

--------------------------------------------------------------------------------

 
 
(v)      additional senior unsecured Indebtedness and/or unsecured Indebtedness
that is subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent; provided that (i) immediately before and immediately after
giving effect on a pro forma basis to the incurrence of such Indebtedness, no
Event of Default shall have occurred and be continuing, (ii) immediately after
giving effect to the incurrence of such Indebtedness, the Borrower shall be in
pro forma compliance with the covenant set forth in Section 7.1, such compliance
to be determined (x) on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to Section 6.1(a)
or (b) as though such incurrence had been consummated as of the first day of the
fiscal period covered thereby and (y) disregarding the proceeds of such
Indebtedness in calculating such leverage ratio and (iii) immediately after
giving effect to the incurrence of such Indebtedness, the Consolidated Total Net
Leverage Ratio shall be less than or equal to 5.00:1.00, with such Consolidated
Total Net Leverage Ratio determined in accordance with clauses (x) and (y)
above; provided further that the aggregate amount of Indebtedness incurred in
reliance on this clause (v) by Restricted Subsidiaries that are not Subsidiary
Guarantors shall not exceed $15,000,000; and
 
(w)      any Permitted Refinancing with respect to Sections 7.2(e) and (q).
 
7.3.      Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:
 
(a)       Liens for taxes, assessments or governmental charges or claims not yet
due or that are being contested in good faith by appropriate proceedings;
provided, that adequate reserves with respect thereto are maintained on the
books of the Borrower or its Restricted Subsidiaries, as the case may be, in
conformity with GAAP;
 
(b)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other similar Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;
 
(c)       pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)      deposits to secure the performance of tenders, bids, trade contracts
(other than for borrowed money), leases, regulatory or statutory obligations,
surety or appeal bonds, tender or performance bonds, return of money bonds,
bankers’ acceptances, government contracts and other obligations of a like
nature incurred in the ordinary course of business;
 
(e)       easements, rights-of-way, municipal and zoning and building ordinances
and similar charges, encumbrances, title defects or other irregularities,
governmental restrictions on the use of property or conduct of business, and
Liens in favor of governmental authorities and public utilities, restrictions
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount and that do not in any case
materially interfere with the ordinary conduct of the business of the Group
Members (taken as a whole);
 
(f)        Liens in existence on the date hereof listed on Schedule 7.3(f) and
any modifications, replacements, renewals or extensions thereof; provided, that
(i) such Lien shall not apply to any other property or asset (other than
products or proceeds) of any Group Member and (ii) such Lien shall secure only
those obligations that it secures on the date hereof and any Permitted
Refinancing thereof permitted by Section 7.2(w);
 
 
75

--------------------------------------------------------------------------------

 
 
(g)       (i) Liens securing Indebtedness of any Group Member incurred pursuant
to Section 7.2(f) to finance the acquisition of fixed or capital assets;
provided, that (A) such Liens shall be created substantially simultaneously with
the acquisition of such fixed or capital assets and (B) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and the proceeds and products thereof; and (ii) Liens securing any refinancing
with respect to such Indebtedness permitted by Section 7.2;
 
(h)       Liens created pursuant to the Security Documents (or any First
Priority Security Documents (as defined in the Intercreditor Agreement)) and,
subject to the Intercreditor Agreement, the Second Lien Security Documents (or
any Second Priority Security Documents (as defined in the Intercreditor
Agreement));
 
(i)        any interest or title of a lessor under any lease or sublease or any
licensor under any license or sublicense entered into by any Group Member in the
ordinary course of its business and covering only the assets so leased;
 
(j)        Liens pursuant to the Canadian Government Loan and Indebtedness
permitted pursuant to Section 7.2(t) on the assets, other than real property, of
Register.Com located at 150 Barrington Street, 12N, Halifax, Nova Scotia, and
all proceeds thereof;
 
(k)       Liens in favor of any Loan Party so long as such Liens are junior to
the Liens created pursuant to the Security Documents;
 
(l)        Liens arising from filing Uniform Commercial Code or personal
property security financing statements (or substantially equivalent filings
outside of the United States) regarding leases;
 
(m)      any option or other agreement to purchase any asset of any Group
Member, the purchase, sale or other disposition of which is not prohibited by
Section 7.5;
 
(n)       Liens arising from the rendering of an interim or final judgment or
order against any Group Member that does not give rise to an Event of Default,
and Liens imposed against any Group Member in connection with any claim against
such Group Member so long as the claim is being contested in good faith and does
not materially adversely affect the business and operations of the Group
Members, taken as a whole;
 
(o)       Liens on property (including Capital Stock) existing at the time of
the permitted acquisition of such property by any Group Member to the extent the
Liens on such assets secure Indebtedness permitted by Section 7.2(q) or other
obligations permitted by this Agreement, provided that such Liens attach at all
times only to the same assets or category of assets that such Liens (other than
after acquired property that is affixed or incorporated into the property
covered by such Lien) attached to, and secure only the same Indebtedness or
obligations (or any Permitted Refinancing permitted by Section 7.2(w)) that such
Liens secured, immediately prior to such permitted acquisition;
 
(p)       cash collateral arrangements made with respect to Existing Letters of
Credit permitted by Section 7.2(e);
 
(q)       licenses, sublicenses, leases and subleases of Intellectual Property
of any Group Member  in the ordinary course of business;
 
 
76

--------------------------------------------------------------------------------

 
 
(r)        Liens not otherwise permitted by this Section so long as the
aggregate principal amount of the obligations secured thereby does not exceed
(as to all Group Members) $10,000,000 at any one time.
 
7.4.      Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
(a)       any Restricted Subsidiary of the Borrower may be merged or
consolidated with or into the Borrower (provided, that the Borrower shall be the
continuing or surviving corporation) or with or into any other Restricted
Subsidiary (provided, that when any Subsidiary Guarantor is merging with or into
another Restricted Subsidiary, such Subsidiary Guarantor shall be the continuing
or surviving corporation or the continuing or surviving corporation shall,
substantially simultaneously with such merger or consolidation, become a
Subsidiary Guarantor);
 
(b)       (i) any Restricted Subsidiary of the Borrower may Dispose of any or
all of its assets (x) to the Borrower or any Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (y) pursuant to a Disposition permitted
by Section 7.5 and (ii) the Borrower may dispose of its assets pursuant to a
Disposition permitted by Section 7.5;
 
(c)       any Restricted Subsidiary of the Borrower that is not a Loan Party may
dispose of all or substantially all of its assets to any Group Member;
 
(d)      the Group Members may consummate the Acquisition in accordance with the
Acquisition Agreement; and
 
(e)       any Investment expressly permitted by Section 7.7 may be structured as
a merger, consolidation or amalgamation.
 
7.5.      Disposition of Property.  Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary, issue
or sell any shares of such Restricted Subsidiary’s Capital Stock to any Person,
except:
 
(a)       the Disposition of obsolete, worn out, retired or surplus property
(other than current assets)   in the ordinary course of business and
Dispositions of property (other than current assets) no longer used or useful in
the conduct of the business of Group Members;
 
(b)       Dispositions of inventory and Cash Equivalents in the ordinary course
of business;
 
(c)       Dispositions permitted by clause (i) of Section 7.4(b);
 
(d)       the sale or issuance of any Restricted Subsidiary’s Capital Stock to
the Borrower or any Subsidiary Guarantor;
 
(e)       Dispositions consisting of the sale, transfer, assignment or other
disposition of unpaid and overdue accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction;
 
(f)        Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
 
 
77

--------------------------------------------------------------------------------

 
 
(g)       Dispositions resulting from casualty events;
 
(h)       licenses, sublicenses, leases and subleases of Intellectual Property
of the Group Members in the ordinary course of business;
 
(i)        the Disposition of any property acquired in connection with a
Permitted Acquisition;
 
(j)        the Disposition of other property having a fair market value not to
exceed $7,500,000 in the aggregate for any period of two fiscal years of the
Borrower; and
 
(k)       Dispositions of other property in an aggregate amount not to exceed
$20,000,000; provided that (i) such Disposition shall be made for fair value
(determined as if such Disposition was consummated on an arms’-length basis),
(ii) the consideration for such sale or other disposition consists of at least
75% in cash and Cash Equivalents and (iii) no Event of Default then exists or
would result therefrom.
 
7.6.      Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock (including warrants, rights or options
relating thereto of the Person making such dividend)) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:
 
(a)       any Restricted Subsidiary may make Restricted Payments to the Borrower
or any Subsidiary Guarantor;
 
(b)       any Restricted Subsidiary that is not a Loan Party may make Restricted
Payments to any other Restricted Subsidiary that is not a Loan Party;
 
(c)       the Borrower may make repurchases of Capital Stock deemed to occur
upon (i) the exercise of stock options, rights or warrants issued in accordance
with any stock option plan, any management, director and/or employee stock
ownership or incentive plan if such Capital Stock represents a portion of the
exercise price of such options, rights or warrants or (ii) the election of an
employee to have the Borrower withhold shares of Capital Stock to cover
withholding taxes due upon the vesting of restricted stock awards with any stock
option plan or any management, director and/or employee stock ownership or
incentive plan to the extent that such Capital Stock represents the amount that
the Borrower is required to withhold to cover state and federal income taxes;
 
(d)      any Group Member may make any Restricted Payment required to be made
pursuant to the Acquisition Agreement as in effect on the Closing Date;
 
(e)       the Borrower may make repurchases of its Capital Stock not to exceed
(x) $5,000,000 in any fiscal year of the Borrower if, at the time of the making
of such repurchase, the Consolidated First Lien Net Leverage Ratio shall be less
than 3.00:1.00 but greater than 2.25:1.00, or (y) $10,000,000 in any fiscal year
of the Borrower, if at the time of the making of such repurchase, the
Consolidated First Lien Net Leverage Ratio shall be less than or equal to
2.25:1.00, in each case determined on a pro forma basis giving effect to such
repurchase, as if such repurchase had been made at the beginning of the most
recent Reference Period; and
 
 
78

--------------------------------------------------------------------------------

 
 
(f)        so long as (i) no Default or Event of Default then exists or would
result therefrom and (ii) immediately after giving effect to the making of such
Restricted Payment and the incurrence of any Indebtedness in connection
therewith, the Consolidated First Lien Net Leverage Ratio shall be equal to or
less than 3.25:1.00, such compliance to be determined (x) on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.1(a) or (b) as though such incurrence had been
consummated as of the first day of the fiscal period covered thereby and (y)
disregarding the proceeds of any such Indebtedness in calculating such leverage
ratio, the Borrower may make Restricted Payments in an aggregate amount not to
exceed the Available Amount; provided, that the requirement set forth in clause
(ii) above shall not apply until the aggregate amount of Restricted Payments
made pursuant to this Section 7.6(f) shall exceed $5,000,000.
 
7.7.      Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person (all of the foregoing, “Investments”), except:
 
(a)       extensions of trade credit in the ordinary course of business;
 
(b)       investments in Cash Equivalents;
 
(c)       Guarantee Obligations permitted by Section 7.2;
 
(d)       loans and advances to directors, officers and employees of any Group
Member in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for the Group Members not to
exceed $1,000,000 at any one time outstanding;
 
(e)       the Acquisition;
 
(f)        Investments in assets useful in the business, other than current
assets, of the Group Members made by any Group Member with the proceeds of any
Reinvestment Deferred Amount;
 
(g)       intercompany Investments (i) by any Group Member in the Borrower or
any Person that, prior to such investment, is a Subsidiary Guarantor and (ii) by
any Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party; and
 
(h)       the purchase or other acquisition (a “Permitted Acquisition”) of all
of the Capital Stock of, or all or substantially all of the property of, any
Person that, upon the consummation thereof, will be wholly-owned directly by the
Borrower or one or more of its wholly-owned Restricted Subsidiaries (including
as a result of a merger or consolidation); provided, that with respect to each
purchase or other acquisition made pursuant to this Section 7.7(h):
 
(i)        any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.10;
 
 
79

--------------------------------------------------------------------------------

 


(ii)       the lines of business of the Person to be (or the property of which
is to be) so purchased or otherwise acquired shall be substantially the same
lines of business, or reasonably related, incidental or complimentary thereto,
as one or more of the businesses in which the Group Members are engaged on the
date of this Agreement (after giving effect to the Acquisition);
 
(iii)      (A) immediately before and immediately after giving effect on a pro
forma basis to any such purchase or other acquisition, no Event of Default shall
have occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition (and any related Dispositions and retirement of
Indebtedness), the Group Members shall be in pro forma compliance with the
covenant set forth in Section 7.1, such compliance to be determined (i) on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.1(a) or (b) as though such purchase
or other acquisition had been consummated as of the first day of the fiscal
period covered thereby, (ii) as if such purchase or acquisition is a Material
Acquisition (even if such purchase or acquisition does not involve the payment
of consideration by the Group Members in excess of $10,000,000) and (iii)
disregarding the proceeds of any Indebtedness incurred in connection therewith
in calculating the Consolidated First Lien Net Leverage Ratio; and
 
(iv)      the aggregate consideration (whether cash or property, as valued in
good faith by the board of directors of the Borrower) given by the Group Members
for all acquisitions consummated after the Closing Date in reliance on this
clause (h) of Persons that do not, upon the acquisition thereof, become
Subsidiary Guarantors shall not exceed the Available Amount.
 
(i)        promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.5 or received in connection
with collections and compromises of accounts receivable in the ordinary course
of business;
 
(j)        Investments acquired as a result of the purchase or other acquisition
by any Group Member in connection with a Permitted Acquisition; provided, that
such Investments were not made in contemplation with such Permitted Acquisition
and were in existence at the time of such Permitted Acquisition;
 
(k)       Investments in joint ventures in an aggregate amount (valued at cost)
not to exceed $10,000,000; provided, that with respect to joint ventures in
which no Group Member has any existing Investment on the Closing Date, the
aggregate amount (valued at cost) of such Investments shall not exceed
$5,000,000 during the term of this Agreement;
 
(l)        in addition to Investments otherwise expressly permitted by this
Section, Investments by the Group Members in an aggregate amount (valued at
cost) not to exceed $5,000,000 during the term of this Agreement;
 
(m)      the Group Members may make other Investments in an aggregate amount not
to exceed the Available Amount at such time; and
 
(n)       Investments existing on the date hereof and set forth on Schedule
7.7(n) and any modification, refinancing, renewal, refunding, replacement or
extension thereof; provided that the amount of any Investment permitted pursuant
to this Section 7.7(k) is not increased from the amount of such Investment on
the Closing Date.
 
 
80

--------------------------------------------------------------------------------

 


For purposes of calculating the amount of any Investment, such amount shall
equal (x) the amount actually invested less (y) any repayments, interest,
returns, profits, dividends, distributions, income and similar amounts actually
received in cash from such Investment (from dispositions or otherwise) (which
amount referred to in this clause (y) shall not exceed the amount of such
Investment at the time such Investment was made).


7.8.      Payments and Modifications of Certain Debt Instruments.  (a) Make or
offer to make any optional or voluntary payment or prepayment of principal,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any unsecured Indebtedness or any Subordinated
Indebtedness, other than (i) with the Declined Prepayment Amount to the extent
that it has not otherwise been applied by the Borrower to make any payment of
any other Indebtedness of the Group Members and (ii) in an amount equal to the
Available Amount; provided that no payment of Subordinated Indebtedness
(including any scheduled payments of principal or interest) shall be permitted
if an Event of Default has occurred and is continuing or if such payment is
otherwise in violation of the subordination provisions of such Subordinated
Indebtedness.
 
(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
unsecured Indebtedness or any Subordinated Indebtedness (other than any such
amendment, modification, waiver or other change that (i) would not adversely
affect the interests of the Lenders and (ii) does not involve the payment of a
consent fee).
 
(c) Designate any Indebtedness (other than (i) obligations of the Loan Parties
pursuant to the Loan Documents, the Second Lien Loan Documents and Indebtedness
incurred pursuant to Section 7.2(b) and (ii) obligations of the Loan Parties
with respect to First Lien Refinancing Indebtedness and any Permitted
Refinancing of the Indebtedness outstanding under the Second Lien Loan Documents
or under Section 7.2(b), which obligations are, in each case, pari passu in
right of payment to the Obligations) as “Senior Indebtedness” (or any other
defined term having a similar purpose) for the purposes of any Subordinated
Indebtedness.
 
(d) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Second Lien Loan Documents in a manner prohibited by the Intercreditor
Agreement.
 
7.9.      Transactions with Affiliates.  Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement and (b) upon fair and reasonable
terms no less favorable to the Borrower or any of its relevant Restricted
Subsidiaries than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate; provided, that the foregoing restriction in
clause (b) shall not apply to (i) transactions between or among the Loan
Parties; (ii) transactions permitted under Section 7.6; (iii) the payment of
customary directors’ fees and indemnification and reimbursement of expenses to
directors, officers or employees; (iv) any issuance of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s board of directors; (v) employment and severance
arrangements entered into in the ordinary course of business between the
Borrower or any Subsidiary and any employee thereof and approved by the
Borrower’s board of directors; and (vi) intercompany transactions undertaken in
good faith (as certified by a Responsible Officer of the Borrower) for the
purpose of improving the consolidated tax efficiency of the Group Members.
 
 
81

--------------------------------------------------------------------------------

 


7.10.    Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by any Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of any Group Member,
other than the Permitted Sale and Leaseback.
 
7.11.    Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Group Member has
actual exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate, from floating to fixed rates or otherwise) with respect to any
interest-bearing liability or investment of any Group Member.
 
7.12.    Changes in Fiscal Periods.  Permit the fiscal year of the Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
 
7.13.    Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) (i)
this Agreement, the other Loan Documents and the Second Lien Loan Documents,
(ii) any agreement governing any Indebtedness incurred pursuant to Section
7.2(v), so long as any such agreement is not more restrictive than the Loan
Documents and (iii) any agreement governing any Permitted Refinancing in respect
of the Loans, the loans under the Second Lien Credit Agreement or Indebtedness
incurred pursuant to Section 7.2(v), in each case, with respect to this clause
(iii), so long as any such agreement is not more restrictive than the Loan
Documents, the Second Lien Loan Documents and such Indebtedness, as applicable,
(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (c) any
agreement in effect at the time any Restricted Subsidiary becomes a Restricted
Subsidiary of the Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower,
as such agreement may be amended, restated, supplemented, modified extended
renewed or replaced, so long as such amendment, restatement, supplement,
modification, extension, renewal or replacement does not expand in any material
respect the scope of any restriction contemplated by this Section 7.13 contained
therein or (d) customary provisions restricting assignments, subletting,
sublicensing, pledging or other transfers contained in leases, subleases,
licenses or sublicenses, so long as such restrictions are limited to the
property or assets subject to such leases, subleases, licenses or sublicenses,
as the case may be.
 
7.14.    Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, any Group Member, (b) make loans or advances
to, or other Investments in, any Group Member or (c) transfer any of its assets
to any Group Member, except for such encumbrances or restrictions existing under
or by reason of (i) any restrictions existing under (A) the Loan Documents or
the Second Lien Loan Documents, (B) any agreement governing Indebtedness
incurred pursuant to Section 7.2(v) or (C) any agreement governing Permitted
Refinancing in respect of the Loans, any loans under the Second Lien Credit
Agreement or any Indebtedness incurred pursuant to Section 7.2(v), in each case
so long as any such agreement is not more restrictive than the Loan Documents,
the Second Lien Loan Documents and such Indebtedness, as applicable, (ii) any
restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, (iii) any restriction under any agreement in effect at the time any
Restricted Subsidiary becomes a Restricted Subsidiary of the Borrower, so long
as such agreement was not entered into in contemplation of such Person becoming
a Restricted Subsidiary of the Borrower, as such agreement may be amended,
restated, supplemented, modified extended renewed or replaced, so long as such
amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
contemplated by this Section 7.14 contained therein or (iv) customary provisions
restricting assignments, subletting, sublicensing, pledging or other transfers
contained in leases, subleases, licenses or sublicenses, so long as such
restrictions are limited to the property or assets subject to such leases,
subleases, licenses or sublicenses, as the case may be.
 
 
82

--------------------------------------------------------------------------------

 
 
7.15.    Lines of Business.  Enter into any business, either directly or through
any Restricted Subsidiary, except for those businesses in which the Group
Members are engaged on the date of this Agreement (after giving effect to the
Acquisition) or that are reasonably related, incidental or complementary
thereto, or reasonable extensions thereof.
 
SECTION 8.      EVENTS OF DEFAULT
 
8.1.      Events of Default.  If any of the following events shall occur and be
continuing:
 
(a)       the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or
 
(b)       any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c)       any Loan Party shall default in the observance or performance of any
agreement contained in Section 3.1(c), clause (i) or (ii) of Section 6.4(a)
(with respect to the Borrower only), Section 6.7(a) or Section 7 of this
Agreement or Section 5.5(b) of the Guarantee and Collateral Agreement; or
 
(d)       any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
(e)       the Borrower or any Restricted Subsidiary shall (i) default in making
any payment of any principal of any Indebtedness (including any Guarantee
Obligation, and including, for purposes of this Section 8.1(e), obligations in
respect of Swap Agreements, but excluding the Loans) on the scheduled or
original due date with respect thereto; (ii) default in making any payment of
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the aggregate outstanding principal
amount of which is $10,000,000 or more; or
 
 
83

--------------------------------------------------------------------------------

 
 
(f)        (i) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall authorize any action set forth in clause (i), (ii),
or (iii) above; or (v) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or (vi) or
the Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary)
shall make a general assignment for the benefit of its creditors; or
 
(g)       (i) an ERISA Event or a Foreign Plan Event shall have occurred, (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan, (iii) the PBGC shall institute proceedings to terminate any
Pension Plan(s), (iv) any Group Member or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan, a Foreign Benefit Arrangement or a Foreign Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect; or
 
(h)      one or more final monetary judgments or decrees shall be entered
against any Group Member (to the extent not paid or covered by insurance as to
which the relevant insurance company has not denied coverage) of $10,000,000 or
more, which such judgments or decrees are not paid, discharged, satisfied,
annulled, rescinded, vacated, discharged, stayed or bonded pending appeal for a
period of 60 days; or
 
 
84

--------------------------------------------------------------------------------

 


(i)        any of the Security Documents or the Intercreditor Agreement shall
cease, for any reason, to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby (and, for the avoidance of doubt, as
required by the Intercreditor Agreement); or
 
(j)        the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(k)       a Change in Control shall occur; then, and in any such event, (A) if
such event is an Event of Default specified in clause (i) or (ii) of paragraph
(f) above with respect to the Borrower, automatically the Commitments shall
immediately terminate and the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken:  (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable.  With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit.  Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the other Loan
Documents.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto).  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.
 
8.2.      Application of Proceeds.  The proceeds received by the Administrative
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Administrative
Agent of its remedies shall be applied, in full or in part, together with any
other sums then held by the Administrative Agent pursuant to this Agreement,
promptly by the Administrative Agent as follows:
 
(a)       First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all amounts for which the Administrative Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount pursuant to Section 2.14 from and
after the date such amount is due, owing or unpaid until paid in full;  
 
 
85

--------------------------------------------------------------------------------

 
 
(b)       Second, to the payment of all other reasonable out-of-pocket costs and
expenses of such sale, collection or other realization including compensation to
the other Secured Parties and their agents and counsel and all costs,
liabilities and advances made or incurred by the other Secured Parties in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;  
 
(c)       Third, to the payment in full in cash of the principal amount of the
Obligations (excluding Obligations in respect of Specified Cash Management
Agreements), any interest and premium thereon and any breakage, termination or
other payments under agreements giving rise to Obligations and any interest
accrued thereon; and  
 
(d)       Fourth, to the payment in full in cash of the principal amount of the
Obligations in respect of Specified Cash Management Agreements, and any interest
and premium thereon; and  
 
(e)       Fifth, the balance remaining after the Obligations shall have been
paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.  
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.2, the Loan Parties shall
remain liable, jointly and severally, for any deficiency.
 
SECTION 9.      THE AGENTS
 
9.1.      Appointment.  Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement, the
other Loan Documents, and the Specified Swap Agreements and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement, the other Loan
Documents, and the Specified Swap Agreements and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement, the other Loan Documents, and the Specified Swap
Agreements, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
9.2.      Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
 
 
86

--------------------------------------------------------------------------------

 


9.3.      Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
9.4.      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  If the payee of any Note is listed as a Lender in the
Register, the Administrative Agent may deem and treat the payee of any Note as
the owner thereof to the extent of such Payee’s registered principal and stated
interest on any Loan for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or, if
so specified by this Agreement, all Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.
 
9.5.      Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided, that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.
 
 
87

--------------------------------------------------------------------------------

 


9.6.      Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.
 
9.7.      Indemnification.  The Lenders agree to indemnify the Administrative
Agent and its officers, directors, employees, affiliates, agents, advisors and
controlling persons (each, an “Agent Indemnitee”)  (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
 
9.8.      Agent in Its Individual Capacity.  Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
 
 
88

--------------------------------------------------------------------------------

 


9.9.      Successor Administrative Agent.  The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint a successor agent for the Lenders, which shall be a financial
institution, which successor agent shall (unless an Event of Default under
Section 8.1(a) or Section 8.1(f) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.
 
9.10.    Agents.  None of the Co-Syndication Agents or the Co-Documentation
Agents shall have any duties or responsibilities hereunder in its capacity as
such.
 
SECTION 10.      MISCELLANEOUS
 
10.1.    Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv)  reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility without the written consent of all Lenders under such Facility; (v)
amend, modify or waive any provision of Section 9 or any other provision of any
Loan Document that primarily affects the Administrative Agent without the
written consent of the Administrative Agent; (vi) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of the Swingline
Lender; (vii) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender; (viii) amend Section 2.23 without the
written consent of the Required Lenders, the Administrative Agent, the Swingline
Lender and the Issuing Lender; (ix) amend, modify or waive any provision of
Section 8.2 without the written consent of all Lenders; or (x) amend Section
3.1(c) without the consent of Lenders holding more than 50% of the Revolving
Commitments in respect of the applicable maturing Revolving Commitments (or, if
the Revolving Commitments in respect of such tranche have been terminated, the
Total Revolving Extensions of Credit then outstanding in respect of such
maturing tranche); provided further that (A) this Agreement and the other Loan
Documents may be amended solely with the consent of the Administrative Agent to
incorporate the terms of any Extension or any Incremental Facility, (B) the
conditions set forth in Section 5.2 may be waived solely with the consent of the
Majority Facility Lenders in respect of the Revolving Facility and (C) this
Agreement may be amended solely with the consent of the Borrower and the
Majority Facility Lenders with respect to the applicable Facility with respect
to any amendments or modifications that affect only such Facility (it being
understood that increases in the Applicable Margin, amendments or modifications
to the amortization of the Term Loans as in effect on the Closing Date, any
amendment to the Maturity Date such that the Term Loans mature prior to the
Maturity Date as in effect on the Closing Date and any waiver of conditions to
the provision of any Incremental Facility shall be deemed to affect each
Facility).  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.  To the extent that this Section 10.1
requires the consent of all Lenders to any amendment, waiver or modification, a
Defaulting Lender’s vote shall not be included; provided, that (i) such
Defaulting Lender’s Commitment may not be increased or extended without its
consent and (ii) the principal amount of, or interest or fees payable on, Loans
or L/C Disbursements may not be reduced or excused or the scheduled date of
payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent.
 
 
89

--------------------------------------------------------------------------------

 


In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders or all directly and
adversely affected Lenders, if the consent of the Required Lenders (and, to the
extent any Proposed Change requires the consent of Lenders holding Loans of any
Class pursuant to clause (v) of the preceding paragraph of this Section, the
consent of the Majority Facility Lenders of the outstanding Loans and unused
Commitments of such Class) to such Proposed Change is obtained, but the consent
to such Proposed Change of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
Section 10.1 being referred to as a “Non-Consenting Lender”), then, so long as
the Lender that is acting as Administrative Agent is not a Non-Consenting
Lender, the Borrower may, at its sole expense and effort, upon three Business
Days’ written notice to such Non-Consenting Lender and the Administrative Agent,
require such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section
10.6; provided that such Lender shall be deemed to have executed the applicable
Assignment and Assumption), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, that (a) the
Borrower shall have received the prior written consent of the Administrative
Agent to the extent such consent would be required under Section 10.6(b) for an
assignment of Loans or Commitments, as applicable (and, if a Revolving
Commitment is being assigned, each Issuing Lender and Swingline Lender), which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in L/C Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(including amounts payable pursuant to Section 2.20), from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (c) unless waived, the Borrower or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.6(b) and (d) the assignee shall consent
to such Proposed Change.  At any time on or prior to the first anniversary after
the Closing Date, if the Proposed Change to which the Non-Consenting Lender
withholds consent would result in a prepayment premium being payable to any
Lender pursuant to Section 2.10 (assuming no waiver of such prepayment premium),
the Borrower shall be required to pay such Non-Consenting Lender a 1% premium on
the amount of such Non-Consenting Lender’s Term Loans in connection with any
assignment thereof pursuant to this paragraph.
 
 
90

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, this Agreement may be amended (x) with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or the term loans under any Incremental Term Facility
(“Replaced Term Loans”) with a replacement term loan hereunder (“Replacement
Term Loans”); provided, that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Replaced Term Loans, (b) the terms of Replacement Term Loans are (excluding
pricing, fees, rate floors and optional prepayment or redemption terms), taken
as a whole, no more favorable to the lenders providing such Replacement Term
Loans than those applicable to the Replaced Term Loans (other than any covenants
or other provisions applicable only to periods after the later of the Final
Maturity Date and the Final Revolving Termination Date), (c) the maturity date
of such Replacement Term Loans shall not be earlier than the maturity date of
the Replaced Term Loans and (d) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing and (y)
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Revolving Facility (as defined below)
to permit the refinancing, replacement or modification of all or any portion of
the Revolving Facility or any Incremental Revolving Facility (a “Replaced
Revolving Facility”) with a replacement revolving facility hereunder (a
“Replacement Revolving Facility”); provided that (a) the aggregate amount of
such Replacement Revolving Facility shall not exceed the aggregate amount of
such Replaced Revolving Facility, (b) the termination date of such Replacement
Revolving Facility shall be no earlier than the termination date of the Replaced
Revolving Facility and (c) the terms of any such Replacement Revolving Facility
are (excluding pricing, fees, rate floors and optional prepayment or redemption
terms), taken as a whole, no more favorable to the lenders providing such
Replacement Revolving Facility than those applicable to the Replaced Revolving
Facility (other than any covenants or other provisions applicable only to
periods after the later of the Final Maturity Date and the Final Revolving
Termination Date).  
 
10.2.    Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of  the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
 

 
Borrower:
12808 Gran Bay Parkway West

 
Jacksonville, Florida 32258

 
Attention:  Chief Financial Officer

 
Facsimile:  (904) 880-0350

 
Telephone:  (904) 680-6600




 
Administrative Agent:
JPMorgan Chase Bank, N.A.

 
Address: 1111 Fannin Street, Floor 10

 
Houston, Texas 77002-6925

 
Attention: Talitha Humes



 
91

--------------------------------------------------------------------------------

 


 
Facsimile: (713) 750-2878

 
Telephone: (713) 427-6190



 
With copies to:



 
JPMorgan Chase Bank, N.A.

 
Address: 1111 Fannin Street, Floor 10

 
Houston, Texas 77002-6925

 
Attention: Jeremy Jones

 
Facsimile: (713) 750-2878

 
Telephone: ( 713) 750-3512



 
JPMorgan Chase Bank, N.A.

 
Address: 383 Madison Avenue, Floor 24

 
New York, New York 10179

 
Attention: Tina Ruyter

 
Facsimile: (212) 270-5127

 
Telephone: (212) 270-4676

 
provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.
 
10.3.    No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4.    Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
 
92

--------------------------------------------------------------------------------

 


10.5.    Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Lead Arrangers for all of their
respective reasonable and documented out-of-pocket costs and expenses incurred
in connection with the syndication of the Facilities and the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one firm of counsel to the Administrative Agent and the Lead
Arrangers (and, if necessary, one local counsel in any relevant jurisdiction)
and filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, in each case, together with backup documentation supporting
such reimbursement request, (b) to pay or reimburse each Lender and the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel to the Administrative
Agent and the Lenders; provided, that the Borrower shall not be liable for the
fees and disbursements of more than one separate firm for the Administrative
Agent and the Lenders (unless there shall exist an actual conflict of interest
among the Administrative Agent and the Lenders (or among the Lenders), in which
case the Borrower shall be liable for the fees and disbursements of another
separate counsel for the affected Person) and one local counsel in any material
jurisdiction, (c) to pay, indemnify, and hold each Lender and the Administrative
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and similar taxes, if any, other than those found by a final and
nonappealable decision of a court of competent jurisdiction to have been caused
by the willful misconduct, bad faith or gross negligence of the Administrative
Agent or any Lender that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents, advisors,
partners, representatives and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, judgments, suits or actions or other legal proceedings
(whether brought by a third party or the Borrower or other Loan Party), costs,
expenses or disbursements of any kind or nature whatsoever arising out of the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Borrower or any Subsidiary or any of the Properties, any
Environmental Claims, and the reasonable and documented fees and expenses of
legal counsel (provided that the Borrower shall not be liable for the fees and
expenses of more than one separate firm for the Indemnitees (unless there shall
be an actual conflict of interest among the Indemnitees, in which case the
Borrower shall be liable for the fees and expenses of another separate counsel
for the affected Indemnitees) and one local counsel in any material
jurisdiction) in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”); provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities (x) to the extent such Indemnified Liabilities are
found by a final and nonappealable decision of a court of competent jurisdiction
to have  resulted from the gross negligence, bad faith or willful misconduct of
such Indemnitee or any of its affiliates or their respective officers, directors
or employees or (y) arising out of a dispute solely between Indemnitees not
involving an act or omission by the Borrower or any of its Affiliates (other
than any such indemnified liabilities asserted against any Indemnitee in its
capacity, or in fulfilling its role, as an agent or Lead Arranger or similar
role for any Facility (including any Incremental Facility)).   The Borrower
shall not be liable to for any special, indirect, consequential or punitive
damages (other than as required pursuant to Section 10.5(c) or (d)). Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor.  Statements payable by the Borrower pursuant to this Section
10.5 shall be submitted to Chief Financial Officer (Telephone No. (904)
680-6600) (Telecopy No. (904) 880-0350), at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 10.5 shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder.


 
93

--------------------------------------------------------------------------------

 
 
10.6.    Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
 
(b)       (i)  Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
 
(A)       the Borrower; provided, that no consent of the Borrower shall be
required (i) for an assignment of all or any portion of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund (as defined below), (ii) for an
assignment of Revolving Commitments or Revolving Loans to a Revolving Lender or
an Affiliate of a Revolving Lender or (iii) if an Event of Default under Section
8.1(a) or (f) has occurred and is continuing, for an assignment of all or any
portion of a Term Loan, Revolving Commitments or Revolving Loans to any other
Person; provided further that, prior to the date that is 30 days after the
Closing Date, no consent of the Borrower shall be required with respect to any
assignment of all or any portion of a Loan in connection with the initial
syndication of the Loans; provided further that the Borrower shall be deemed to
have consented to any assignment of a Term Loan unless the Borrower has objected
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof
 
(B)       the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan  to a Lender, an affiliate of a Lender or an Approved Fund; and
 
(C)       the Issuing Lender and the Swingline Lender, only if such assignment
is of a Revolving Loan.
 
(ii)       Assignments shall be subject to the following additional conditions:
 
(A)      except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (in the case of Term Loans) and $5,000,000 (in the case of the
Revolving Facility) unless each of the Borrower and the Administrative Agent
otherwise consent; provided, that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;


 
94

--------------------------------------------------------------------------------

 


 
(B)       (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and
 
(C)       the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, any Lender may assign all or a portion of its Term Loans to
any Affiliated Lender (and any such assignment may be at a discount to the par
value thereof in accordance with procedures reasonably satisfactory to the
Administrative Agent); provided that any such assignment (other than any such
assignment to an Affiliated Debt Fund) shall be subject to the following
additional conditions: (1) no Event of Default shall have occurred and be
continuing immediately before and after giving effect to such assignment, (2)
immediately after giving effect to such assignment and to all other assignments
with all Affiliated Lenders, the aggregate principal amount of all Term Loans
then held by all Affiliated Lenders shall not exceed 25% of the aggregate unpaid
principal amount of the Term Loans then outstanding, (3) the Affiliated Lender
shall execute a waiver in form and substance reasonably satisfactory to the
Administrative Agent that it shall have no right whatsoever so long as such
Person is an Affiliated Lender (i) to vote as a Lender with respect to any
amendment, modification, waiver, consent or other such action with respect to
any of the terms of this Agreement or any other Loan Document (it being
understood that such interest will be deemed voted in the same proportion as the
allocation of voting with respect to such matter by those Lenders who are not
Affiliated Lenders), provided that, notwithstanding the foregoing, (x) such
Affiliated Lender shall be permitted to vote as a Lender if such amendment,
modification, waiver, consent or other such action (A) requires the vote of all
Lenders or all affected Lenders and all other Lenders or all other affected
Lenders, as the case may be, have given their consent thereto, or (B)
disproportionately affects such Affiliated Lender in its capacity as a Lender as
compared to other Lenders that are not Affiliated Lenders and (y) no amendment,
modification, waiver, consent or other action shall deprive any Affiliated
Lender of its share of any payments which the Lenders are entitled to share on a
pro rata basis hereunder without consent of such Affiliated Lender, (ii) subject
to subclause (i) of clause (3) of this paragraph, to otherwise vote as a Lender
on any matter related to this Agreement or any other Loan Document, (iii) to, in
its capacity as a Lender, attend (or receive any notice of) any meeting,
conference call or correspondence with the Administrative Agent or any Lender or
receive any information from the Administrative Agent or any Lender, (iv) to
receive advice of counsel to the Administrative Agent or to Lenders other than
Affiliated Lenders or to challenge the Lenders’ attorney-client privilege or (v)
to make or bring any claim, in its capacity as a Lender, against the
Administrative Agent or any Lender with respect to the duties and obligations of
such Persons under the Loan Documents (except with respect to rights expressly
retained under subclause (i) of clause (3) of this paragraph), (4) each
Affiliated Lender shall acknowledge and agree that the Loans owned by it shall
be non-voting under sections 1126 and 1129 of the Bankruptcy Code in the event
that any proceeding thereunder shall be instituted by or against any Group
Member, or, alternatively, to the extent that the foregoing non-voting
designation is deemed unenforceable for any reason, each Affiliated Lender shall
vote in such proceedings in the same proportion as the allocation of voting with
respect to such matter by those Lenders who are not Affiliated Lenders, except
to the extent that any plan of reorganization proposes to treat the obligations
held by such Affiliated Lender in a manner that is less favorable in any
material respect to such Affiliated Lender than the proposed treatment of
similar obligations held by Lenders that are not Affiliated Lenders and (5) the
Affiliated Lender  shall provide, (x) as of the date of its offer to purchase, a
customary representation and warranty that there is no material non-public
information and (y) as of the date of the effectiveness of such purchase and
assignment, either a customary representation and warranty that there is no
material non-public information at such time or a statement that such
representation cannot be made at such time; provided further that any assignment
to an Affiliated Debt Fund shall be subject to the condition that Affiliated
Debt Funds shall not account for more than 50% of the amounts included in
determining whether the Required Lenders (or the Majority Facility Lenders in
respect of the Term Facility) have consented to any amendment, modification or
waiver pursuant to Section 10.1.


 
95

--------------------------------------------------------------------------------

 




(iii)       Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga­tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.5).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)      The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


 
96

--------------------------------------------------------------------------------

 


(v)       Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(c)       (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of, and
subject to the limitations of, Sections 2.18, 2.19 and 2.20 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender; provided, such Participant shall be subject to Section 10.7(a) as though
it were a Lender.
 
(ii)       A Participant shall not be entitled to receive any greater payment
under Section 2.18 or 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  No Participant shall be entitled to the benefits of
Section 2.19 unless such Participant complies with Sections 2.19(d), (e) and (f)
as if it were a Lender.  Each Lender that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the Borrower, shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive (absent
manifest error), and such Lender, each Loan Party and the Administrative Agent
shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.


 
97

--------------------------------------------------------------------------------

 


(d)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
 
(e)       The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above; provided, that a transfer of any
Note may be effected only by the surrender of the original Note and either
re-issuance by the Borrower of the original Note to a new holder or the issuance
by the Borrower of a new Note to a new holder.
 
(f)        Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent and without regard to
the limitations set forth in Section 10.6(b).  The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided that each Lender designating any Conduit Lender
hereby agrees to indemnify, save and hold harmless each other party hereto for
any loss, cost, damage or expense arising out of its inability to institute such
a proceeding against such Conduit Lender during such period of forbearance.
 
10.7.    Adjustments; Set-off.  (a)  Except to the extent that this Agreement or
a court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any Collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f), or otherwise), in a greater proportion than any
such payment to or Collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such Collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such Collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
 
(b)       In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such application.


 
98

--------------------------------------------------------------------------------

 


10.8.    Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
10.9.    Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.10.  Integration.  This Agreement, the other Loan Documents and the Fee
Letter represent the entire agreement of the Borrower, the Administrative Agent
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
 
10.11. GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12.  Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably
and unconditionally:
 
(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof (except that, (x) in the case of any Mortgage or other
Security Document, proceedings may also be brought by the Administrative Agent
or collateral agent in the state in which the respective Mortgaged Property or
Collateral is located or any other relevant jurisdiction and (y) in the case of
any bankruptcy, insolvency or similar proceedings with respect to any Loan
Party, actions or proceedings related to this Agreement and the other Loan
Documents may be brought in such court holding such bankruptcy, insolvency or
similar proceedings);
 
(b)       consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
 
(d)      agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
 
99

--------------------------------------------------------------------------------

 


(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
10.13.  Acknowledgements.  The Borrower hereby acknowledges that:
 
(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)       neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
10.14.  Releases of Guarantees and Liens.  (a)  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
 
(b)       At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Cash Management Agreements) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
 
10.15.  Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided, that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, provided that such Persons have been advised of the confidentiality
provisions hereof and are subject thereto, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) if agreed by the Borrower in its
sole discretion, to any other Person or (k) to any regulatory or self-regulatory
agency having supervisory authority over any Lender in connection with an
examination of such Lender by such agency.


 
100

--------------------------------------------------------------------------------

 
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
10.16.  WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
 
10.17.  Patriot Act.  Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
 
10.18.  Usury Savings.  Notwithstanding any other provision herein, the
aggregate interest rate charged hereunder, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law,
shall not exceed the Highest Lawful Rate (as such term is defined below).  If
the rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate (as defined below),
the outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if and when the Loans made hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws.  Accordingly, if any Lender contracts
for, charges, or receives any consideration which constitutes interest in excess
of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to the
Borrower.  As used in this paragraph, the term “Highest Lawful Rate” means the
maximum lawful interest rate, if any, that at any time or from time to time may
be contracted for, charged, or received under the laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.
 
 
101

--------------------------------------------------------------------------------

 
 
10.19.  Intercreditor Agreement.  Each Lender hereby authorizes and directs the
Administrative Agent (a) to enter into the Intercreditor Agreement on its
behalf, perform the Intercreditor Agreement on its behalf and take any actions
thereunder as determined by the Administrative Agent to be necessary or
advisable to protect the interest of the Lenders and the Issuing Lender, and
each Lender agrees to be bound by the terms of the Intercreditor Agreement and
(b) to enter into any other intercreditor agreement reasonably satisfactory to
the Administrative Agent on its behalf, perform such intercreditor agreement on
its behalf and take any actions thereunder as determined by the Administrative
Agent to be necessary or advisable to protect the interests of the Lenders and
the Issuing Lender, and each Lender agrees to be bound by the terms of such
intercreditor agreement.


 
102

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
WEB.COM GROUP, INC.
     
By: 
/s/ David L. Brown
 
Name: 
David L. Brown
 
Title:
Chief Executive officer



[First Lien Credit Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Co-Syndication Agent and as a Lender
     
By:
/s/ Tina Ruyter
 
Name:
Tina Ruyer
 
Title:
Executive Director
     
J.P. MORGAN SECURITIES LLC, as Co-Syndication
Agent
     
By: 
/s/ Varun Rastogi
 
Name: 
Varun Rastogi
 
Title:
Vice President



[First Lien Credit Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
DEUTSCHE BANK SECURITIES INC., as Co-
Syndication Agent
     
By:
/s/ Nikko Hayes
 
Name:
Nikko Hayes
 
Title:
MD
     
By:
/s/ Kevin F. Sullivan
 
Name:
Kevin Sullivan
 
Title:
MD
     
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Lender
     
By: 
/s/ Marcus M. Tarkington
 
Name: 
Marcus M. Tarkington
 
Title:
Director
     
By:
/s/ Evelyn Thierry
 
Name:
Evelyn Thierry
 
Title:
Director



[First Lien Credit Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
GOLDMAN SACHS LENDING PARTNERS LLC, as
Co-Documentation Agent and as a Lender
     
By: 
/s/ Anna Ostrovsky
 
Name: 
Anna Ostrovsky
 
Title:
Authorized Signatory



[First Lien Credit Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
SUNTRUST BANK, as Co-Documentation Agent and
as a Lender
     
By:
/s/ Kevin Curtin
 
Name:
Kevin Curtin
 
Title:
Director



[First Lien Credit Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1A
Commitments


Lender
Term Commitment
Revolving Commitment
Total
JPMorgan Chase Bank, N.A.
$210,000,000.00
$17,500,000.00
$227,500,000.00
Deutsche Bank Trust Company Americas
$180,000,000.00
$15,000,000.00
$195,000,000.00
Goldman Sachs Lending Partners LLC
$105,000,000.00
$8,750,000.00
$113,750,000.00
SunTrust Bank
$105,000,000.00
$8,750,000.00
$113,750,000.00
TOTAL
$600,000,000.00
$50,000,000.00
$650,000,000.00



 
 

--------------------------------------------------------------------------------

 


Schedule 1.1B
Existing Letters of Credit


Web.com Group, Inc.:


Letter of Credit for $900,000 with Wachovia Bank, N.A. for the benefit of
Flagler Real Estate Development, for the property at 12808 Gran Bay Parkway
West, Jacksonville, FL 32258.  Expiration Date:  8/1/2013.


Register.com, Inc.:


Register.com, Inc. has three Letters of Credit from Wells Fargo Bank, N.A.:


Letter of Credit Number
Beneficiary
Amount
NZS646426
State of Arkansas
$50,000
NZS646424
Utah Division of Consumer Protection
$50,000
NZS650698
W.A. Drew Edmonson
$10,000



 
 
 

--------------------------------------------------------------------------------

 


Schedule 1.1C
Rollover Letters of Credit


Network Solutions, LLC:


Letter of Credit Number
Issuer
Beneficiary
Amount
S-17527
Deutsche Bank
Presidents Park I, LLC
$188,229.17
S-17611
Deutsche Bank
VeriSign Inc.
$3,300,000.00
S-17707
Deutsche Bank
International Fidelity
Insurance Company
$135,000.00



 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1
Subsidiaries


Name
Jurisdiction of Organization
NCIT Argentina S.R.L.
Argentina
Network Solutions, LLC
Delaware
Ranger Registration (Madeira) LLC
Delaware
Register.com, Inc.
Delaware
Web.com Canada, Inc.
Canada
Web.com Holding Company, Inc.
Delaware

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.1
Liabilities and Dispositions


Liabilities:


Lease Agreement, dated as of May 31, 2005, between Network Solutions, LLC and
Presidents Park I, with respect to property located at 13861 Sunrise Valley
Drive, Herndon, VA 20171.  Lease ends December 31, 2020, with a one-time right
to terminate effective December 31, 2017, and a right to renew. 


Dispositions:


Ownership of Network Solutions Canada ULC was transferred from NS Technologies,
LLC to Net Sol Parent LLC (f/k/a GA-Net Sol Parent LLC) pursuant to the Share
Purchase Agreement, dated as of July 18, 2011, by and between NS Technologies
LLC and Net Sol Parent LLC; Net Sol Parent LLC is now the sole member and 100%
owner of Network Solutions Canada ULC.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.15
Subsidiaries


Subsidiary Name
Jurisdiction of Organization
Percentage of Each Class of Capital Stock Owned by Any Loan Party
Class of Capital Stock
Unrestricted Subsidiary
1425 N. Washington Street, LLC
Washington
100%
Units
N/A
Calypso Properties, LLC
Delaware
100%
Interests
N/A
CommuniTech Net, Inc.
Missouri
100%
Common Stock
N/A
Eversites, LLC
Texas
100%
Units
N/A
Franchise Website Solutions, L.P.
Delaware
100%
Units
N/A
HostPro, Inc.
Delaware
100%
Common Stock
N/A
InQuent, LLC
Delaware
100%
Interests
N/A
Interland Government Contracting, Inc.
Delaware
100%
Common Stock
N/A
JG Registrar, LLC
Delaware
100%
Interests
N/A
Key Systems .CO Registrations, LLC
Delaware
100%
Interests
N/A
MEI California, Inc.
California
100%
Common Stock
N/A
Micron Electronics International, Inc.
Delaware
100%
Common Stock
N/A
MonsterCommerce, LLC
California
100%
Interests
N/A
Multimedia Midwest, LLC
Delaware
100%
Interests
N/A
NameSecure L.L.C.
Delaware
100%
Units
N/A
Net Sol Parent LLC
Delaware
100%
Units
N/A
NCIT Argentina S.R.L.
Argentina
100%
Quotas
N/A
Network Solutions Canada ULC
Canada
100%
Common Shares
N/A
Network Solutions Europe, LLC
Delaware
100%
Interests
N/A
Network Solutions, LLC
Delaware
100%
Units
N/A
New Ventures Services Corp
British Virgin Islands
100%
Shares
N/A
NS Technologies, LLC
Delaware
100%
Interests
N/A
Perfect Privacy, LLC
Connecticut
100%
Units
N/A
Public Domain Registry .CO Registrations, LLC
Delaware
100%
Interests
N/A
Ranger Holdco LLC
Delaware
100%
Equity Interest not
divisible into Units
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
Ranger Registration (Madeira) LLC
Delaware
100%
Equity Interest not
divisible into Units
N/A
RCOM Holding Inc.
Delaware
100%
Common Stock
N/A
RCOM Canada Corp.
Canada
100%
Common Shares
N/A
RCOM Spain Holding LLC
Delaware
100%
Equity Interest not
divisible into Units
N/A
Register.com (Cayman) Limited Partnership
Cayman Islands
100%
Units
N/A
Register.com, Inc.
Delaware
100%
Common Stock
N/A
Register.com, LP
Delaware
100%
 
100%
Common Stock
Preferred Stock
N/A
Register.com Investments Cooperatie, U.A.
Netherlands
100%
Equity Interest not
divisible into Units
N/A
Register Domain Spain, S.L.
Spain
100%
Common Shares
N/A
Register Investments ETVE, S.L.
Spain
100%
100%
100%
Class A Common
Class B Preferred
Class C Preferred
N/A
RPI, Inc.
Delaware
100%
Common Stock
N/A
Siteblast, L.L.C.
Texas
100%
Units
N/A
TLDS L.L.C. (dba SRSplus)
Delaware
100%
Units
N/A
TNB, LLC
Delaware
100%
Units
N/A
Trellix Corporation
Delaware
100%
Common Stock
N/A
.US Registrar L.L.C.
Delaware
100%
Units
N/A
US WEB NETWORK, LLC
Texas
100%
Units
N/A
Wazoo Web, Inc.
Georgia
100%
Common Stock
N/A
Web Astro GP, Inc.
Delaware
100%
Common Stock
N/A
Web Astro LP, Inc.
Delaware
100%
Common Stock
N/A
Web.com Canada, Inc.
Canada
100%
Common Stock
N/A
Web.com (Cayman) GP Limited
Cayman Islands
100%
Common Stock
N/A
Web.com Holding Company, Inc.
Delaware
100%
Common Stock
N/A
WebSource Holdco, Inc.
Delaware
100%
Common Stock
N/A
WSM Holdco, Inc.
Delaware
100%
Common Stock
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.19
UCC Filing Jurisdictions; Intellectual Property Filings




UCC Filing Jurisdictions:


Loan Party
Filing Office
   
Calypso Properties, LLC
Secretary of State of the State of Delaware
   
InQuent, LLC
Secretary of State of the State of Delaware
   
JG Registrar, LLC
Secretary of State of the State of Delaware
   
Key Systems .CO Registrations, LLC
Secretary of State of the State of Delaware
   
MonsterCommerce, LLC
Secretary of State of the State of California
   
Multimedia Midwest, LLC
Secretary of State of the State of Delaware
   
NameSecure L.L.C.
Secretary of State of the State of Delaware
   
Net Sol Parent LLC
Secretary of State of the State of Delaware
   
Network Solutions, LLC
Secretary of State of the State of Delaware
   
Network Solutions Europe, LLC
Secretary of State of the State of Delaware
   
NS Technologies, LLC
Secretary of State of the State of Delaware
   
Public Domain Registry .CO Registrations, LLC
Secretary of State of the State of Delaware
   
TLDS L.L.C.
Secretary of State of the State of Delaware
   
.US Registrar L.L.C.
Secretary of State of the State of Delaware
   
Web.com Group, Inc.
Secretary of State of the State of Delaware
   
Web.com Holding Company, Inc.
Secretary of State of the State of Delaware



Intellectual Property Filings:


1.  
Filing of Grant of Security Interest in Copyrights and Copyright Licenses
between the Administrative Agent and MonsterCommerce, LLC with the United States
Copyright Office.

 
2.  
Filing of Grant of Security Interest in Copyrights and Copyright Licenses
between the Administrative Agent and Web.com Group, Inc. with the United States
Copyright Office.

 
3.  
Filing of Grant of Security Interest in Copyright Rights between the
Administrative Agent and Network Solutions, LLC with the United States Copyright
Office.

 
 
 

--------------------------------------------------------------------------------

 
 
4.  
Filing of Grant of Security Interest in Patent Rights between the Administrative
Agent and Web.com Group, Inc. with the United States Patent and Trademark
Office.

 
5.  
Filing of Grant of Security Interest in Patent Rights between the Administrative
Agent and Web.com Holding Company, Inc. with the United States Patent and
Trademark Office.

 
6.  
Filing of Grant of Security Interest in Patent Rights between the Administrative
Agent and Network Solutions, LLC with the United States Patent and Trademark
Office.

 
7.  
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and Web.com Group, Inc. with the United States Patent and
Trademark Office.

 
8.  
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and Web.com Holding Company, Inc. with the United States
Patent and Trademark Office.

 
9.  
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and MonsterCommerce, LLC with the United States Patent and
Trademark Office.

 
10.  
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and Network Solutions, LLC with the United States Patent
and Trademark Office.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.2(g)
Existing Indebtedness


1.  
The Capital Lease Obligations and purchase money Indebtedness giving rise to the
Liens listed on Part B of Schedule 7.3(f) hereto.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.3(f)
Existing Liens


A. Register.com, Inc. has a deposit arrangement in the amount of $1,000,000
withVerisign, Inc.  The deposit arrangement is in place to cover dot com
addresses issued but not yet paid for.
 
B. Liens represented by the following Uniform Commercial Code filings, in each
case with respect to capital leases, operating leases or purchase money
Indebtedness:
 

 
1.  
UCC Financing Statement (#61100700) filed in the Delaware Department of State
against Network Solutions, LLC in favor of General Electric Capital Corporation.

 

 
2.  
UCC Financing Statement (#62011427) filed in the Delaware Department of State
against Network Solutions, LLC in favor of  Dell Financial Services, L.P.

 

 
3.  
UCC Financing Statement (#62384675) filed in the Delaware Department of State
against Network Solutions, LLC in favor of General Electric Capital Corporation.

 

 
4.  
UCC Financing Statement (#91169512) filed in the Delaware Department of State
against Network Solutions, LLC in favor of Wells Fargo Financial Leasing Inc.

 

 
5.  
UCC Financing Statement (#91313391) filed in the Delaware Department of State
against Network Solutions, LLC in favor of Eplus Technology, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.7(n)
Existing Investments


Register.com, Inc. has a deposit arrangement in the amount of $1,000,000 with
VeriSign, Inc.  The deposit arrangement is in place to cover dot com addresses
issued but not yet paid for.




 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF
GUARANTEE AND COLLATERAL AGREEMENT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF
COMPLIANCE CERTIFICATE
 
WEB.COM GROUP, INC.
 
This Compliance Certificate (this “Certificate”) is delivered pursuant to
Section 6.2(b) of the First Lien Credit Agreement, dated as of October 27, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the Lenders
party thereto, the Co-Syndication Agents named therein, the Co-Documentation
Agents named therein and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.
 
1.      I am the duly elected, qualified and acting [Chief Financial Officer] of
the Borrower.
 
2.      I have reviewed and am familiar with the contents of this Certificate.
 
3.      I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and the other Loan
Parties during the accounting period covered by the financial statements
delivered on the date hereof pursuant to Section 6.1 of the Credit Agreement
(the “Financial Statements”).  Such review did not disclose the existence during
or at the end of the accounting period covered by the Financial Statements, and
I have no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].  To the best of my knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in the Credit Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it.
 
4.       Attached hereto as Attachment 1 are the computations showing compliance
with the covenant set forth in Section 7.1 of the Credit Agreement.
 
5.      [Attached hereto as Attachment 2 is a reasonably detailed calculation of
Excess Cash Flow.]1
 
6.      [To the extent not previously disclosed to the Administrative Agent,
attached is (1) a description of any change in the jurisdiction of organization
of any Loan Party, (2) a list of any Intellectual Property acquired by any Loan
Party and (3) a description of any Person that has become a Borrower or any of
its Restricted Subsidiaries, in each case since the [Closing Date] [date of the
most recent report delivered].]
 

--------------------------------------------------------------------------------

1 To be included with delivery of financial statements pursuant to Section
6.1(a), beginning with the financial statements for the fiscal year ending
December 31, 2012.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ____,
20___.
 

     
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 

Attachment 1
to Compliance Certificate
 
The information described herein is for the period ended ______, ____, and
pertains to the period from _________, ____ to ________________ __, ____ (as
applicable).
 
[Set forth Covenant Calculations]

 
 

--------------------------------------------------------------------------------

 

Attachment 2
to Compliance Certificate
 
The information described herein is for the period ended ______, ____, and
pertains to the period from _________, ____ to ________________ __, ____ (as
applicable).
 
[Set forth reasonably detailed calculation of Excess Cash Flow]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
FORM OF
CLOSING CERTIFICATE
 
WEB.COM GROUP, INC.
 
Pursuant to Section 5.1(g) of the First Lien Credit Agreement, dated as of
October 27, 2011 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among  Web.com Group, Inc. (the “Borrower”), the
Lenders party thereto, the Co-Syndication Agents named therein, the
Co-Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned [INSERT TITLE OF OFFICER] of the Borrower (the “Certifying Loan
Party”) hereby certifies as follows:
 
1.      All of the representations and warranties of the Certifying Loan Party
set forth in the Credit Agreement and in the other Loan Documents to which it is
a party are true and correct in all material respects; provided that the only
representations and warranties the truth or accuracy of which in all material
respects shall be a condition to the agreement of each Lender to make the
initial extension of credit requested to be made by it under the Credit
Agreement shall be the representations and warranties set forth in Section
4.3(a), 4.4 (other than the last sentence thereof), 4.5 (solely with respect to
organizational documents and Requirements of Law; provided that the term
“Material Adverse Effect” therein shall be deemed to be replaced, solely for
purposes hereof, with the term “Closing Date Material Adverse Effect”), 4.11,
4.14, 4.16, 4.19(a), 4.20 and 4.21 of the Credit Agreement.
 
2.      All of the Acquisition Agreement Representations are true and correct in
all material respects on and as of the date hereof as if made on and as of the
date hereof (unless stated to relate to a specific earlier date, in which case,
such representations and warranties shall be true and correct in all material
respects as of such earlier date).
 
3.      Since June 30, 2011, no Closing Date Material Adverse Effect has
occurred.
 
4.      [NAME OF SECRETARY] is the duly elected and qualified Corporate
Secretary of the Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature, and such officer is
duly authorized to execute and deliver on behalf of the Certifying Loan Party
each Loan Document to be delivered by the Certifying Loan Party.
 
5.      No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof
and the use of proceeds thereof.
 
6.      The conditions precedent set forth in Section 5.1 of the Credit
Agreement have been satisfied as of the Closing Date.
 
The undersigned Corporate Secretary of the Certifying Loan Party certifies as
follows:

 
 

--------------------------------------------------------------------------------

 
 
1.      Attached hereto as Annex 1 is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Certifying Loan Party on [  ],
2011; such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
corporate proceedings of the Certifying Loan Party now in force relating to or
affecting the matters referred to therein.
 
2.      Attached hereto as Annex 2 is a true and complete copy of the By-Laws of
the Certifying Loan Party as in effect on the date hereof.
 
3.      Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Certifying Loan Party as in effect on the
date hereof.
 
4.      Attached hereto as Annex 4 is a list of the duly elected and qualified
officers of the Certifying Loan Party holding the offices indicated next to
their respective names, and the signatures appearing opposite their respective
names are the true and genuine signatures of such officers, and each of such
officers is duly authorized to execute and deliver on behalf of the Certifying
Loan Party each of the Loan Documents to which it is a party and any certificate
or other document to be delivered by the Certifying Loan Party pursuant to the
Loan Documents to which it is a party.
 
5.      Attached hereto as Annex 5 is a true, complete and correct copy of the
“long-form” certificate of good standing of the Certifying Loan Party issued by
the Secretary of State of the State of Delaware.
 
6.      There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor to my knowledge has
any other event occurred adversely affecting or threatening the corporate
existence of the Certifying Loan Party.
 
IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.
 

     
Name:
 
Name:
Title:
 
Title:  Corporate Secretary
     
Date:  [           ], 2011
  
 


 
 

--------------------------------------------------------------------------------

 

Annex 1
 
Resolutions

 
 

--------------------------------------------------------------------------------

 

Annex 2
 
By-Laws

 
 

--------------------------------------------------------------------------------

 

Annex 3
 
Certificate of Incorporation

 
 

--------------------------------------------------------------------------------

 

Annex 4
 
Incumbency

 
Name
 
Office
 
Signature
                                                           


 
 

--------------------------------------------------------------------------------

 

Annex 5
 
Certificate of Good Standing

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
FORM OF
CLOSING CERTIFICATE
 
[Loan Party]
 
Pursuant to Section 5.1(g) of the First Lien Credit Agreement, dated as of
October 27, 2011 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among  Web.com Group, Inc. (the “Borrower”), the
Lenders party thereto, the Co-Syndication Agents named therein, the
Co-Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN PARTY] (the
“Certifying Loan Party”) hereby certifies as follows:
 
1.      All of the representations and warranties of the Certifying Loan Party
set forth in the Credit Agreement and in the other Loan Documents to which it is
a party are true and correct in all material respects; provided that the only
representations and warranties the truth or accuracy of which in all material
respects shall be a condition to the agreement of each Lender to make the
initial extension of credit requested to be made by it under the Credit
Agreement shall be the representations and warranties set forth in Section
4.3(a), 4.4 (other than the last sentence thereof), 4.5 (solely with respect to
organizational documents and Requirements of Law; provided that the term
“Material Adverse Effect” therein shall be deemed to be replaced, solely for
purposes hereof, with the term “Closing Date Material Adverse Effect”), 4.11,
4.14, 4.16, 4.19(a), 4.20 and 4.21 of the Credit Agreement.
 
2.      [NAME OF SECRETARY] is the duly elected and qualified Corporate
Secretary of the Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature, and such officer is
duly authorized to execute and deliver on behalf of the Certifying Loan Party
each Loan Document to be delivered by the Certifying Loan Party.
 
The undersigned Corporate Secretary of the Certifying Loan Party certifies as
follows:
 
1.      There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued existence of the
Certifying Loan Party.
 
2.      Attached hereto as Annex 1 is a true and complete copy of resolutions
duly adopted by the [Board of Directors][Managers] of the Certifying Loan Party
on [  ], 2011; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only corporate proceedings of the Certifying Loan Party now in force relating to
or affecting the matters referred to therein.

 
 

--------------------------------------------------------------------------------

 
 
3.      Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Limited Liability Company Agreement] (or equivalent document) of the
Certifying Loan Party as in effect on the date hereof.
 
4.      Attached hereto as Annex 3 is a true and complete copy of the
Certificate of [Incorporation][Formation] of the Certifying Loan Party as in
effect on the date hereof.
 
5.      Attached hereto as Annex 4 is a list of the duly elected and qualified
officers of the Certifying Loan Party holding the offices indicated next to
their respective names, and the signatures appearing opposite their respective
names are the true and genuine signatures of such officers, and each of such
officers is duly authorized to execute and deliver on behalf of the Certifying
Loan Party each of the Loan Documents to which it is a party and any certificate
or other document to be delivered by the Certifying Loan Party pursuant to the
Loan Documents to which it is a party.
 
6.      Attached hereto as Annex 5 is a true, complete and correct copy of the
“long-form” certificate of good standing of the Certifying Loan Party issued by
the Secretary of State of the State of [Delaware].
 
IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.
 

     
Name:
 
Name:
Title:
 
Title:  Corporate Secretary

 
Date:  [             ], 2011

 
 

--------------------------------------------------------------------------------

 

Annex 1
 
Resolutions

 
 

--------------------------------------------------------------------------------

 

Annex 2
 
[By-Laws][Limited Liability Company Agreement]

 
 

--------------------------------------------------------------------------------

 

Annex 3
 
Certificate of [Incorporation][Formation]

 
 

--------------------------------------------------------------------------------

 

Annex 4
 
Incumbency

 
Name
 
Office
 
Signature
                                                   
  
 
  
 

 
 
 

--------------------------------------------------------------------------------

 

Annex 4
 
Certificate of Good Standing

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.
Assignor:
______________________________
     
2.
Assignee:
______________________________
   
[and is an Affiliate/Approved Fund of [identify Lender]2]
     
3.
Borrower:
Web.com Group, Inc.
     
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as administrative agent under the Credit Agreement
     
5.
Credit Agreement:
The First Lien Credit Agreement dated as of October 27, 2011 among Web.com
Group, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto




--------------------------------------------------------------------------------

2 Select as applicable.
 

 
 

--------------------------------------------------------------------------------

 


6.
Assigned Interest:



Facility Assigned3
 
Aggregate Amount of
Commitment/Loans
for all Lenders
   
Amount of
Commitment/Loans
Assigned
 
Percentage Assigned
of
Commitment/Loans4
      $       $    
 
%
    $       $    
 
%
    $       $    
 
%



Effective Date:   ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
         
NAME OF ASSIGNOR
     
By:
   
Title:
     
ASSIGNEE
         
NAME OF ASSIGNEE
     
By:
   
Title:




--------------------------------------------------------------------------------

3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment” or “Term Commitment”).
 
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 
 

--------------------------------------------------------------------------------

 


[Consented to and]5 Accepted:
     
JPMORGAN CHASE BANK, N.A., as Administrative Agent
     
By
   
Title:
     
[Consented to:]6
     
WEB.COM GROUP, INC.
     
By
   
Title:
     
JPMORGAN CHASE BANK, N.A., as Issuing Lender and Swingline Lender
     
By
 
 
Title:
 




--------------------------------------------------------------------------------

5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
6 To be added only if the consent of the Borrower, the Issuing Lender or the
Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.

 
 

--------------------------------------------------------------------------------

 


ANNEX 1
to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 
 

--------------------------------------------------------------------------------

 


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-1
 
[FORM OF]
 
U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the First Lien Credit Agreement dated as of October
27, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the
Lenders party thereto, the Co-Syndication Agents named therein, the
Co-Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
 
Pursuant to the provisions of Section 2.19(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code and is not subject to regulatory or other
legal requirements as a bank in any jurisdiction and has not been treated as a
bank for purposes of any tax, securities law or other filing or submission made
to any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code and (v) no payments in connection with any Loan Document are
effectively connected with the undersigned's conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate prior to the next payment date following
such change for any payment to the undersigned under the Loan Documents.
 
[NAME OF LENDER]
 
By:
     
Name:
   
Title:
 

 
Date: ________ __, 20[  ]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-2
 
[FORM OF]
 
U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the First Lien Credit Agreement dated as of October
27, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the
Lenders party thereto, the Co-Syndication Agents named therein, the
Co-Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
 
Pursuant to the provisions of Section 2.19(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) neither the undersigned nor any of its partners/members is (A) a bank
within the meaning of Section 881(c)(3)(A) of the Code or (B) subject to
regulatory or other legal requirements as a bank in any jurisdiction or has been
treated as a bank for purposes of any tax, securities law or other filing or
submission made to any Governmental Authority, any application made to a rating
agency or qualification for any exemption from tax, securities law or other
legal requirements, (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) no payments in connection with any Loan Document are effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate prior to the next payment date following
such change for any payment to the undersigned under the Loan Documents.
 
[NAME OF LENDER]

 
By:
     
Name:
   
Title:
 

 
Date: ________ __, 20[  ]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-3
 
[FORM OF]
 
U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the First Lien Credit Agreement dated as of October
27, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the
Lenders party thereto, the Co-Syndication Agents named therein, the
Co-Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
 
Pursuant to the provisions of Section 2.19(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code and
is not subject to regulatory or other legal requirements as a bank in any
jurisdiction and has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with the undersigned's conduct
of a U.S. trade or business.
 
The undersigned has furnished its participating Lender, the Borrower and the
Administrative Agent with a certificate of its non-U.S. Person status on
IRS Form W-8BEN.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender, the Borrower and the Administrative Agent
in writing and (2) the undersigned shall have at all times furnished such
Lender, the Borrower and the Administrative Agent with a properly completed and
currently effective certificate prior to the next payment date following such
change for any payment to the undersigned under the Loan Documents.
 
[NAME OF PARTICIPANT]
 
By:
     
Name:
   
Title:
 

 
Date: ________ __, 20[  ]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-4
 
[FORM OF]
 
U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the First Lien Credit Agreement dated as of October
27, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the
Lenders party thereto, the Co-Syndication Agents named therein, the
Co-Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
 
Pursuant to the provisions of Section 2.19(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii) 
neither the undersigned nor any of its partners/members is (A) a bank within the
meaning of Section 881(c)(3)(A) of the Code or (B) subject to regulatory or
other legal requirements as a bank in any jurisdiction or has been treated as a
bank for purposes of any tax, securities law or other filing or submission made
to any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements, (iv) none of its partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of
its partners/members is a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with the
undersigned's or its partners/members' conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender, the Borrower and the
Administrative Agent with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of its partners/members claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender, the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished such Lender, the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the next payment date following such change for any payment
to the undersigned under the Loan Documents.
 
[NAME OF PARTICIPANT]
 
By:
     
Name:
   
Title:
 

 
Date: ________ __, 20[  ]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF BORROWING NOTICE
 
To:          JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention:  Talitha Humes
Telecopy:  (713) 750-2878
Telephone:  (713) 427-6190


Reference is hereby made to the First Lien Credit Agreement, [currently
anticipated to be] dated as of October 27, 2011 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”; unless
otherwise defined herein, terms defined therein being used herein as therein
defined), among Web.com Group, Inc., a Delaware corporation (“Borrower”), the
several banks and other financial institutions or entities from time to time
party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent, and the other agents named therein.
 
Pursuant to Section [2.2][2.5] of the Credit Agreement, the Borrower hereby
gives notice to the Administrative Agent that Loans of the type and amount set
forth below be made to it in the form of [Term Loans][Revolving Loans] on the
date indicated below:
 
Type of Loan
(check one)
 
Interest
Period*
 
Amount**
 
Date of Loan***
             
ABR Loan
 
 
 
 
 
 
Eurodollar Loan
  
 
  
 
  
 

   

--------------------------------------------------------------------------------

*         For any Eurodollar Loan, one, two, three or six months (or, if agreed
by all applicable Lenders under the relevant Facility, nine or twelve months or
a shorter period).
 
**       If a Revolving Loan, (i) ABR Loans must be at least $500,000 or a whole
multiple thereof (or, if the then aggregate Available Revolving Commitments are
less than $500,000, such lesser amount) and (ii) Eurodollar Loans must be at
least $2,500,000 or a whole multiple of $500,000 in excess thereof.
 
***     At least three (3) Business Days later if a Eurodollar Loan or one (1)
Business Day if an ABR Loan.

 
 

--------------------------------------------------------------------------------

 
 
The Borrower hereby requests that the proceeds of Loans described in this
Borrowing Notice be made available to it as follows:
 
 [insert transmittal instructions].
 
[The undersigned Borrower hereby certifies that:
 
1.           No Default or Event of Default has occurred and is continuing
either now or after giving effect to the extension of credit described herein;
and
 
2.           All of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date hereof as if made on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date.]7
 

 
WEB.COM GROUP, INC.
       
By:
     
Name:
   
Title:
       
Date:
 

 

--------------------------------------------------------------------------------

7 For extensions of credit after the Closing Date
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF LOAN CONVERSION AND CONTINUATION NOTICE
 
Pursuant to Section 2.12 of that certain First Lien Credit Agreement, dated as
of October 27, 2011 (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”; unless otherwise defined herein,
terms defined therein being used herein as therein defined), among Web.com
Group, Inc., a Delaware corporation (“Borrower”), the several banks and other
financial institutions or entities from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent, and the other
agents named therein, this represents the Borrower’s request to convert or
continue Loans originally dated as of _________ __, ____ with an aggregate
principal amount of $_____________ (the “Original Borrowing”) as follows:
 

 
1.
Effective Date of conversion/continuation (which shall be a Business
Day):  ___________________________8

 
2.           Amount of borrowing being converted/continued:  $/US$______________
 
3.           Nature of conversion/continuation:
 
 
¨ a.
Conversion of ABR Loan to Eurodollar Loan

 
 
Specify portion of Original Borrowing to be allocated to such resulting
Eurodollar Loan, if applicable:$____________



 
¨ b.
Conversion of Eurodollar Loan to ABR Loan

 
Specify portion of Original Borrowing to be allocated to such resulting ABR
Loan, if applicable: $_______________
 
 
¨ c.       Continuation of Eurodollar Loan

 
Specify portion of Original Borrowing to be allocated to such continuation of
Eurodollar Loan, if applicable: $_______________
 
If borrowings are being continued as or converted to Eurodollar Loans, the
duration of the new Interest Period (as contemplated by the definition of
“Interest Period” in the Credit Agreement) that commences on the conversion/
continuation date:
              _______________  month(s)**



--------------------------------------------------------------------------------

8
For a conversion to ABR Loans, notice must be delivered to the Administrative
Agent no later than 11:00 A.M, New York City time, on the Business Day preceding
the proposed conversion.  For a conversion to Eurodollar Loans, notice must be
delivered to the Administrative Agent no later than 11:00 A.M, New York City
time, on the third Business Day preceding the proposed conversion.

 
**
For any Eurodollar Loan, one, two, three or six months (or, if agreed by all
applicable Lenders under the relevant Facility, nine or twelve months or a
shorter period)

 
 
 

--------------------------------------------------------------------------------

 
  
Upon delivery of this notice and upon effectiveness of the requested
continuation or conversion, as applicable, the Borrower shall be deemed to have
represented and warranted that the conditions to such conversion or
continuation, as applicable, specified in Section 2.12 of the Credit Agreement
have been satisfied.


Delivery of an executed counterpart of this notice by facsimile or electronic
mail shall be as effective as delivery of an original executed counterpart
hereof.
 
DATED:
   
WEB.COM GROUP, INC.
           
By:
             
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H-1
 
[FORM OF]
 
TERM LOAN NOTE
 
$[                      ]
[                ], 2011 New York, New York


FOR VALUE RECEIVED, WEB.COM GROUP, INC., a Delaware corporation (“Borrower”),
promises to pay [                   ], (“Payee”) or its registered assigns, on
or before October 27, 2017, the lesser of (a) [                   ]
($[        ]) and (b) the unpaid principal amount of all advances made by Payee
to Borrower as Term Loans under the Credit Agreement referred to below.
 
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain First Lien
Credit Agreement, dated as of October 27, 2011 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among BORROWER, as Borrower, the Lenders party thereto from time to time,
the Co-Syndication Agents named therein, the Co-Documentation Agents named
therein and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
This Note is one of the Notes issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loans evidenced
hereby were made and are to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement.  Unless and until an Assignment and Assumption effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Borrower, each
Agent and the Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby.  Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.
 
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
 
Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

 
 

--------------------------------------------------------------------------------

 
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
 
Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder (except as expressly provided in the Credit
Agreement and the Loan Documents).
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK.



 
WEB.COM GROUP, INC.
       
By:
         
Name:
         
Title:
 



[Signature Page to [                                                    ] Term
Loan Note]
 

 
 

--------------------------------------------------------------------------------

 
 
TRANSACTIONS ON
TERM LOAN NOTE



 
Date
 
Amount of Loan
Made This Date
 
Amount of Principal
Paid This Date
 
Outstanding Principal
Balance This Date
 
Notation
Made By
                   
  
 
  
 
  
 
  
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-2
 
[FORM OF]
 
REVOLVING LOAN NOTE
 
$[                     ]
[               ], 2011 New York, New York


FOR VALUE RECEIVED, WEB.COM GROUP, INC., a Delaware corporation (“Borrower”),
promises to pay [                   ], (“Payee”) or its registered assigns, on
or before October 27, 2016, the lesser of
(a) [                                          ] ($[                   ]) and
(b) the unpaid principal amount of all advances made by Payee to Borrower as
Revolving Loans under the Credit Agreement referred to below.
 
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain First Lien
Credit Agreement, dated as of October 27, 2011 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among BORROWER, as Borrower, the Lenders party thereto from time to time,
the Co-Syndication Agents named therein, the Co-Documentation Agents named
therein, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
This Note is one of the Notes issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Revolving Loans evidenced
hereby were made and are to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement.  Unless and until an Assignment and Assumption effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Borrower, each
Agent and the Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby.  Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.
 
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
 
Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

 
 

--------------------------------------------------------------------------------

 
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
 
Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder (except as expressly provided in the Credit
Agreement and the Loan Documents).
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK.
 

 
WEB.COM GROUP, INC.
       
By:
         
Name:
         
Title:
 



[Signature Page to [                                                    ]
Revolving Loan Note]

 
 

--------------------------------------------------------------------------------

 

TRANSACTIONS ON
REVOLVING LOAN NOTE



 
Date
 
Amount of Loan
Made This Date
 
Amount of Principal
Paid This Date
 
Outstanding Principal
Balance This Date
 
Notation
Made By
                   
  
 
  
 
  
 
  
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT I


FORM OF DISCOUNTED PREPAYMENT OPTION NOTICE
 
Date: __________, 20__
 
To: JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
This Discounted Prepayment Option Notice is delivered to you pursuant to Section
2.26(b) of that certain First Lien Credit Agreement, dated as of October 27,
2011 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), among WEB.COM GROUP, INC., the lenders and
other financial institutions which are parties thereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other agents which are parties thereto.
 
The Borrower hereby notifies you that, effective as of [  ], 20[  ], pursuant to
Section 2.26(b) of the Credit Agreement, the Borrower hereby notifies each
Lender that it is seeking:
 
 
1.
to prepay Term Loans at a discount in an aggregate principal amount of $[  ]9
(the “Proposed Discounted Prepayment Amount”);

 
 
2.
a percentage discount to the par value of the principal amount of Term Loans
[greater than or equal to [  ]% of par value but less than or equal to [  ]% of
par value][equal to [  ]% of par value] (the “Discount Range”); and

 
 
3.
a Lender Participation Notice on or before [  ], 20[  ]10, as determined
pursuant to Section 2.26(c) of the Credit Agreement (the “Acceptance Date”).

 
The Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.26 of the Credit Agreement.
 
The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:
 
 
1.
No Event of Default has occurred and is continuing or would result from the
Borrower making the Discounted Voluntary Prepayment.

 
 
2.
On the date hereof and after giving effect to such Discounted Voluntary
Prepayment, there will be no outstanding Revolving Loans or Swing Line Loans.




--------------------------------------------------------------------------------

9
Insert amount that is minimum of $10.0 million.

  
10
Insert date (a Business Day) that is at least five Business Days after date of
the Discounted Prepayment Option Notice.

 
 

--------------------------------------------------------------------------------

 

 
3.
The Borrower does not have any material non-public information (“MNPI”) with
respect to the Borrower or any of its Subsidiaries that could reasonably be
expected to have a material effect upon, or otherwise be material, (a) to a
Lender’s decision to participate in any Discounted Voluntary Prepayment, (b) to
the market price of the Term Loans or (c) for purposes of United States Federal
and state securities laws.

 
 
4.
Each of the other conditions to the Discounted Voluntary Prepayment contained in
Section 2.26 of the Credit Agreement has been satisfied.

 
The Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Prepayment
Option Notice.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.



 
WEB.COM GROUP, INC.
       
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT J


FORM OF LENDER PARTICIPATION NOTICE
 
Date: ____________, 20__
 
To:
JPMORGAN CHASE BANK, N.A.

 
[    ]

 
Ladies and Gentlemen:
 
Reference is made to (a) certain First Lien Credit Agreement, dated as of
October 27, 2011 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), among WEB.COM GROUP, INC. (the “Borrower”), the lenders and
other financial institutions which are parties thereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other agents which are parties thereto and (b)
that certain Discounted Prepayment Option Notice, dated [  ], 20[  ], from the
Borrower (the “Discounted Prepayment Option Notice”). Capitalized terms used
herein and not defined herein shall have the meaning ascribed to such terms in
the Credit Agreement or the Discounted Prepayment Option Notice, as applicable.
 
The undersigned Lender hereby gives you notice, pursuant to Section 2.26(c) of
the Credit Agreement, that it is willing to accept a Discounted Voluntary
Prepayment on Loans held by such Lender:
 
 
1.
in a maximum aggregate principal amount of $[  ] of Term Loans

 
and
 
 
2.
at a percentage discount to par value of the principal amount of Term Loans
equal to [  ]%[11] of par value (the “Acceptable Discount”).

 
The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.26 of the Credit Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.26(c) of the
Credit Agreement being a percentage of par value less than or equal to the
Acceptable Discount, the undersigned Lender hereby expressly consents and agrees
to a prepayment of its Term Loans pursuant to Section 2.26 of the Credit
Agreement in an aggregate principal amount equal to the Offered Loans, as such
principal amount may be reduced if the aggregate proceeds required to prepay
Qualifying Loans (disregarding any interest payable in connection with such
Qualifying Loans) would exceed the aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount for the relevant Discounted Voluntary
Prepayment, and acknowledges and agrees that such prepayment of its Loans will
be allocated at par value.
 
[Signature Page Follows]

 



--------------------------------------------------------------------------------

11
Insert amount within Discount Range that is a multiple of 25 basis points.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.
 

 
[NAME OF LENDER]
       
By:
     
Name:
   
Title:
       
[By:
     
Name:
   
Title:]12




--------------------------------------------------------------------------------

12 
If a second signature is required.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT K


FORM OF DISCOUNTED VOLUNTARY PREPAYMENT NOTICE
 
Date:________, 20__
 
To: JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.26(e) of that certain First Lien Credit Agreement, dated as of October
27, 2011 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), among WEB.COM GROUP, INC., the lenders and
other financial institutions which are parties thereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other agents which are parties thereto.
 
The Borrower hereby irrevocably notifies you that, pursuant to Section 2.26(d)
of the Credit Agreement, the Borrower will make a Discounted Voluntary
Prepayment to each Qualifying Lender with Qualifying Loans, which shall be made:
 
 
1.
on or before [  ], 20[  ]13 , as determined pursuant to Section 2.26(e) of the
Credit Agreement,

 
 
2.
in the aggregate principal amount of $[  ] of Term Loans

 
and
 
 
3.
at a percentage discount to the par value of the principal amount of the Term
Loans equal to [  ]% of par value (the “Applicable Discount”).

 
The Borrower expressly agrees that this Discounted Voluntary Prepayment Notice
is irrevocable and is subject to the provisions of Section 2.26 of the Credit
Agreement.
 
The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:
 
 
1.
No Event of Default has occurred and is continuing or would result from the
Borrower making the Discounted Voluntary Prepayment.

 
 
2.
On the date hereof and after giving effect to such Discounted Voluntary
Prepayment, there will be no outstanding Revolving Loans or Swing Line Loans.




--------------------------------------------------------------------------------

13
Insert date (a Business Day) that is no later than three Business Days after
date of this notice and no later than five Business Days after the Acceptance
Date (or such later date as the Administrative Agent shall reasonably agree,
given the time required to calculate the Applicable Discount and determine the
amount and holders of Qualifying Loans).


 
 

--------------------------------------------------------------------------------

 
 
 
3.
The Borrower does not have any material non-public information (“MNPI”) with
respect to the Borrower or any of its Subsidiaries that could reasonably be
expected to have a material effect upon, or otherwise be material, (a) to a
Lender’s decision to participate in any Discounted Voluntary Prepayment, (b) to
the market price of the Term Loans or (c) for purposes of United States Federal
and state securities laws.

 
 
4.
Each of the other conditions to the Discounted Voluntary Prepayment contained in
Section 2.26 of the Credit Agreement has been satisfied.

 
The Borrower agrees that if prior to the date of the Discounted Voluntary
Prepayment, any representation or warranty made herein by it will not be true
and correct as of the date of the Discounted Voluntary Prepayment as if then
made, it will promptly notify the Administrative Agent in writing of such fact,
who will promptly notify each participating Lender. After such notification, any
participating Lender may revoke its Lender Participation Notice within two
Business Days of receiving such notification.
 
The Borrower respectfully requests that Administrative Agent promptly notify
each of the relevant Lenders party to the Credit Agreement of this Discounted
Voluntary Prepayment Notice.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.
 

 
WEB.COM GROUP, INC.
     
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT L
FORM OF
INTERCREDITOR AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
INTERCREDITOR AGREEMENT
 
Intercreditor Agreement (this “Agreement”), dated as of October 27, 2011, among
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, with its
successors and assigns, and as more specifically defined below, the “First
Priority Representative”) for the First Priority Secured Parties (as defined
below), JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity,
with its successors and assigns, and as more specifically defined below, the
“Second Priority Representative”) for the Second Priority Secured Parties (as
defined below), WEB.COM GROUP, INC. (the “Borrower”) and each of the other Loan
Parties (as defined below) party hereto.
 
WHEREAS, the Borrower, the First Priority Representative and certain financial
institutions and other entities are parties to the first lien senior secured
First Lien Credit Agreement dated as of the date hereof (the “Existing First
Priority Agreement”), pursuant to which such financial institutions and other
entities have agreed to make loans and extend other financial accommodations to
the Borrower; and
 
WHEREAS, the Borrower, the Second Priority Representative and certain financial
institutions and other entities are parties to the second lien senior secured
Second Lien Credit Agreement dated as of the date hereof (the “Existing Second
Priority Agreement”), pursuant to which such financial institutions and other
entities have agreed to make loans to the Borrower; and
 
WHEREAS, the Borrower and the Loan Parties have granted to the First Priority
Representative security interests in the Common Collateral as security for
payment and performance of the First Priority Obligations; and
 
WHEREAS, the Borrower and the Loan Parties have granted to the Second Priority
Representative junior security interests in the Common Collateral as security
for payment and performance of the Second Priority Obligations;
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:
 
SECTION 1 .  Definitions.
 
1.1.           Defined Terms.  The following terms, as used herein, have the
following meanings:
 
“Additional First Priority Agreement” means any agreement designated as such in
writing by the First Priority Representative to the extent permitted to be so
designated under the First Priority Agreement and the Second Priority Agreement.
 
“Additional First Priority Debt” has the meaning set forth in Section 9.3(b).
 
“Additional Second Priority Agreement” means any agreement designated as such in
writing by the Second Priority Representative to the extent permitted to be so
designated under the Second Priority Agreement and the First Priority Agreement.
 
“Additional Second Priority Debt” has the meaning set forth in Section 9.3(b).
 
“Agreement” has the meaning set forth in the introductory paragraph hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
2
 
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
 
“Borrower” has the meaning set forth in the introductory paragraph hereof.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with GAAP
as in effect on the date of this Agreement.
 
“Cash Collateral” has the meaning set forth in Section 3.7.
 
“Common Collateral” means all assets that are both First Priority Collateral and
Second Priority Collateral.
 
“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, that Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.
 
“DIP Financing” has the meaning set forth in Section 5.2.
 
“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies with respect to
the Common Collateral under, as applicable, the First Priority Documents or the
Second Priority Documents, or applicable law, including the exercise of any
rights of set-off or recoupment, and the exercise of any rights or remedies of a
secured creditor under the Uniform Commercial Code of any applicable
jurisdiction or under the Bankruptcy Code.
 
“Enforcement Notice” has the meaning set forth in Section 3.7.
 
“Existing First Priority Agreement” has the meaning set forth in the first
WHEREAS clause of this Agreement.
 
“Existing Second Priority Agreement” has the meaning set forth in the second
WHEREAS clause of this Agreement.
 
“First Priority Agreement” means the collective reference to (a) the Existing
First Priority Agreement, (b) any Additional First Priority Agreement and (c)
any other secured credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, increase, renew, refund, replace (whether upon or after
termination or otherwise) or refinance (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time the
indebtedness and other obligations outstanding under the Existing First Priority
Agreement, any Additional First Priority Agreement or any other agreement or
instrument referred to in this clause (c) unless such agreement or instrument
expressly provides that it is not intended to be and is not a First Priority
Agreement hereunder (a “Replacement First Priority Agreement”).  Any reference
to the First Priority Agreement hereunder shall be deemed a reference to any
First Priority Agreement then extant.
 
 
 

--------------------------------------------------------------------------------

 
 
3
 
 
“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any Loan Party, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.
 
“First Priority Creditors” means each “Secured Party” as defined in the First
Priority Guarantee and Collateral Agreement or any First Priority Agreement, the
First Priority Representatives or any Persons that are designated under the
First Priority Agreement as the “First Priority Creditors” for purposes of this
Agreement.
 
“First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.
 
“First Priority Guarantee” means any guarantee by any Loan Party of any or all
of the First Priority Obligations.
 
“First Priority Guarantee and Collateral Agreement” means the “Guarantee and
Collateral Agreement” as defined in the Existing First Priority Agreement.
 
“First Priority Lien” means any Lien created by the First Priority Security
Documents.
 
“First Priority Obligations” means (a) with respect to the Existing First
Priority Agreement, all “Obligations” of each Loan Party as defined in the
Existing First Priority Agreement and (b) with respect to each other First
Priority Agreement, (i) all principal of and interest (including any
Post-Petition Interest) and premium (if any) on all loans made or other
indebtedness issued or incurred pursuant to such First Priority Agreement, (ii)
all reimbursement obligations (if any) and interest thereon (including any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to such First Priority Agreement, (iii) all
Specified Swap Agreements, (iv) all Specified Cash Management Agreements and (v)
all guarantee obligations, fees, expenses and other amounts payable from time to
time pursuant to the applicable First Priority Documents, in each case whether
or not allowed or allowable in an Insolvency Proceeding. To the extent any
payment with respect to any First Priority Obligation (whether by or on behalf
of any Loan Party, as proceeds of security, enforcement of any right of setoff
or otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any Second
Priority Secured Party, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.
 
 
 

--------------------------------------------------------------------------------

 
 
4
 
 
“First Priority Obligations Payment Date” means the first date on which (a) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in full (or cash collateralized or
defeased in accordance with the terms of the First Priority Documents), (b) all
commitments to extend credit under the First Priority Documents have been
terminated and (c) there are no outstanding letters of credit or similar
instruments issued under the First Priority Documents (other than such as have
been cash collateralized or defeased in accordance with the terms of the First
Priority Documents).  Upon the written request by the Second Priority
Representative or the Borrower, the First Priority Representative shall promptly
deliver a written notice to the Second Priority Representative and the Borrower
stating that (to the extent such events have occurred) the events described in
clauses (a), (b) and (c) have occurred to the satisfaction of the First Priority
Secured Parties.
 
“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof.  In the case of any Replacement First Priority Agreement, the
First Priority Representative shall be the Person identified as such in such
Replacement First Priority Agreement.
 
“First Priority Secured Parties” means the First Priority Representative, the
First Priority Creditors and any other holders of the First Priority
Obligations.
 
“First Priority Security Documents” means the “Security Documents” as defined in
the First Priority Agreement, and any other documents that are designated under
the First Priority Agreement as “First Priority Security Documents” for purposes
of this Agreement.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.
 
 “Insolvency Proceeding” means any proceeding of which any Loan Party is the
subject and in respect of bankruptcy, insolvency, winding up, receivership,
dissolution or assignment for the benefit of creditors, in each of the foregoing
events whether under the Bankruptcy Code or any similar federal, state or
foreign bankruptcy, insolvency, reorganization, receivership or similar law.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.
 
“Loan Party” means Borrower and each of its Subsidiaries that is a party, or
which at any time becomes a party to any First Priority Document or Second
Priority Document.  All references in this Agreement to any Loan Party shall
include such Loan Party as a debtor-in-possession and any receiver or trustee
for such Loan Party in any Insolvency Proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
5
 
 
“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.
 
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.
 
“Purchase” has the meaning set forth in Section 3.7.
 
“Purchase Notice” has the meaning set forth in Section 3.7.
 
“Purchase Price” has the meaning set forth in Section 3.7.
 
“Purchasing Parties” has the meaning set forth in Section 3.7.
 
“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.
 
“Recovery” has the meaning set forth in Section 5.5.
 
“Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement.”
 
 “Second Priority Agreement” means the collective reference to (a) the Existing
Second Priority Agreement, (b) any Additional Second Priority Agreement and (c)
any other credit agreement, loan agreement, note agreement, promissory note,
indenture, or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Second Priority Agreement,
any Additional Second Priority Agreement or any other agreement or instrument
referred to in this clause (c).  Any reference to the Second Priority Agreement
hereunder shall be deemed a reference to any Second Priority Agreement then
extant.
 
“Second Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any Loan Party, in which a Lien is granted or
purported to be granted to any Second Priority Secured Party as security for any
Second Priority Obligation.
 
“Second Priority Creditors” means the “Secured Parties” as defined in the Second
Priority Guarantee and Collateral Agreement or any Second Priority Agreement,
the Second Priority Representatives or any Persons that are designated under the
Second Priority Agreement as the “Second Priority Creditors” for purposes of
this Agreement.
 
“Second Priority Documents” means each Second Priority Agreement, each Second
Priority Security Document and each Second Priority Guarantee.
 
 
 

--------------------------------------------------------------------------------

 
 
6
 
 
“Second Priority Guarantee” means any guarantee by any Loan Party of any or all
of the Second Priority Obligations.
 
“Second Priority Guarantee and Collateral Agreement” means the “Guarantee and
Collateral Agreement” as defined in the Existing Second Priority Agreement.
 
“Second Priority Lien” means any Lien created by the Second Priority Security
Documents.
 
“Second Priority Obligations” means (a) all “Obligations” of each Loan Party as
defined in the Existing Second Priority Agreement and (b) with respect to each
other Second Priority Agreement, (i) all principal of and interest (including
any Post-Petition Interest) and premium (if any) on all loans made or other
indebtedness issued or incurred pursuant to such Second Priority Agreement, (ii)
all reimbursement obligations (if any) and interest thereon (including any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to such Second Priority Agreement and (iii) all
guarantee obligations, fees, expenses and other amounts payable from time to
time pursuant to the applicable Second Priority Documents, in each case whether
or not allowed or allowable in an Insolvency Proceeding.  To the extent any
payment with respect to any Second Priority Obligation (whether by or on behalf
of any Loan Party, as proceeds of security, enforcement of any right of setoff
or otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any First
Priority Secured Party, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties hereunder, be deemed to be reinstated
and outstanding as if such payment had not occurred.
 
“Second Priority Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Second
Priority Representative” in any Second Priority Agreement other than the
Existing Second Priority Agreement.
 
“Second Priority Secured Parties” means the Second Priority Representative, the
Second Priority Creditors and any other holders of the Second Priority
Obligations.
 
“Second Priority Security Documents” means the “Security Documents” as defined
in the Second Priority Agreement and any documents that are designated under the
Second Priority Agreement as “Second Priority Security Documents” for purposes
of this Agreement.
 
“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.
 
“Specified Cash Management Agreement” means any agreement providing for
treasury, depositary, purchasing card or cash management services, or bank card
products or services provided in connection therewith, including in connection
with any automated clearing house transfers of funds or any similar transactions
between any Loan Party and any holder of First Priority Obligations (other than
under the Specified Cash Management Agreement), or an affiliate thereof, which
has been designated as a “Specified Cash Management Agreement” in accordance
with the requirements of the First Priority Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
7
 
 
“Specified Swap Agreement” means any Swap Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by any Loan
Party and any Person that is holder of First Priority Obligations (other than
under the Specified Swap Agreement) or an affiliate thereof, at the time such
Swap Agreement is entered into.
 
“Standstill Period” has the meaning set forth in Section 3.2.
 
“Surviving Obligations” has the meaning set forth in Section 3.7.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its subsidiaries shall be a “Swap Agreement”.
 
“Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligation and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Priority Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.
 
1.2           Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified, (ii) any
reference herein to any Person shall be construed to include such Person’s
successors or permitted assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Sections shall be construed to refer to Sections of this
Agreement and (v) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
 
 
 

--------------------------------------------------------------------------------

 
 
8
 
 
           SECTION 2.  Lien Priorities.
 
2.1           Subordination of Liens.  (a)  Any and all Liens now existing or
hereafter created or arising in favor of any Second Priority Secured Party
securing the Second Priority Obligations, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise are expressly junior
in priority, operation and effect to any and all Liens on the Common Collateral
now existing or hereafter created or arising in favor of the First Priority
Secured Parties securing the First Priority Obligations, notwithstanding (i)
anything to the contrary contained in any agreement or filing to which any
Second Priority Secured Party may now or hereafter be a party, and regardless of
the time, order or method of grant, attachment, recording or perfection of any
financing statements or other security interests, assignments, pledges, deeds,
mortgages and other Liens, or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (ii) any provision of the Uniform Commercial
Code or any applicable law or any First Priority Document or Second Priority
Document or any other circumstance whatsoever and (iii) the fact that any such
Liens in favor of any First Priority Secured Party securing any of the First
Priority Obligations are (x) subordinated to any Lien securing any obligation of
any Loan Party other than the Second Priority Obligations or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed.
 
(b)  No First Priority Secured Party or Second Priority Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including any Insolvency Proceeding), the validity, extent,
perfection, priority or enforceability of any security interest in the Common
Collateral granted to the other.  Notwithstanding any failure by any First
Priority Secured Party or Second Priority Secured Party to perfect its security
interests in the Common Collateral or any avoidance, invalidation or
subordination by any third party or court of competent jurisdiction of the
security interests in the Common Collateral granted to the First Priority
Secured Parties or the Second Priority Secured Parties, the priority and rights
as between the First Priority Secured Parties and the Second Priority Secured
Parties with respect to the Common Collateral shall be as set forth herein.
 
2.2           Nature of First Priority Obligations.  The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
acknowledges that a portion of the First Priority Obligations may represent debt
that is revolving in nature and that the amount thereof that may be outstanding
at any time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the First Priority Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the First Priority Obligations may be increased, replaced or refinanced, in
each event, without notice to or consent by the Second Priority Secured Parties
and without affecting the provisions hereof, but only so long as, except in the
case of any DIP Financing, any such obligations are permitted to be incurred
pursuant to the Second Priority Documents.  The lien priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of either the First Priority
Obligations or the Second Priority Obligations, or any portion thereof.
 
2.3           Agreements Regarding Actions to Perfect Liens.  (a)  The Second
Priority Representative on behalf of itself and the other Second Priority
Secured Parties agrees that UCC-1 financing statements, patent, trademark or
copyright filings or other filings or recordings filed or recorded by or on
behalf of the Second Priority Representative with respect to the Common
Collateral shall be in form reasonably satisfactory to the First Priority
Representative.
 
 
 

--------------------------------------------------------------------------------

 
 
9
 
 
(b)  The Second Priority Representative agrees on behalf of itself and the other
Second Priority Secured Parties that all mortgages, deeds of trust, deeds and
similar instruments (collectively, “mortgages”) now or hereafter filed against
Real Property that constitutes Common Collateral in favor of or for the benefit
of the Second Priority Representative and the other Second Priority Secured
Parties shall be in form reasonably satisfactory to the First Priority
Representative and shall contain the following notation:  “The lien created by
this mortgage on the property described herein is junior and subordinate to the
lien on such property created by any mortgage, deed of trust or similar
instrument now or hereafter granted to the First Priority Representative, and
its successors and assigns, in such property, in accordance with the provisions
of the Intercreditor Agreement dated as of October 27, 2011 among JPMorgan Chase
Bank, N.A., as Administrative Agent for the First Priority Secured Parties,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Second Priority
Secured Parties, Web.com Group, Inc., a Delaware corporation, as Borrower, and
the Loan Parties referred to therein, as amended, modified or supplemented from
time to time.”
 
(c)  The First Priority Representative hereby acknowledges that, to the extent
that it holds, or a third party holds on its behalf, physical possession of or
“control” (as defined in the Uniform Commercial Code) over Common Collateral
pursuant to the First Priority Security Documents, such possession control is
also for the benefit of and on behalf of, and the First Priority Representative
or such third party holds such possession or control as bailee and agent for,
the Second Priority Representative and the other Second Priority Secured Parties
solely to the extent required to perfect their security interest in such Common
Collateral (such bailment and agency for perfection being intended, among other
things, to satisfy the requirements of Sections 8-301(a)(2) and 9-313(c) of the
Uniform Commercial Code).  Nothing in the preceding sentence shall be construed
to impose any duty on the First Priority Representative (or any third party
acting on its behalf) with respect to such Common Collateral or provide the
Second Priority Representative or any other Second Priority Secured Party with
any rights with respect to such Common Collateral beyond those specified in this
Agreement and the Second Priority Security Documents; provided that subsequent
to the occurrence of the First Priority Obligations Payment Date, the First
Priority Representative shall (i) deliver to the Second Priority Representative,
at the Borrower’s sole cost and expense, the Common Collateral in its possession
or control together with any necessary endorsements to the extent required by
the Second Priority Documents (and to the extent not so required, such delivery
shall be made to the Borrower) or (ii) direct and deliver such Common Collateral
as a court of competent jurisdiction otherwise directs, and provided, further,
that the provisions of this Agreement are intended solely to govern the
respective Lien priorities as between the First Priority Secured Parties and the
Second Priority Secured Parties and shall not impose on the First Priority
Secured Parties any obligations in respect of the disposition of any Common
Collateral (or any proceeds thereof) that would conflict with prior perfected
Liens or any claims thereon in favor of any other Person that is not a Secured
Party.
 
2.4           No New Liens.  So long as the First Priority Obligations Payment
Date has not occurred, the parties hereto agree that (a) there shall be no Lien,
and no Loan Party shall have any right to create any Lien, on any assets of any
Loan Party securing any Second Priority Obligation if these same assets are not
subject to, and do not become subject to, a Lien securing the First Priority
Obligations and (b) if any Second Priority Secured Party shall acquire or hold
any Lien on any assets of any Loan Party securing any Second Priority Obligation
which assets are not also subject to the first-priority Lien of the First
Priority Representative under the First Priority Documents, then the Second
Priority Representative, upon demand by the First Priority Representative, will
without the need for any further consent of any other Second Priority Secured
Party, notwithstanding anything to the contrary in any other Second Priority
Document either (i) release such Lien or (ii) assign it to the First Priority
Representative as security for the First Priority Obligations (in which case the
Second Priority Representative may retain a junior Lien on such assets subject
to the terms hereof).  To the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the First Priority Secured Parties, the Second Priority
Representative and the other Second Priority Secured Parties agree that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.4 shall be subject to Section
4.1.
 
 
 

--------------------------------------------------------------------------------

 
 
10
 
 
SECTION 3. Enforcement Rights.
 
3.1           Exclusive Enforcement. Until the First Priority Obligations
Payment Date has occurred, whether or not an Insolvency Proceeding has been
commenced by or against any Loan Party, the First Priority Secured Parties shall
have the exclusive right to take and continue any Enforcement Action with
respect to the Common Collateral, without any consultation with or consent of
any Second Priority Secured Party, but subject to the provisos set forth in
Sections 3.2 and 5.1.  Upon the occurrence and during the continuance of a
default or an event of default under the First Priority Documents, the First
Priority Representative and the other First Priority Secured Parties may take
and continue any Enforcement Action with respect to the First Priority
Obligations and the Common Collateral permitted under the First Priority
Documents in such order and manner as they may determine in their sole
discretion.
 
3.2           Standstill and Waivers.  The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that,
until the First Priority Obligations Payment Date has occurred, subject to the
proviso set forth in Section 5.1:
 
(a)  they will not take or cause to be taken any Enforcement Action;
 
(b)  they will not take or cause to be taken any action, the purpose or effect
of which is to make any Lien in respect of any Second Priority Obligation pari
passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties;
 
(c)  they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including the filing or
commencement of, or the joining in the filing or commencement of, an Insolvency
Proceeding) or otherwise, any foreclosure, sale, lease, exchange, transfer or
other disposition of the Common Collateral by any First Priority Secured Party
or any other Enforcement Action taken (or any forbearance from taking any
Enforcement Action) by or on behalf of any First Priority Secured Party;
 
(d)  they have no right to (i) direct either the First Priority Representative
or any other First Priority Secured Party to exercise any right, remedy or power
with respect to the Common Collateral or pursuant to the First Priority Security
Documents or (ii) consent or object to the exercise by the First Priority
Representative or any other First Priority Secured Party of any right, remedy or
power with respect to the Common Collateral or pursuant to the First Priority
Security Documents or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (d), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right);
 
 
 

--------------------------------------------------------------------------------

 
 
11
 
 
(e)  they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any First Priority
Secured Party seeking damages from or other relief by way of specific
performance, injunction or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents; and
 
(f)  they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.
 
provided that, notwithstanding the foregoing, any Second Priority Secured Party
may exercise its rights and remedies in respect of the Common Collateral under,
and to the extent provided for in, the Second Priority Security Documents or
applicable law after the passage of a period of 180 days (the “Standstill
Period”) from the date of delivery of a notice in writing by the Second Priority
Representative to the First Priority Representative of its intention to exercise
such rights and remedies, which notice may only be delivered following the
occurrence of and during the continuation of an “Event of Default” under and as
defined in the Second Priority Agreement; provided, further, however, that,
notwithstanding the foregoing, in no event shall any Second Priority Secured
Party exercise or continue to exercise any such rights or remedies if,
notwithstanding the expiration of the Standstill Period, (i) any First Priority
Secured Party shall have commenced and be diligently pursuing the exercise of
any of its rights and remedies with respect to all or any material portion of
the Common Collateral (prompt notice of such exercise to be given to the Second
Priority Representative) or (ii) an Insolvency Proceeding in respect of any Loan
Party shall have been commenced; and provided, further, that in any Insolvency
Proceeding commenced by or against any Loan Party, the Second Priority
Representative and the other Second Priority Secured Parties may take any action
expressly permitted by Section 5.
 
Notwithstanding the foregoing, the Second Priority Representative and the Second
Priority Secured Parties may:
 
 
(1)
file a claim or statement of interest with respect to the Second Priority
Obligations; provided that an Insolvency Proceeding has been commenced by or
against the Loan Parties;

 
 
(2)
take any action (not adverse to the priority status of the Liens on the First
Priority Collateral, or the rights of any First Priority Representative or the
First Priority Secured Parties to exercise remedies in respect thereof) in order
to create, perfect, preserve or protect its Lien on the Common Collateral;

 
 
(3)
file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Second
Priority Secured Parties, including any claims secured by the Common Collateral,
if any, in each case in accordance with the terms of this Agreement;

 
 
 
 

--------------------------------------------------------------------------------

 
 
12
 
 
 
(4)
file any pleadings, objections, motions or agreements or take any positions that
assert rights or interests available to unsecured creditors of the Loan Parties
arising under either any Insolvency Proceeding or applicable non-bankruptcy law,
in each case not inconsistent with the terms of this Agreement;

 
 
(5)
vote on any plan of reorganization, file any proof of claim, make other filings
and make any arguments and motions that are, in each case, in accordance with
the terms of this Agreement, with respect to the Second Priority Obligations and
the Common Collateral;

 
 
(6)
exercise any of its rights or remedies with respect to the Common Collateral
after the termination of the Standstill Period to the extent permitted by this
Section 3.2;

 
 
(7)
present a cash or credit bid (in the case of any such credit bid, so long as
such bid provides for payment in full of the First Priority Obligations) at any
Section 363 hearing or with respect to any other Common Collateral disposition;
and

 
 
(8)
bid for or purchase Common Collateral at any private or judicial foreclosure
upon such Common Collateral initiated by the First Priority Representative and
the First Priority Secured Parties.

 
3.3           Judgment Creditors.  In the event that any Second Priority Secured
Party becomes a judgment lien creditor as a result of its enforcement of its
rights as an unsecured creditor, any such judgment lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the First
Priority Liens and the First Priority Obligations) to the same extent as other
Liens securing the Second Priority Obligations are subject to the terms of this
Agreement.
 
3.4           Cooperation.  The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that each of them
shall take such actions as the First Priority Representative shall reasonably
request in writing in connection with the exercise by the First Priority Secured
Parties of their rights set forth herein.
 
3.5           No Additional Rights For the Loan Parties Hereunder.  Except as
provided in Section 3.6, if any First Priority Secured Party or Second Priority
Secured Party shall enforce its rights or remedies in violation of the terms of
this Agreement, no Loan Party shall be entitled to use such violation as a
defense to any action by any First Priority Secured Party or Second Priority
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any First Priority Secured Party or Second Priority
Secured Party.  In addition, and without limiting the first sentence of this
Section or the provisions of Section 3.6, any Loan Party may enforce any
provision of this Agreement with the prior written consent of the First Priority
Representative.
 
3.6           Actions Upon Breach.  (a)  If any Second Priority Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against  any Loan Party or the Common Collateral, then unless the
First Priority Representative shall object in writing, such Loan Party may
interpose as a defense or dilatory plea the making of this Agreement, and any
First Priority Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Loan Party.
 
 
 

--------------------------------------------------------------------------------

 
 
13
 
 
(b)  Should any Second Priority Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including any attempt to realize upon or enforce any remedy
with respect to this Agreement in a manner contrary to this Agreement), or fail
to take any action expressly required by this Agreement to be taken by such
Second Priority Secured Party, any First Priority Secured Party (in its own name
or in the name of the relevant Loan Party) or the relevant Loan Party may obtain
relief against such Second Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the First Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) the Second Priority Representative, on behalf of itself and the other
Second Priority Secured Parties, hereby waives (to the extent it may lawfully do
so) any defense any Second Priority Secured Party may have that the Loan Parties
and/or the First Priority Secured Parties cannot demonstrate damage and/or be
made whole by the awarding of damages.
 
3.7  Option to Purchase.  (a)  The First Priority Representative agrees that it
will give the Second Priority Representative written notice (the “Enforcement
Notice”) within five Business Days after commencing any Enforcement Action with
respect to Common Collateral or the institution of any Insolvency Proceeding
(which notice shall be effective for all Enforcement Actions taken after the
date of such notice so long as the First Priority Representative is diligently
pursuing in good faith the exercise of its default or enforcement rights or
remedies against, or diligently attempting in good faith to vacate any stay of
enforcement rights of its senior Liens on a material portion of the Common
Collateral, including all Enforcement Actions identified in such
notice).  Following the commencement of an Enforcement Action or the institution
of any Insolvency Proceeding by the First Priority Representative or any other
First Priority Secured Party, any Second Priority Secured Party shall have the
option, but in no event the obligation, upon receipt of the Enforcement Notice
by the Second Priority Representative, by irrevocable written notice (the
“Purchase Notice”) delivered by the Second Priority Representative to the First
Priority Representative no later than five Business Days  after receipt by the
Second Priority Representative of the Enforcement Notice, to purchase all (but
not less than all) of the First Priority Obligations from the First Priority
Secured Parties.  If the Second Priority Representative so delivers the Purchase
Notice, the First Priority Representative shall terminate any existing
Enforcement Actions and shall not take any further Enforcement Actions,
provided, that the Purchase (as defined below) shall have been consummated on
the date specified in the Purchase Notice in accordance with this Section 3.7.
 
(b)  On the date specified by the Second Priority Representative in the Purchase
Notice (which shall be a Business Day not less than five Business Days, nor more
than ten Business Days, after receipt by the First Priority Representative of
the Purchase Notice), the First Priority Secured Parties shall, subject to any
required approval of any court or other governmental authority then in effect,
sell to the Second Priority Secured Parties electing to purchase pursuant to
Section 3.7(a) (the “Purchasing Parties”), and the Purchasing Parties shall
purchase (the “Purchase”) from the First Priority Secured Parties, the First
Priority Obligations; provided, that the First Priority Obligations purchased
shall not include any rights of First Priority Secured Parties with respect to
indemnification and other obligations of the Loan Parties under the First
Priority Documents that are expressly stated to survive the termination of the
First Priority Documents (the “Surviving Obligations”).
 
 
 

--------------------------------------------------------------------------------

 
 
14
 
 
(c)  Without limiting the obligations of the Loan Parties under the First
Priority Documents to the First Priority Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall (i) pay to
the First Priority Secured Parties as the purchase price (the “Purchase Price”)
therefor the full amount of all First Priority Obligations then outstanding and
unpaid (including principal, accrued and unpaid interest at the contract rate,
fees, breakage costs, attorneys’ fees and expenses, and, in the case of any
Specified Swap Agreements, the amount that would be payable by the relevant Loan
Party thereunder if it were to terminate such Specified Swap Agreements on the
date of the Purchase or, if not terminated, an amount determined by the relevant
First Priority Secured Party to be necessary to collateralize its credit risk
arising out of such Specified Swap Agreements), (ii) furnish cash collateral
(the “Cash Collateral”) to the First Priority Secured Parties in such amounts as
the relevant First Priority Secured Parties determine is reasonably necessary to
secure such First Priority Secured Parties in connection with any outstanding
letters of credit (not to exceed 103% of the aggregate undrawn face amount of
such letters of credit), (iii) agree to reimburse the First Priority Secured
Parties for any loss, cost, damage or expense (including attorneys’ fees and
expenses) in connection with any fees, costs or expenses related to any checks
or other payments provisionally credited to the First Priority Obligations or as
to which the First Priority Secured Parties have not yet received final payment
and (iv) agree, after written request from the First Priority Representative, to
reimburse the First Priority Secured Parties in respect of indemnification
obligations of the Loan Parties under the First Priority Documents as to matters
or circumstances known to the Purchasing Parties at the time of the Purchase
which could reasonably be expected to result in any loss, cost, damage or
expense to any of the First Priority Secured Parties, provided that, in no event
shall any Purchasing Party have any liability for such amounts in excess of
proceeds of Common Collateral actually received by the Purchasing Parties.
 
(d)  The Purchase Price and Cash Collateral shall be remitted by wire transfer
in immediately available funds to such account of the First Priority
Representative as it shall designate to the Purchasing Parties.  The First
Priority Representative shall, promptly following its receipt thereof,
distribute the amounts received by it in respect of the Purchase Price to the
First Priority Secured Parties in accordance with the First Priority
Agreement.  Interest shall be calculated to but excluding the day on which the
Purchase occurs if the amounts so paid by the Purchasing Parties to the account
designated by the First Priority Representative are received in such account
prior to 12:00 noon, New York City time, and interest shall be calculated to and
including such day if the amounts so paid by the Purchasing Parties to the
account designated by the First Priority Representative are received in such
account later than 12:00 noon, New York City time.
 
(e)  The Purchase shall be made without representation or warranty of any kind
by the First Priority Secured Parties as to the First Priority Obligations, the
Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that the First Priority Secured Parties shall represent
and warrant:  (i) the amount of the First Priority Obligations being purchased,
(ii) that the First Priority Secured Parties own the First Priority Obligations
free and clear of any Liens and (iii) that the First Priority Secured Parties
have the right to assign the First Priority Obligations and the assignment is
duly authorized.
 
(f)  For the avoidance of doubt, the parties hereto hereby acknowledge and agree
that in no event shall the Second Priority Representative (i) be deemed to be a
Purchasing Party for purposes of this Section 3.7, (ii) be subject to or liable
for any obligations of a Purchasing Party pursuant to this Section 3.7 or (iii)
incur any liability to any First Priority Secured Party or any other Person in
connection with any Purchase pursuant to this Section 3.7.
 
 
 

--------------------------------------------------------------------------------

 
 
15
 
 
3.8  Rights as Unsecured Creditors.  Notwithstanding anything to the contrary in
this Agreement, the Second Priority Representative and the Second Priority
Secured Parties may exercise rights and remedies available to unsecured
creditors against the Loan Parties, in each case not inconsistent with the terms
of this Agreement and to the extent such rights and remedies have not been
limited in respect of Second Priority Secured Parties rights as secured
creditors, that have granted Liens to secure the Second Priority Obligations in
accordance with the terms of the Second Priority Documents and applicable law;
provided that in the event that any Second Priority Secured Party becomes a
judgment Lien creditor in respect of the Common Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Second
Priority Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Priority
Obligations) as the other Liens securing the Second Priority Obligations are
subject to this Agreement.
 
3.9  Second Lien Interest, Principal, Etc.  Nothing in this Agreement shall
prohibit the receipt by the Second Priority Representative or any Second
Priority Secured Parties of the required payments of interest, principal and
other amounts owed in respect of the Second Priority Obligations so long as such
receipt is not the direct or indirect result of the exercise by the Second
Priority Representative or any Second Priority Secured Parties of rights or
remedies as a secured creditor (including set off) or enforcement in
contravention of this Agreement of any Lien held by any of them.  Nothing in
this Agreement impairs or otherwise adversely affects any rights or remedies the
First Priority Representative or the First Priority Secured Parties may have
with respect to the Common Collateral.
 
SECTION 4.  Application of Proceeds of Common Collateral; Dispositions and
Releases of Common Collateral; Inspection and Insurance.
 
4.1           Application of Proceeds; Turnover Provisions.  All proceeds of
Common Collateral (including any interest earned thereon) resulting from the
sale, collection or other disposition of Common Collateral in connection with an
Enforcement Action, whether or not pursuant to an Insolvency Proceeding, shall
be distributed as follows: first to the First Priority Representative for
application to the First Priority Obligations in accordance with the terms of
the First Priority Documents, until the First Priority Obligations Payment Date
has occurred and thereafter, to the Second Priority Representative for
application in accordance with the Second Priority Documents.  Until the
occurrence of the First Priority Obligations Payment Date, any Common
Collateral, including any such Common Collateral constituting proceeds, that may
be received by any Second Priority Secured Party in violation of this Agreement
shall be segregated and held in trust and promptly paid over to the First
Priority Representative, for the benefit of the First Priority Secured Parties,
in the same form as received, with any necessary endorsements, and each Second
Priority Secured Party hereby authorizes the First Priority Representative to
make any such endorsements as agent for the Second Priority Representative
(which authorization, being coupled with an interest, is irrevocable).
 
 
 

--------------------------------------------------------------------------------

 
 
16
 
 
4.2           Releases of Second Priority Lien.  (a) Upon any release, sale or
disposition of Common Collateral permitted pursuant to the terms of the First
Priority Documents that results in the release of the First Priority Lien on any
Common Collateral (excluding any sale or other disposition that is expressly
prohibited by the Second Priority Agreement as in effect on the date hereof
unless such sale or disposition is consummated (x) in connection with an
Enforcement Action, (y) after the institution of any Insolvency Proceeding or
(z) by any Loan Party, with the consent of the First Priority Representative,
after the occurrence and during the continuance of any Event of Default under,
and as defined in, the First Priority Agreement), (i) the Second Priority Lien
on such Common Collateral (excluding any portion of the proceeds of such Common
Collateral remaining after the First Priority Obligations Payment Date occurs),
(and in the case of any release, sale or disposition of all or substantially all
of the equity interests or assets of any Loan Party that has guaranteed any
Second Priority Obligations, such Loan Party’s liability in respect of the
Second Priority Obligations) shall be automatically and unconditionally released
with no further consent or action of any Person, and (ii) the Second Priority
Creditors shall be deemed to have consented under the Second Priority Documents
to such release, sale or disposition of such Common Collateral (and in the case
of any release, sale or disposition of all or substantially all of the equity
interests or assets of any Loan Party that has guaranteed any Second Priority
Obligations, the release of such Loan Party’s liability in respect of the Second
Priority Obligations), and to have waived the provisions of the Second Priority
Documents to the extent necessary to permit such release, sale or disposition
(and in the case of any release, sale or disposition of all or substantially all
of the equity interests or assets of any Loan Party that has guaranteed any
Second Priority Obligations, the release of such Loan Party’s liability in
respect of the Second Priority Obligations).
 
(b)  The Second Priority Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
First Priority Representative shall request in writing to evidence any release
of the Second Priority Lien or any release of the applicable Loan Party
guarantor of the Second Priority Obligations, in each case as provided in
paragraph (a) of this Section 4.2.  The Second Priority Representative hereby
appoints the First Priority Representative and any officer or duly authorized
person of the First Priority Representative, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of the Second Priority Representative and in the name of the
Second Priority Representative or in the First Priority Representative’s own
name, from time to time, in the First Priority Representative’s sole discretion,
for the purposes of carrying out the terms of this Section 4.2, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
Section 4.2, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable).
 
4.3           Inspection Rights and Insurance.  (a)  Any First Priority Secured
Party and its representatives may at any time inspect, repossess, remove and
otherwise deal with the Common Collateral to the extent permitted in accordance
with the terms of the First Priority Documents, and the First Priority
Representative may advertise and conduct public auctions or private sales of the
Common Collateral, in each case without notice to, the involvement of or
interference by any Second Priority Secured Party or liability to any Second
Priority Secured Party.
 
(b)  Proceeds of Common Collateral include insurance proceeds in respect of such
Common Collateral and therefore the lien priorities provided in Section 2.1
shall govern the ultimate disposition of casualty insurance proceeds.  The First
Priority Representative and Second Priority Representative are to be named as
additional insureds and loss payees with respect to all insurance policies
relating to Common Collateral to the extent required in the First Priority
Documents and the Second Priority Documents, as applicable.  Until the First
Priority Obligations Payment Date has occurred, the First Priority
Representative shall have the sole and exclusive right, as against the Second
Priority Representative, to adjust or settle any insurance claims in the event
of any covered loss, theft or destruction of Common Collateral to the extent
provided for, and in accordance with, the First Priority Agreements.  To the
extent provided in the applicable First Priority Documents or Second Priority
Documents, as the case may be, all proceeds of such insurance shall be remitted
to the First Priority Representative or the Second Priority Representative, as
the case may be, and each of the Second Priority Representative and First
Priority Representative shall cooperate (if necessary) in a reasonable manner in
effecting the payment of insurance proceeds in accordance with Section 4.1.
 
 
 

--------------------------------------------------------------------------------

 
 
17
 
 
SECTION 5.  Insolvency Proceedings.
 
5.1           Filing of Motions.  Until the First Priority Obligations Payment
Date has occurred, the Second Priority Representative agrees on behalf of itself
and the other Second Priority Secured Parties that no Second Priority Secured
Party shall, in or in connection with any Insolvency Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case that (a) violates,
or is prohibited by, this Section 5 (or, in the absence of an Insolvency
Proceeding, otherwise would violate or be prohibited by this Agreement), (b)
asserts any right, benefit or privilege that arises in favor of the Second
Priority Secured Parties, in whole or in part, as a result of their interest in
the Common Collateral (unless the assertion of such right is expressly permitted
by this Agreement) or (c) challenges the validity, priority, enforceability or
voidability of any Liens or claims held by the First Priority Representative or
any other First Priority Secured Party with respect to the Common Collateral, or
the extent to which the First Priority Obligations constitute secured claims or
the value thereof under Section 506(a) of the Bankruptcy Code or otherwise;
provided that the Second Priority Representative may (i) file a proof of claim
in an Insolvency Proceeding and (ii) file any necessary responsive or defensive
pleadings in opposition to any motion or other pleadings made by any Person
objecting to or otherwise seeking the disallowance of any claims of the Second
Priority Secured Parties on the Common Collateral, subject to the limitations
contained in this Agreement and only if consistent with the terms and the
limitations on the Second Priority Representative imposed hereby.  The First
Priority Representative agrees on behalf of itself and the other First Priority
Secured Parties that no First Priority Secured Party shall, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case that challenges the validity, priority, enforceability
or voidability of any Liens or claims held by the Second Priority Representative
or any other Second Priority Secured Party, or the extent to which the Second
Priority Obligations constitute secured claims under Section 506(a) of the
Bankruptcy Code or otherwise.
 
5.2           Financing Matters.  If any Loan Party becomes subject to any
Insolvency Proceeding at any time prior to the First Priority Obligations
Payment Date, and if the First Priority Representative or the other First
Priority Secured Parties desire to consent (or not object) to the use of cash
collateral under the Bankruptcy Code or to provide financing to any Loan Party
under the Bankruptcy Code or to consent (or not object) to the provision of such
financing to any Loan Party by any third party (any such financing, “DIP
Financing”), then the Second Priority Representative agrees, on behalf of itself
and the other Second Priority Secured Parties, that each Second Priority Secured
Party (a) will be deemed to have consented to, will raise no objection to, nor
support any other Person objecting to, the use of such cash collateral or to
such DIP Financing, (b) will not request or accept adequate protection or any
other relief in connection with the use of such cash collateral or such DIP
Financing except as set forth in Section 5.4 below, (c) will subordinate (and
will be deemed hereunder to have subordinated) the Second Priority Liens (i) to
such DIP Financing on the same terms as the First Priority Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (ii) to any adequate protection provided to the First
Priority Secured Parties and (iii) to any “carve-out” agreed to by the First
Priority Representative or the other First Priority Secured Parties, and (d)
agrees that notice received two calendar days prior to the entry of an order
approving such usage of cash collateral or approving such financing shall be
adequate notice and that notice received 15 calendar days prior to a hearing to
approve DIP Financing or use of cash collateral on a final basis shall be
adequate; provided that (i) the Second Priority Representative retains the right
to object to any ancillary agreements or arrangements regarding the cash
collateral use or the DIP Financing that are materially prejudicial to their
interests, (ii) (A) the DIP Financing does not compel the Borrower to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms are set forth in the DIP Financing documentation or a
related document or (B) the DIP Financing documentation or cash collateral order
does not expressly require the sale or other liquidation of the Common
Collateral prior to a default under the DIP Financing documentation or cash
collateral order and (iii) that any form of order submitted in connection with
interim or final approval of such DIP Financing shall provide that the Second
Priority Secured Parties shall receive adequate protection in the form of
replacement liens on additional collateral or superpriority claims in connection
with such DIP Financing; provided further that if clause (iii) above is not
complied with, the Second Priority Secured Parties will have the right to object
to the failure of any such interim or final order to award such adequate
protection, but not otherwise object to the DIP Financing, except as expressly
provided in this Section 5.2.
 
 
 

--------------------------------------------------------------------------------

 
 
18
 
 
5.3           Relief From the Automatic Stay.  The Second Priority
Representative agrees, on behalf of itself and the other Second Priority Secured
Parties, that none of them will seek relief from the automatic stay or from any
other stay in any Insolvency Proceeding or take any action in derogation
thereof, in each case in respect of any Common Collateral, without the prior
written consent of the First Priority Representative unless the First Priority
Representative or any of the First Priority Secured Parties have concurrently
sought relief from the automatic stay or from any other stay in any Insolvency
Proceeding and the Second Priority Representative and/or the other Second
Priority Secured Parties are not seeking relief from the automatic stay or from
any other stay in any Insolvency Proceeding in order to take any Enforcement
Action in any manner in violation of or otherwise inconsistent with the
provisions of this Agreement.
 
5.4           Adequate Protection.  The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that,
prior to the First Priority Obligations Payment Date, none of them shall object,
contest, or support any other Person objecting to or contesting, (a) any request
by the First Priority Representative or the other First Priority Secured Parties
for adequate protection of its interest in the Common Collateral or any adequate
protection provided to the First Priority Representative or the other First
Priority Secured Parties, (b) any objection by the First Priority Representative
or any other First Priority Secured Parties to any motion, relief, action or
proceeding based on a claim of a lack of adequate protection in the Common
Collateral or (c) the payment of interest, fees, expenses or other amounts to
the First Priority Representative or any other First Priority Secured Party
under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise.  The Second
Priority Representative, on behalf of itself and the other Second Priority
Secured Parties, further agrees that, prior to the First Priority Obligations
Payment Date, none of them shall assert or enforce any claim under Section
506(b) or 506(c) of the Bankruptcy Code or otherwise that is senior to or on a
parity with the First Priority Liens for costs or expenses of preserving or
disposing of any Common Collateral.  Notwithstanding anything to the contrary
set forth in this Section and in Section 5.2(c)(ii), but subject to all other
provisions of this Agreement (including Section 5.2(c)(i) and Section 5.3), in
any Insolvency Proceeding, (i) if the First Priority Secured Parties (or any
subset thereof) are granted adequate protection consisting of additional
collateral (with replacement Liens on such additional collateral) and/or
superpriority claims in connection with any DIP Financing or use of cash
collateral with respect to the Common Collateral, and the First Priority Secured
Parties do not object to the adequate protection being provided to the First
Priority Secured Parties, then in connection with any such DIP Financing or use
of cash collateral the Second Priority Representative, on behalf of itself and
any of the Second Priority Secured Parties, may, as adequate protection of their
interests in the Common Collateral, seek or accept (and the First Priority
Representative and the First Priority Secured Parties shall not object to)
adequate protection consisting solely of (x) a replacement Lien on the same
additional collateral, subordinated to the Liens securing the First Priority
Obligations and such DIP Financing on the same basis as the other Second
Priority Liens on the Common Collateral are so subordinated to the First
Priority Obligations under this Agreement and/or (y) superpriority claims junior
in all respects to the superpriority claims granted to the First Priority
Secured Parties; provided, however, that the inability of the Second Priority
Secured Parties to receive any such junior replacement Lien or junior
superpriority claims shall not affect the agreements and waivers set forth in
this Section 5.4;  provided, further, that the Second Priority Representative
shall have irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy
Code, on behalf of itself and the Second Priority Secured Parties, in any
stipulation and/or order granting such adequate protection, that such junior
superpriority claims may be paid under any plan of reorganization in any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims; (ii) if
the First Priority Secured Parties are granted, as adequate protection or
otherwise, post-petition interest (in an amount that is equal to or exceeds the
pre-default rate) and reasonable fees and expenses of counsel and financial
advisors and consultants of the First Priority Representative, then the Second
Priority Representative, on behalf of itself and any of the Second Priority
Secured Parties, may seek or accept, whether as adequate protection or
otherwise, and the First Priority Secured Parties shall consent to, and shall
not object, contest or support any other Person objecting to or contesting, (x)
the payment of post-petition interest at the pre-default rate and (y) the
reasonable fees and expenses of counsel and financial advisors and consultants
for the Second Priority Representative; (iii) if the First Priority Secured
Parties (or any subset thereof) are granted any other adequate protection not
described in clauses (i) or (ii) above, then the Second Priority Representative,
on behalf of itself and any of the Second Priority Secured Parties, may seek or
accept, and the First Priority Secured Parties shall consent to and not object,
contest or support any other Person objecting to or contesting, the same
adequate protection  (which, if applicable, shall be junior in all respects to
such adequate protection granted to the First Priority Secured Parties);
provided, however, in the event the Second Priority Representative, on behalf of
itself and the Second Priority Secured Parties, seeks or accepts adequate
protection in accordance with clause (i) above and such adequate protection is
granted in the form of additional collateral, then the Second Priority
Representative, on behalf of itself or any of the Second Priority Secured
Parties, agrees that the First Priority Representative shall also be granted a
senior Lien on such additional collateral as security for the First Priority
Obligations and any such DIP Financing and that any Lien on such additional
collateral securing the Second Priority Obligations shall be subordinated to the
Liens on such collateral securing the First Priority Obligations and any such
DIP Financing (and all Obligations relating thereto) and any other Liens granted
to the First Priority Secured Parties as adequate protection, with such
subordination to be on the same terms that the other Liens securing the Second
Priority Obligations are subordinated to such First Priority Obligations under
this Agreement.  The Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, agrees that except as expressly set forth
in this Section none of them shall seek or accept adequate protection with
respect to their interests in the Common Collateral or any payments of
post-petition interest, expenses or other amounts in respect of the Second
Priority Obligations, in each case, without the prior written consent of the
First Priority Representative.
 
 
 

--------------------------------------------------------------------------------

 
 
19
 
 
5.5           Avoidance Issues.  If any First Priority Secured Party is required
in any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise
pay to the estate of any Loan Party any amount (a “Recovery”), whether received
as proceeds of security, enforcement of any right of set-off or otherwise,
because such amount was avoided or ordered to be paid or disgorged for any
reason, including because it was found to be a fraudulent or preferential
transfer, then the First Priority Obligations shall be reinstated to the extent
of such Recovery and deemed to be outstanding as if such payment had not
occurred and the First Priority Obligations Payment Date shall be deemed not to
have occurred.  If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto.  The Second Priority
Representative, on behalf of itself and each of the other Second Priority
Secured Parties, agrees that none of them shall be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
20
 
 
5.6           Asset Dispositions in an Insolvency Proceeding.  In an Insolvency
Proceeding, neither the Second Priority Representative nor any other Second
Priority Secured Party shall oppose any sale or disposition of any assets of any
Loan Party that is supported by the First Priority Representative (or the
requisite First Priority Secured Parties under the First Priority Agreement),
and the Second Priority Representative and each other Second Priority Secured
Party will be deemed to have consented under Section 363 of the Bankruptcy Code
(and otherwise) to any sale or disposition supported by the First Priority
Secured Parties and to have released their Liens on such assets.
 
5.7           Separate Grants of Security and Separate Classification.  Each
Secured Party acknowledges and agrees that (a) the grants of Liens pursuant to
the First Priority Security Documents and the Second Priority Security Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Common Collateral, the First
Priority Obligations and the Second Priority Obligations are fundamentally
different from each other and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding.  To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Priority Secured Parties
and Second Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Loan Parties in respect of the
Common Collateral, with the effect being that, to the extent that the aggregate
value of the Common Collateral is sufficient (for this purpose ignoring all
claims held by the Second Priority Secured Parties), the First Priority Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest and other claims, all amounts
owing in respect of Post-Petition Interest before any distribution is made in
respect of the claims held by the Second Priority Secured Parties.  The Second
Priority Representative, on behalf of itself and the other Second Priority
Secured Parties, hereby acknowledges and agrees to turn over to the First
Priority Representative amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of the preceding sentence, even if
such turnover has the effect of reducing the claim or recovery of the Second
Priority Secured Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
21
 
 
5.8           No Waivers of Rights of First Priority Secured Parties.  Nothing
contained herein shall prohibit or in any way limit the First Priority
Representative or any other First Priority Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Second Priority
Secured Party not expressly permitted hereunder, including the seeking by any
Second Priority Secured Party of adequate protection (except as provided in
Section 5.4).
 
5.9           Other Matters.  To the extent that the Second Priority
Representative or any Second Priority Secured Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code with respect to any of the
Common Collateral, the Second Priority Representative agrees, on behalf of
itself and the other Second Priority Secured Parties not to assert any of such
rights without the prior written consent of the First Priority Representative
unless expressly permitted to do so hereunder.
 
5.10           Effectiveness in Insolvency Proceedings.  This Agreement, which
the parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
 
5.11           Reorganization Securities.  If, in any Insolvency Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of First Priority
Obligations and on account of Second Priority Obligations, then, to the extent
the debt obligations distributed on account of the First Priority Obligations
and on account of the Second Priority Obligations are secured by Liens upon the
same property, the provisions of this Agreement will survive the distribution of
such debt obligations pursuant to such plan and will apply with like effect to
the Liens securing such debt obligations, provided that this provision shall not
affect the relative rankings of the First Priority Obligations and the Second
Priority Obligations in such Insolvency Proceeding.
 
SECTION 6.  Security Documents.
 
(a)  Each Loan Party and the Second Priority Representative, on behalf of itself
and the Second Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the Second
Priority Documents in violation of this Agreement.
 
(b)  Each Loan Party and the First Priority Representative, on behalf of itself
and the First Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the First
Priority Documents in violation of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
22
 
 
(c)  In the event the First Priority Representative enters into any amendment,
waiver or consent in respect of any of the First Priority Security Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Priority Security Document or
changing in any manner the rights of any parties thereunder, in each case solely
with respect to any Common Collateral, then such amendment, waiver or consent
shall apply automatically to any comparable provision of the Comparable Second
Priority Security Document without the consent of or action by any Second
Priority Secured Party (with all such amendments, waivers and modifications
subject to the terms hereof); provided that (other than with respect to
amendments, modifications or waivers that secure additional extensions of credit
and add additional secured creditors and do not violate the express provisions
of the Second Priority Agreements), (i) no such amendment, waiver or consent
shall have the effect of releasing assets subject to the Lien of any Second
Priority Security Document, except to the extent that a release of such Lien is
permitted or required by Section 4.2, (ii) any such amendment, waiver or consent
that materially and adversely affects the rights of the Second Priority Secured
Parties and does not affect the First Priority Secured Parties in a like or
similar manner shall not apply to the Second Priority Security Documents without
the consent of the Second Priority Representative, (iii) no such amendment,
waiver or consent with respect to any provision applicable to the rights,
interests or obligations of the Second Priority Representative under the Second
Priority Documents shall be made without the prior written consent of such
Second Priority Representative and (iv) notice of such amendment, waiver or
consent shall be given to the Second Priority Representative no later than 30
days after its effectiveness, provided that the failure to give such notice
shall not affect the effectiveness and validity thereof.
 
SECTION 7.  Reliance; Waivers; etc.
 
7.1           Reliance.  All extensions of credit under the First Priority
Documents made after the date hereof are deemed to have been made or incurred,
in reliance upon this Agreement.  The Second Priority Representative, on behalf
of itself and the Second Priority Secured Parties, expressly waives all notice
of the acceptance of and reliance on this Agreement by the First Priority
Secured Parties.  The Second Priority Documents are deemed to have been executed
and delivered and all extensions of credit thereunder are deemed to have been
made or incurred, in reliance upon this Agreement.  The First Priority
Representative, on behalf of itself and the other First Priority Secured
Parties, expressly waives all notices of the acceptance of and reliance on this
Agreement by the Second Priority Representative and the other Second Priority
Secured Parties.
 
7.2           No Warranties or Liability.  The Second Priority Representative
and the First Priority Representative acknowledge and agree that neither has
made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any First Priority
Document or any Second Priority Document.  Except as otherwise provided in this
Agreement, the Second Priority Representative and the First Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.
 
7.3           No Waivers.  No right or benefit of any party hereunder shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by any
Loan Party with the terms and conditions of any of the First Priority Documents
or the Second Priority Documents.
 
SECTION 8.  Obligations Unconditional.
 
8.1           First Priority Obligations Unconditional.  All rights and
interests of the First Priority Secured Parties hereunder, and all agreements
and obligations of the Second Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:
 
 
 

--------------------------------------------------------------------------------

 
 
23
 
 
(a)  any lack of validity or enforceability of any First Priority Document;
 
(b)  any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;
 
(c)  prior to the First Priority Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee or guaranty thereof; or
 
(d)  any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of any of the Second Priority Representative or any other Second
Priority Secured Party, or any Loan Party, to the extent applicable, in respect
of this Agreement (other than the occurrence of the First Priority Obligations
Payment Date).
 
8.2           Second Priority Obligations Unconditional.  All rights and
interests of the Second Priority Secured Parties hereunder, and all agreements
and obligations of the First Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:
 
(a)  any lack of validity or enforceability of any Second Priority Document;
 
(b)  any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second  Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Priority
Document;
 
(c)  any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or
 
(d)  any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second  Priority
Obligations or any First Priority Secured Party in respect of this Agreement
other than payment in full of the Second Priority Obligations.
 
SECTION 9.  Miscellaneous.
 
9.1           Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall
govern.  Notwithstanding the foregoing, the parties hereto acknowledge that the
terms of this Agreement are not intended to and shall not, as between the Loan
Parties and the Secured Parties, negate, impair, waive or cancel any rights
granted to, or create any liability or obligation of, any Loan Party in the
First Priority Documents and the Second Priority Documents or impose any
additional obligations on the Loan Parties (other than as expressly set forth
herein).
 
 
 

--------------------------------------------------------------------------------

 
 
24
 
 
9.2           Continuing Nature of Provisions.  This Agreement shall continue to
be effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred subject to the
reinstatement as expressly set forth herein.  This is a continuing agreement and
the First Priority Secured Parties and the Second Priority Secured Parties may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide indebtedness
to, or for the benefit of, Borrower or any other Loan Party on the faith hereof.
 
9.3           Amendments; Waivers.  (a)  No amendment or modification of any of
the provisions of this Agreement shall be effective unless the same shall be in
writing and signed by (i) the First Priority Representative (in accordance with
the First Priority Agreement) and the Second Priority Representative (in
accordance with the Second Priority Agreement) with respect to any amendment or
modification, and (ii) the Loan Parties, solely with respect to (x) any
amendments or modifications of Sections 3.5, 3.6, 5.2, 5.4, 5.10, 6(a), 6(b),
6(c), 9.1, 9.2, 9.3, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, or 9.13, or (y)
any amendments or modifications that (I) affect any obligation or right of the
Loan Parties hereunder or under the First Priority Documents or the Second
Priority Documents or that would impose any additional obligations on the Loan
Parties or (II) change the rights of the Loan Parties to refinance the First
Priority Obligations or the Second Priority Obligations.  In addition, each
waiver, if any, with respect to any aspect of this Agreement shall be a waiver
only with respect to the specific instance involved and shall in no way impair
the rights of the parties making such waiver or the obligations of the other
parties to such party in any other respect or at any other time.
 
(b)  It is understood that this Agreement may be amended from time to time at
the request of the Borrower, at the Borrower’s sole expense, and without the
consent of the First Priority Representative, Second Priority Representative,
any other First Priority Secured Party or any other Second Priority Secured
Party to (i) add other parties holding additional Indebtedness or obligations
that constitute First Priority Obligations including in connection with a
refinancing or replacement, in whole or in part, of the First Priority
Obligations and the Second Priority Obligations (“Additional First Priority
Debt”) or Second Priority Obligations (“Additional Second Priority Debt”) (or
any agent or trustee thereof) in each case to the extent such Indebtedness or
obligation is permitted to be incurred by the First Priority Agreement and
Second Priority Agreement then extant, (ii) in the case of Additional Second
Priority Debt, (1) establish that the Lien on the Common Collateral securing
such Additional Second Priority Debt shall be junior and subordinate in all
respects to all Liens on the Common Collateral securing any First Priority
Obligations and shall share in the benefits of the Common Collateral equally and
ratably with all Liens on the Common Collateral securing any Second Priority
Obligations, (2) provide to the holders of such Additional Second Priority Debt
(or any agent or trustee thereof) the comparable rights and benefits (including
any improved rights and benefits that have been consented to by the First
Priority Representative for the benefit of all Second Priority Debt) as are
provided to the holders of Second Priority Obligations under this Agreement and
(3) to establish that Liens on any Second Priority Collateral securing such
refinancing or replacement indebtedness shall have the same priority as the
Liens on any Second Priority Collateral securing the indebtedness being
refinanced or replaced, all on the terms provided for immediately prior to such
refinancing or replacement, and (iii) in the case of Additional First Priority
Debt, (1) establish that the Lien on the Common Collateral securing such
Additional First Priority Debt shall be superior in all respects to all Liens on
the Common Collateral securing any Second Priority Obligations and shall share
in the benefits of the Common Collateral equally and ratably with all Liens on
the Common Collateral securing any First Priority Lien Obligations, (2) provide
to the holders of such Additional First Priority Debt (or any agent or trustee
thereof) the comparable rights and benefits as are provided to the holders of
First Priority Lien Obligations under this Agreement, in each case so long as
such modifications do not expressly violate the provisions of any First Priority
Agreement or Second Priority Agreement, and (3) to establish that Liens on any
First Priority Collateral securing such refinancing or replacement indebtedness
shall have the same priority (or junior priority) as the Liens on any First
Priority Collateral securing the indebtedness being refinanced or replaced, all
on the terms provided for immediately prior to such refinancing or
replacement.  Any such additional party and each First Priority Representative
and Second Priority Representative shall be entitled to conclusively rely on the
determination of the Borrower that such modifications do not violate any First
Priority Agreement or Second Priority Agreement if such determination is set
forth in a certificate signed by a Responsible Officer and an opinion of counsel
delivered to such party, the First Priority Representative and the Second
Priority Representative.  Any amendment to this Agreement that is proposed to be
effected without the consent of any First Priority Representative shall be
submitted to such First Priority Representative reasonably promptly after the
effectiveness of such amendment, and no such First Priority Representative shall
be deemed to have knowledge of any such amendment until it receives a copy of
such amendment.  Any amendment to this Agreement that is proposed to be effected
without the consent of any Second Priority Representative shall be submitted to
such Second Priority Representative reasonably promptly after the effectiveness
of such amendment, and no such Second Priority Representative shall be deemed to
have knowledge of any such amendment until it receives a copy of such amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
25
 
 
(c)  If at any time in connection with or after the discharge of all First
Priority Obligations, the Borrower enters into any replacement First Priority
Agreement secured by all or a portion of the First Priority Collateral on a
first-priority basis, then such prior discharge of First Priority Obligations
shall automatically be deemed not to have occurred for the purposes of this
Agreement, and the obligations under such replacement First Priority Agreement
shall automatically be treated as First Priority Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of the First Priority Collateral (or such portion thereof) set forth
therein.  The termination of the Existing First Priority Agreement in connection
with any such replacement shall not be deemed to be the First Priority
Obligations Payment Date.
 
9.4           Information Concerning Financial Condition of the Borrower and the
Loan Parties.  Neither the Second Priority Representative nor the First Priority
Representative hereby assumes responsibility for keeping each other informed of
the financial condition of the Borrower and of any of the Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the First Priority
Obligations or the Second Priority Obligations.  The Second Priority
Representative and the First Priority Representative hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances.  In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide or update any such information to such other party or
any other party on any subsequent occasion, (b) to undertake any investigation
not a part of its regular business routine, or (c) to disclose any other
information.  Neither the First Priority Representative nor the Second Priority
Representative shall have any responsibility to monitor or verify the financial
condition of the Borrower or of any of the Loan Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
26
 
 
9.5           Governing Law.  This Agreement and the rights and obligations of
the parties under this Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
 
9.6           Submission to Jurisdiction.  (a)  The First Priority
Representative, on behalf of itself and the other First Priority Secured
Parties, and the Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, and the Loan Parties hereby agree that
each First Priority Secured Party, each Second Priority Secured Party and each
Loan Party shall irrevocably and unconditionally submit, for itself and its
property, to the exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof (except that, (x) in the case of any
Mortgage or other Security Document, proceedings may also be brought by the
Administrative Agent or collateral agent in the state in which the respective
Mortgaged Property or Collateral is located or any other relevant jurisdiction
and (y) in the case of any bankruptcy, insolvency or similar proceedings with
respect to any Loan Party, actions or proceedings related to this Agreement and
the other Loan Documents may be brought in such court holding such bankruptcy,
insolvency or similar proceedings), in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any judgment
with respect to this Agreement, and the First Priority Representative, on behalf
of itself and the other First Priority Secured Parties, and the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, and the Loan Parties hereby irrevocably and unconditionally agree that
all of their respective claims in respect of any such action or proceeding may
be heard and determined in such New York State or, to the extent permitted by
law, in such Federal court.  The First Priority Representative, on behalf of
itself and the other First Priority Secured Parties, and the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, and the Loan Parties hereby further agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any First Priority
Secured Party or Second Priority Secured Party may otherwise have to bring any
action or proceeding against any Loan Party or its properties in the courts of
any jurisdiction.
 
(b)  Each of the First Priority Representative, on behalf of itself and the
other First Priority Secured Parties, the Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, and the Loan
Parties hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so (i) any objection it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in the first sentence of
paragraph (a) of this Section and (ii) the defense of an inconvenient forum to
the maintenance of such action or proceeding.
 
(c)  Each of the First Priority Representative, on behalf of itself and the
other First Priority Secured Parties, the Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, and the Loan
Parties hereby irrevocably consents to service of process in the manner provided
for notices in Section 9.7.  Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
 
 
 

--------------------------------------------------------------------------------

 
 
27
 
 
9.7           Notices.  Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, or sent by overnight
express courier service or United States mail and shall be deemed to have been
given when delivered in person or by courier service, upon receipt of a telecopy
or three Business Days after deposit in the United States mail (certified, with
postage prepaid and properly addressed).  For the purposes hereof, the addresses
of the parties hereto (until notice of a change thereof is delivered as provided
in this Section) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.
 
9.8           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the First
Priority Secured Parties and Second Priority Secured Parties and their
respective successors and permitted assigns, and nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Common Collateral.
 
9.9           Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
 
9.10           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
9.11           Counterparts; Integration; Effectiveness.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by e-mail or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower, the First Priority Representative and the Second Priority
Representative.  This Agreement shall become effective when it shall have been
executed by each party hereto.
 
9.12           WAIVER OF JURY TRIAL.  EACH OF THE FIRST PRIORITY REPRESENTATIVE,
ON BEHALF OF ITSELF AND THE OTHER FIRST PRIORITY SECURED PARTIES, THE SECOND
PRIORITY REPRESENTATIVE, ON BEHALF OF ITSELF AND THE OTHER SECOND PRIORITY
SECURED PARTIES, THE LOAN PARTIES, AND EACH OTHER PARTY HERETO, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
 
 

--------------------------------------------------------------------------------

 
 
28
 
 
 
9.13           Additional Loan Parties.  Each Person that becomes a Loan Party
after the date hereof shall become a party to this Agreement upon execution and
delivery by such Person of an Assumption Agreement in the form of Annex 1 to the
First Priority Guarantee and Collateral Agreement.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 

 
JPMORGAN CHASE BANK, N.A., as First Priority Representative for and on behalf of
the First Priority Secured Parties
 
 
By:
   
Name:
   
Title:
 
       
Address for Notices:
     
Attention:
 
Telecopy No.:
                   
JPMORGAN CHASE BANK, N.A., as Second Priority Representative for and on behalf
of the Second Priority Secured Parties
     
By:
   
Name:
   
Title:
         
Address for Notices:
     
Attention:
 
Telecopy No.:
                   
WEB.COM GROUP, INC.
     
By:
   
Name:
   
Title:
         
Address for Notices:
     
12808 Gran Bay Parkway West
 
Jacksonville, FL 32258
 
Attention:  Matthew P. McClure, Chief Legal Officer
 
Telecopy No.: (904) 880-0350
       

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
NETWORK SOLUTIONS, LLC
       
By:
   
Name:
 
Title:
             
Address for Notices:
       
12808 Gran Bay Parkway West
 
Jacksonville, FL 32258
 
Attention:  Matthew P. McClure, Chief Legal Officer
 
Telecopy No.: (904) 880-0350
             
WEB.COM HOLDING COMPANY, INC.
       
By:
   
Name:
 
Title:
             
Address for Notices:
       
12808 Gran Bay Parkway West
 
Jacksonville, FL 32258
 
Attention:  Matthew P. McClure, Chief Legal Officer
 
Telecopy No.: (904) 880-0350




 